 



Exhibit 10.8
Execution Copy
May 11, 2007
REDWOOD TRUST, INC.
Purchaser
and
WELLS FARGO BANK, N.A.
Company
 
SELLER’S WARRANTIES AND SERVICING AGREEMENT
Dated as of May 1, 2007
 
Adjustable Rate Mortgage Loans
WFHM 2007-W17 and WFHM 2007-W18

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
    1  
 
       
DEFINITIONS
    1  
 
       
ARTICLE II
    14  
 
       
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS;
CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS
    14  
 
       
ARTICLE III
    20  
 
       
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
    20  
 
       
ARTICLE IV
    42  
 
       
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
    42  
 
       
ARTICLE V
    60  
 
       
PAYMENTS TO PURCHASER
    60  
 
       
ARTICLE VI
    61  
 
       
GENERAL SERVICING PROCEDURES
    61  
 
       
ARTICLE VII
    66  
 
       
COMPANY TO COOPERATE
    66  
 
       
ARTICLE VIII
    67  
 
       
THE COMPANY
    67  
 
       
ARTICLE IX
    68  
 
       
REMOVAL OF MORTGAGE LOANS FROM AGREEMENT
    69  

i



--------------------------------------------------------------------------------



 



         
ARTICLE X
    79  
 
       
DEFAULT
    79  
 
       
ARTICLE XI
    81  
 
       
TERMINATION
    81  
 
       
ARTICLE XII
    82  
 
       
MISCELLANEOUS PROVISIONS
    82  

EXHIBITS

     
Exhibit A
  Mortgage Loan Schedule
 
  (WFHM 2007-W17)
 
   
Exhibit A-1
  Mortgage Loan Schedule
 
  (WFHM 2007-W18)
 
   
Exhibit B
  Custodial Agreement
 
   
Exhibit C
  Contents of Each Custodial Mortgage File; Retained Mortgage File and Servicing
File
 
   
Exhibit D
  Data File Elements
 
   
Exhibit E
  Form of Opinion of Counsel
 
   
Exhibit F
  Servicing Criteria
 
   
Exhibit G
  Sarbanes Certification
 
   
Exhibit H
  Form of Assignment, Assumption and Recognition Agreement

ii



--------------------------------------------------------------------------------



 



     This is a Seller’s Warranties and Servicing Agreement for adjustable rate
residential first lien mortgage loans, dated and effective as of May 1, 2007,
and is executed between Redwood Trust Inc., as purchaser (the “Purchaser”), and
Wells Fargo Bank, N.A., as seller and servicer (the “Company”).
W I T N E S S E T H
     WHEREAS, the Purchaser has agreed to purchase from the Company and the
Company has agreed to sell to the Purchaser certain pools of first lien,
adjustable rate mortgage loans (each a “Pool” and collectively, the “Mortgage
Loans”) which have an aggregate outstanding principal balance as of the close of
business on the Cut-off Date, after deduction of payments due on or before such
date, whether or not received, as indicated on the related Mortgage Loan
Schedule, which are annexed hereto as Exhibit A and Exhibit A-1;
     WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust
or other security instrument creating a first lien on a residential dwelling
located in the jurisdiction indicated on the related Mortgage Loan Schedule; and
     WHEREAS, the Purchaser and the Company wish to prescribe the manner of
purchase of the Mortgage Loans and the conveyance, servicing and control of the
Mortgage Loans.
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Purchaser and the Company agree as follows:
ARTICLE I
DEFINITIONS
     Whenever used herein, the following words and phrases, unless the content
otherwise requires, shall have the following meanings:
     Accepted Servicing Practices: With respect to any Mortgage Loan, those
mortgage servicing practices of prudent mortgage lending institutions which
service mortgage loans of the same type as the Mortgage Loans in the
jurisdiction where the related Mortgaged Property is located.
     Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the
adjustment of the Mortgage Interest Rate payable in respect thereto.

1



--------------------------------------------------------------------------------



 



     Adjustment Date: As to each Adjustable Rate Mortgage Loan, the date on
which the Mortgage Interest Rate is adjusted in accordance with the terms of the
related Mortgage Note and Mortgage.
     Agency/Agencies: Fannie Mae or Freddie Mac, or any of them as applicable.
     Agency Transfer: Any sale or transfer of some or all of the Mortgage Loans
by the Purchaser to an Agency which sale or transfer is not a Securitization
Transaction or Whole Loan Transfer.
     Agreement: This Seller’s Warranties and Servicing Agreement and all
exhibits, amendments and supplements hereto.
     ALTA: The American Land Title Association or any successor thereto.
     Appraised Value: With respect to any Mortgage Loan, the lesser of (i) the
value set forth on the appraisal made in connection with the origination of the
related Mortgage Loan as the value of the related Mortgaged Property, or
(ii) the purchase price paid for the Mortgaged Property, provided, however, that
in the case of a refinanced Mortgage Loan, such value shall be based solely on
the appraisal made in connection with the origination of such Mortgage Loan.
     Assignment of Mortgage: An assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser, or if the related Mortgage has been
recorded in the name of MERS or its designee, such actions as are necessary to
cause the Purchaser to be shown as the owner of the related Mortgage on the
records of MERS for purposes of the system of recording transfers of beneficial
ownership of mortgages maintained by MERS.
     Assignment of Mortgage Note and Pledge Agreement: With respect to a
Cooperative Loan, an assignment of the Mortgage Note and Pledge Agreement.
     Assignment of Proprietary Lease: With respect to a Cooperative Loan, an
assignment of the Proprietary Lease sufficient under the laws of the
jurisdiction wherein the related Cooperative Apartment is located to effect the
assignment of such Proprietary Lease.
     Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking and savings and loan institutions in the states where the parties
are located are authorized or obligated by law or executive order to be closed.
     Buydown Agreement: An agreement between the Company and a Mortgagor, or an
agreement among the Company, a Mortgagor and a seller of a Mortgaged Property or
a third party with respect to a Mortgage Loan which provides for the application
of Buydown Funds.
     Buydown Funds: In respect of any Buydown Mortgage Loan, any amount
contributed by the seller of a Mortgaged Property subject to a Buydown Mortgage
Loan, the buyer of such

2



--------------------------------------------------------------------------------



 



property, the Company or any other source, plus any interest earned thereon, in
order to enable the Mortgagor to reduce the payments required to be made from
the Mortgagor’s funds during the Buydown Period.
     Buydown Mortgage Loan: Any Mortgage Loan in respect of which, pursuant to a
Buydown Agreement, (i) the Mortgagor pays less than the full monthly payments
specified in the Mortgage Note for a specified period, and (ii) the difference
between the payments required under such Buydown Agreement and the Mortgage Note
is provided from Buydown Funds.
     Buydown Period: The period of time when a Buydown Agreement is in effect
with respect to a related Buydown Mortgage Loan.
     Closing Date: May 24, 2007.
     Code: The Internal Revenue Code of 1986, as it may be amended from time to
time or any successor statute thereto, and applicable U.S. Department of the
Treasury regulations issued pursuant thereto.
     Commission: The United States Securities and Exchange Commission.
     Commitment Letter: That certain letter agreement (i) dated as of April 12,
2007, relating to the WFHM 2007-W17 Pool and (ii) dated as of April 12, 2007,
relating to the WFHM 2007-W18 Pool, each between the Company and the Purchaser.
     Company: Wells Fargo Bank, N.A., or its successor in interest or assigns,
or any successor to the Company under this Agreement appointed as herein
provided.
     Company Information: As defined in Section 9.01(e)(i)(A).
     Company Mortgage Loan: A Mortgage Loan that has been underwritten in
accordance with the Company Underwriting Guidelines.
     Company Underwriting Guidelines: The underwriting guidelines of the
Company, applicable to the Company Mortgage Loans, as provided to Purchaser by
the Company.
     Condemnation Proceeds: All awards or settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related Mortgage
Loan Documents.
     Cooperative: The entity that holds title (fee or an acceptable leasehold
estate) to all of the real property that the Project comprises, including the
land, separate dwelling units and all common areas.
     Cooperative Apartment: The specific dwelling unit relating to a Cooperative
Loan.

3



--------------------------------------------------------------------------------



 



     Cooperative Lien Search: A search for (a) federal tax liens, mechanics’
liens, lis pendens, judgments of record or otherwise against (i) the
Cooperative, (ii) the seller of the Cooperative Apartment and (iii) the
Mortgagor if the Cooperative Loan is a refinanced Mortgage Loan, (b) filings of
financing statements and (c) the deed of the Project into the Cooperative.
     Cooperative Loan: A Mortgage Loan that is secured by Cooperative Shares and
a Proprietary Lease granting exclusive rights to occupy the related Cooperative
Apartment.
     Cooperative Shares: The shares of stock issued by a Cooperative, owned by
the Mortgagor, and allocated to a Cooperative Apartment.
     Covered Loan: A Mortgage Loan categorized as “Covered” pursuant to the
Standard & Poor’s LEVELS® Glossary, Appendix E, in effect on the Closing Date.
     Custodial Account: The separate account or accounts created and maintained
pursuant to Section 4.04.
     Custodial Agreement: The agreement governing the retention of the originals
of each Mortgage Note, Assignment of Mortgage and other applicable Mortgage Loan
Documents, which is annexed hereto as Exhibit B.
     Custodial Mortgage File: With respect to each Mortgage Loan, the file
consisting of the Mortgage Loan Documents listed as items 1 through 5 of
Exhibit C attached hereto, which have been delivered to the Custodian as of the
Closing Date.
     Custodian: The custodian under the Custodial Agreement, or its successor in
interest or assigns, or any successor to the Custodian under the Custodial
Agreement as provided therein.
     Cut-off Date: May 1, 2007.
     Data File: For each Pool, the electronic data file prepared by the Company
and delivered to the Purchaser which includes the data fields set forth on
Exhibit D, with respect to the Mortgage Loans.
     Deleted Mortgage Loan: A Mortgage Loan which is repurchased by the Company
in accordance with the terms of this Agreement and which is, in the case of a
substitution pursuant to Section 3.03, replaced or to be replaced with a
Qualified Substitute Mortgage Loan.
     Depositor: The depositor, as such term is defined in Regulation AB, with
respect to any Securitization Transaction.
     Determination Date: The Business Day immediately preceding the related
Remittance Date.
     Document Transfer Event: The day on which (i) the Company or any successor
thereto is no longer the servicer of any of the Mortgage Loans, (ii) the senior,
unsecured long-term debt

4



--------------------------------------------------------------------------------



 



rating of Wells Fargo & Company is less than “BBB-“ by Fitch, Inc. or (iii) any
Rating Agency requires the Company to deliver the Retained Mortgage Files to the
Custodian.
     Due Date: The first day of the month on which the Monthly Payment is due on
a Mortgage Loan, exclusive of any days of grace.
     Due Period: With respect to each Remittance Date, the period commencing on
the second day of the month preceding the month of the Remittance Date and
ending on the first day of the month of the Remittance Date.
     Errors and Omissions Insurance Policy: An errors and omissions insurance
policy to be maintained by the Company pursuant to Section 4.12.
     Escrow Account: The separate account or accounts created and maintained
pursuant to Section 4.06.
     Escrow Payments: With respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other related
document.
     Event of Default: Any one of the conditions or circumstances enumerated in
Section 10.01.
     Exception Mortgage Loan: A Mortgage Loan that has been underwritten in
accordance with the Company Underwriting Guidelines, but for which one or more
exceptions to those guidelines have been allowed.
     Exchange Act: The Securities and Exchange Act of 1934, as amended.
     Fannie Mae: The Federal National Mortgage Association, or any successor
thereto.
     FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.
     Fidelity Bond: A fidelity bond to be maintained by the Company pursuant to
Section 4.12.
     First Remittance Date: June 18, 2007.
     Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.
     Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the fixed
percentage amount, as indicated on the related Mortgage Loan Schedule, set forth
in the related Mortgage Note which is added to the Index in order to determine
the related Mortgage Interest Rate.

5



--------------------------------------------------------------------------------



 



     High Cost Loan: A Mortgage Loan classified as (a) a “high cost” loan under
the Home Ownership and Equity Protection Act of 1994, (b) a “high cost home,”
“threshold,” “covered,” “high risk home,” “predatory” or similar loan under any
other applicable state, federal or local law or (c) categorized as “High Cost”
pursuant to the Standard & Poor’s LEVELS® Glossary, Appendix E, in effect on the
Closing Date.
     Index: With respect to any Adjustable Rate Mortgage Loan, the index
identified on the related Data File and set forth in the related Mortgage Note
for the purpose of calculating the interest thereon.
     Insurance Proceeds: With respect to each Mortgage Loan, proceeds of
insurance policies insuring the Mortgage Loan or the related Mortgaged Property.
     Interest Only Mortgage Loan: A Mortgage Loan for which an interest-only
payment feature is allowed during the interest-only period set forth in the
related Mortgage Note.
     Lender Paid Mortgage Insurance Policy or LPMI Policy: A PMI Policy for
which the Purchaser or the Company pays all premiums from its own funds, without
reimbursement therefor.
     Letter of Credit: With respect to a Pledged Asset Mortgage Loan, a guaranty
issued to the Company by the Pledge Holder for the Pledged Value Amount.
     Liquidation Proceeds: Amounts received in connection with the partial or
complete liquidation of a defaulted Mortgage Loan, whether through the sale or
assignment of such Mortgage Loan, trustee’s sale, foreclosure sale or otherwise,
or the sale of the related Mortgaged Property if the Mortgaged Property is
acquired in satisfaction of the Mortgage Loan.
     Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the ratio of
the original loan amount of the Mortgage Loan at its origination (unless
otherwise indicated) to the Appraised Value of the Mortgaged Property.
     Maximum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule
and in the related Mortgage Note which is the maximum interest rate to which the
Mortgage Interest Rate on such Mortgage Loan may be increased on any Adjustment
Date.
     MERS: Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.
     MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage or
Assignment of Mortgage has been registered with MERS on the MERS System.
     MERS System: The system of recording transfers of mortgages electronically
maintained by MERS.

6



--------------------------------------------------------------------------------



 



     MIN: The Mortgage Identification Number used to identify mortgage loans
registered under MERS.
     Minimum Mortgage Interest Rate: With respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth in the related Mortgage Note which is
the minimum interest rate to which the Mortgage Interest Rate on such Mortgage
Loan may be decreased on any Adjustment Date.
     Monthly Advance: The portion of each Monthly Payment that is delinquent
with respect to each Mortgage Loan at the close of business on the Determination
Date required to be advanced by the Company pursuant to Section 5.03 on the
Business Day immediately preceding the Remittance Date of the related month.
     Monthly Payment: The scheduled monthly payment of principal and interest,
or in the case of an Interest Only Mortgage Loan, payments of (i) interest or
(ii) principal and interest, as applicable, on a Mortgage Loan.
     Mortgage: The mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien on an unsubordinated estate in fee
simple in real property securing the Mortgage Note or the Pledge Agreement
securing the Mortgage Note for a Cooperative Loan.
     Mortgage Impairment Insurance Policy: A mortgage impairment or blanket
hazard insurance policy as described in Section 4.11.
     Mortgage Interest Rate: The annual rate at which interest accrues on a
Mortgage Note from time to time, in accordance with the provisions of the
Mortgage Note.
     Mortgage Loan: An individual mortgage loan which is the subject of this
Agreement, each Mortgage Loan originally sold and subject to this Agreement
being identified on the related Mortgage Loan Schedule, which Mortgage Loan
includes without limitation the Retained Mortgage File, the Custodial Mortgage
File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds and all
other rights, benefits, proceeds and obligations arising from or in connection
with such Mortgage Loan. The Mortgage Loans shall include the Company Mortgage
Loans, Exception Mortgage Loans and Third-Party Mortgage Loans.
     Mortgage Loan Documents: With respect to a Mortgage Loan, the documents
listed on Exhibit C attached hereto.
     Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the
annual rate of interest remitted to the Purchaser, which shall be equal to the
related Mortgage Interest Rate minus the Servicing Fee Rate.
     Mortgage Loan Schedule: For each Pool, a schedule of Mortgage Loans annexed
hereto as Exhibit A and Exhibit A-1, such schedule setting forth the following
information with respect to each Mortgage Loan: (1) the Company’s Mortgage Loan
number; (2) the city, state and zip

7



--------------------------------------------------------------------------------



 



code of the Mortgaged Property; (3) a code indicating whether the Mortgaged
Property is a single family residence, two-family residence, three-family
residence, four-family residence, a Cooperative Apartment, planned unit
development or condominium; (4) the Mortgage Interest Rate as of the Cut-off
Date; (5) the Mortgage Loan Remittance Rate as of the Cut-off Date; (6) the
Monthly Payment as of the Cut-off Date; (7) the Gross Margin; (8) the original
term to maturity; (9) the scheduled maturity date; (10) the principal balance of
the Mortgage Loan as of the Cut-off Date after deduction of payments of
principal due on or before the Cut-off Date whether or not collected; (11) the
Loan-to-Value Ratio; (12) the next Adjustment Date immediately following the
Cut-off Date; (13) the lifetime Periodic Interest Rate Cap; (14) the type of
Adjustable Rate Mortgage Loan; (15) the Maximum Mortgage Interest Rate; (16) the
first Adjustment Date immediately following origination; (17) whether the
Mortgage Loan is convertible or not; (18) a code indicating the mortgage
guaranty insurance company; and (19) the Servicing Fee Rate.
     Mortgage Note: The note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage and riders thereto.
     Mortgaged Property: The real property securing repayment of the debt
evidenced by a Mortgage Note, or with respect to a Cooperative Loan, the
Cooperative Apartment.
     Mortgagor: The obligor on a Mortgage Note.
     Non-Assigned Letter of Credit: A Letter of Credit in which the named
beneficiary is the Company.
     Officer’s Certificate: A certificate signed by the Chairman of the Board or
the Vice Chairman of the Board or the President or a Vice President or an
Assistant Vice President and certified by the Treasurer or the Secretary or one
of the Assistant Treasurers or Assistant Secretaries of the Company, and
delivered to the Purchaser as required by this Agreement.
     Opinion of Counsel: A written opinion of counsel, who may be an employee of
the Company, reasonably acceptable to the Purchaser.
     Periodic Interest Rate Cap: As to each Adjustable Rate Mortgage Loan, the
maximum increase or decrease in the Mortgage Interest Rate on any Adjustment
Date pursuant to the terms of the Mortgage Note.
     Person: Any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.
     Pledge Account: With respect to a Pledged Asset Mortgage Loan, an account
that is managed by the Pledge Holder to secure a Letter of Credit.
     Pledge Agreement: With respect to a Cooperative Loan, the specific
agreement creating a first lien on and pledge of the Cooperative Shares and the
appurtenant Proprietary Lease.

8



--------------------------------------------------------------------------------



 



     Pledge Holder: With respect to a Pledged Asset Mortgage Loan, the entity
that holds the Pledge Account, manages the Pledge Account and provides the
Letter of Credit.
     Pledge Instruments: With respect to a Cooperative Loan, the Stock Power,
the Assignment of the Proprietary Lease and the Assignment of the Mortgage Note
and Pledge Agreement.
     Pledged Asset Mortgage Loan: A Mortgage Loan for which the Mortgagor has
pledged financial assets as partial collateral for the Mortgage Loan, in lieu of
a cash down payment.
     Pledged Value Amount: With respect to a Pledged Asset Mortgage Loan, a
minimum of 20% of the lower of the Purchase Price or Appraised Value of a
Mortgaged Property.
     PMI Policy: A policy of primary mortgage guaranty insurance evidenced by an
electronic form and certificate number issued by a Qualified Insurer, as
required by this Agreement with respect to certain Mortgage Loans. The premiums
on a PMI Policy may be paid (i) by the Mortgagor or (ii) by the Company from its
own funds, without reimbursement, in the case of an LPMI Policy.
     Prepayment Penalty: Payments penalties, fees or charges calculated pursuant
to the Mortgage Note and due pursuant to the terms of the Mortgage Loan as the
result of a Principal Prepayment of the Mortgage Loan, not otherwise due thereon
in respect of principal or interest.
     Prime Rate: The prime rate announced to be in effect from time to time, as
published as the average rate in The Wall Street Journal.
     Principal Prepayment: Any payment or other recovery of principal on a
Mortgage Loan which is received in advance of its scheduled Due Date, including
any Prepayment Penalty or premium thereon and which is not accompanied by an
amount of interest representing scheduled interest due on any date or dates in
any month or months subsequent to the month of prepayment.
     Principal Prepayment Period: The calendar month preceding the month in
which the related Remittance Date occurs.
     Project: With respect to a Cooperative Loan, all real property owned by the
related Cooperative including the land, separate dwelling units and all common
areas.
     Proprietary Lease: With respect to a Cooperative Loan, a lease on a
Cooperative Apartment evidencing the possessory interest of the Mortgagor in
such Cooperative Apartment.
     Purchase Price: The purchase price percentage for the Mortgage Loans as
specified in the related Commitment Letter, and as may be adjusted pursuant to
such related Commitment Letter.

9



--------------------------------------------------------------------------------



 



     Purchaser: Redwood Trust, Inc., or its successor in interest or any
successor to the Purchaser under this Agreement as herein provided.
     Qualified Correspondent: Any Person from which the Company purchased
Mortgage Loans, provided that the following conditions are satisfied: (i) such
Mortgage Loans were originated pursuant to an agreement between the Company and
such Person that contemplated that such Person would underwrite mortgage loans
from time to time, for sale to the Company, in accordance with underwriting
guidelines designated by the Company (“Designated Guidelines”) or guidelines
that do not vary materially from such Designated Guidelines; (ii) such Mortgage
Loans were in fact underwritten as described in clause (i) above and were
acquired by the Company within 180 days after origination; (iii) either (x) the
Designated Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in origination of mortgage loans of the same type as the
Mortgage Loans for the Company’s own account or (y) the Designated Guidelines
were, at the time such Mortgage Loans were underwritten, designated by the
Company on a consistent basis for use by lenders in originating mortgage loans
to be purchased by the Company; and (iv) the Company employed, at the time such
Mortgage Loans were acquired by the Company, pre-purchase or post-purchase
quality assurance procedures (which may involve, among other things, review of a
sample of mortgage loans purchased during a particular time period or through
particular channels) designed to ensure that Persons from which it purchased
mortgage loans properly applied the underwriting criteria designated by the
Company. The Designated Guidelines are the Company Underwriting Guidelines.
     Qualified Depository: A deposit account or accounts maintained with a
federal or state chartered depository institution the deposits in which are
insured by the FDIC to the applicable limits and the short-term unsecured debt
obligations of which (or, in the case of a depository institution that is a
subsidiary of a holding company, the short-term unsecured debt obligations of
such holding company) are rated A-1 by Standard & Poor’s Ratings Services or
Prime-1 by Moody’s Investors Service, Inc. (or a comparable rating if another
rating agency is specified by the Purchaser by written notice to the Company) at
the time any deposits are held on deposit therein.
     Qualified Insurer: A mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by Fannie Mae or Freddie Mac.
     Qualified Substitute Mortgage Loan: A mortgage loan eligible to be
substituted by the Company for a Deleted Mortgage Loan which must, on the date
of such substitution, (i) have an outstanding principal balance, after deduction
of all scheduled payments due in the month of substitution (or in the case of a
substitution of more than one mortgage loan for a Deleted Mortgage Loan, an
aggregate principal balance), not in excess of the Stated Principal Balance of
the Deleted Mortgage Loan; (ii) have a Mortgage Loan Remittance Rate not less
than, and not more than two percent (2%) greater, than the Mortgage Loan
Remittance Rate of the Deleted Mortgage Loan; (iii) have a remaining term to
maturity not greater than and not more than one year less than that of the
Deleted Mortgage Loan; (iv) be of the same type as the Deleted Mortgage Loan and
(v) comply with each representation and warranty set forth in Sections 3.01 and
3.02.

10



--------------------------------------------------------------------------------



 



     Rating Agency: Each of Fitch, Inc., Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services and DBRS, Inc., or any successor thereto.
     Recognition Agreement: An agreement whereby a Cooperative and a lender with
respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan.
     Reconstitution: Any Securitization Transaction, Agency Transfer or Whole
Loan Transfer.
     Reconstitution Agreement: The agreement or agreements entered into by the
Company and the Purchaser and/or certain third parties on the Reconstitution
Date or Dates with respect to any or all of the Mortgage Loans serviced
hereunder, in connection with a Whole Loan Transfer, Agency Transfer or
Securitization Transaction.
     Reconstitution Date: The date on which any or all of the Mortgage Loans
serviced under this Agreement shall be reconstituted as part of an Agency
Transfer, Securitization Transaction or Whole Loan Transfer pursuant to
Section 9.01 hereof. The Reconstitution Date shall be such date which the
Purchaser shall designate.
     Regulation AB: Subpart 229.1100 — Asset Backed Securities (Regulation AB),
17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
     REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.
     REMIC Provisions: Provisions of the federal income tax law relating to a
REMIC, which appear at Section 860A through 860G of Subchapter M of Chapter 1,
Subtitle A of the Code, and related provisions, regulations, rulings or
pronouncements promulgated thereunder, as the foregoing may be in effect from
time to time.
     Remittance Date: The 18th day (or if such 18th day is not a Business Day,
the first Business Day immediately preceding) of any month, beginning with the
First Remittance Date.
     REO Disposition: The final sale by the Company of any REO Property.
     REO Disposition Proceeds: All amounts received with respect to an REO
Disposition pursuant to Section 4.16.
     REO Property: A Mortgaged Property acquired by the Company on behalf of the
Purchaser through foreclosure or by deed in lieu of foreclosure, as described in
Section 4.16.

11



--------------------------------------------------------------------------------



 



     Repurchase Price: A price equal to (i) the Stated Principal Balance of the
Mortgage Loan as of the date on which such repurchase takes place, plus
(ii) interest on such Stated Principal Balance at the Mortgage Loan Remittance
Rate from the date on which interest has last been paid and distributed to the
Purchaser through the last day of the month in which such repurchase takes
place, less amounts received or advanced in respect of such repurchased Mortgage
Loan which are being held in the Custodial Account for distribution in the month
of repurchase.
     Retained Mortgage File: With respect to each Mortgage Loan, the file
consisting of the Mortgage Loan Documents listed as items 6 through 12 of
Exhibit C attached hereto.
     Securities Act: The Securities Act of 1933, as amended.
     Securitization Transaction: Any transaction involving either (a) a sale or
other transfer of some or all of the Mortgage Loans directly or indirectly to an
issuing entity in connection with an issuance of publicly offered or privately
placed, rated or unrated mortgage-backed securities or (b) an issuance of
publicly offered or privately placed, rated or unrated mortgage-backed
securities, the payments on which are determined primarily by reference to one
or more portfolios of residential mortgage loans consisting, in whole or in
part, of some or all of the Mortgage Loans.
     Servicer: As defined in Section 9.01(e)(iii).
     Servicing Advances: All customary, reasonable and necessary “out of pocket”
costs and expenses other than Monthly Advances (including reasonable attorney’s
fees and disbursements) incurred in the performance by the Company of its
servicing obligations, including, but not limited to, the cost of (a) the
preservation, restoration and protection of the Mortgaged Property, (b) any
enforcement or judicial proceedings, including foreclosures, (c) the management
and liquidation of any REO Property and (d) compliance with the obligations
under Section 4.08 (excluding the Company’s obligation to pay the premiums on
LPMI Policies) and Section 4.10.
     Servicing Criteria: The “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
     Servicing Fee: With respect to each Mortgage Loan, the amount of the annual
fee the Purchaser shall pay to the Company, which shall, for a period of one
full month, be equal to one-twelfth of the product of (a) the Servicing Fee Rate
and (b) the unpaid principal balance of such Mortgage Loan. Such fee shall be
payable monthly, computed on the basis of the same principal amount and period
respecting which any related interest payment on a Mortgage Loan is received.
The obligation of the Purchaser to pay the Servicing Fee is limited to, and the
Servicing Fee is payable solely from, the interest portion (including recoveries
with respect to interest from Liquidation Proceeds, to the extent permitted by
Section 4.05) of such Monthly Payment collected by the Company, or as otherwise
provided under Section 4.05.
     Servicing Fee Rate: 0.250% per annum per Mortgage Loan.

12



--------------------------------------------------------------------------------



 



     Servicing File: With respect to each Mortgage Loan, the file consisting of
the Mortgage Loan Documents listed as items 13 through 28 of Exhibit C attached
hereto plus copies of all Mortgage Loan Documents contained in the Custodial
Mortgage File and the Retained Mortgage File, which are retained by the Company.
     Servicing Officer: Any officer of the Company involved in or responsible
for the administration and servicing of the Mortgage Loans whose name appears on
a list of servicing officers furnished by the Company to the Purchaser upon
request, as such list may from time to time be amended.
     Stated Principal Balance: As to each Mortgage Loan and as of any date of
determination, (i) the principal balance of the Mortgage Loan at the Cut-off
Date after giving effect to payments of principal due on or before such date,
whether or not received, minus (ii) all amounts previously distributed to the
Purchaser with respect to the related Mortgage Loan representing payments or
recoveries of principal or advances in lieu thereof.
     Static Pool Information: Static pool information as described in
Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.
     Stock Certificate: With respect to a Cooperative Loan, a certificate
evidencing ownership of the Cooperative Shares issued by the Cooperative.
     Stock Power: With respect to a Cooperative Loan, an assignment of the Stock
Certificate or an assignment of the Cooperative Shares issued by the
Cooperative.
     Subcontractor: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of
Regulation AB with respect to Mortgage Loans under the direction or authority of
the Company or a Subservicer.
     Subservicer: Any Person that services Mortgage Loans on behalf of the
Company or any Subservicer and is responsible for the performance (whether
directly or through Subservicers or Subcontractors) of a substantial portion of
the material servicing functions required to be performed by the Company under
this Agreement or any Reconstitution Agreement that are identified in Item
1122(d) of Regulation AB.
     Subsidy Account: An account maintained by the Company specifically to hold
all Subsidy Funds to be applied to individual Subsidy Loans.
     Subsidy Funds: With respect to any Subsidy Loans, funds contributed by the
employer of a Mortgagor in order to reduce the payments required from the
Mortgagor for a specified period in specified amounts.
     Subsidy Loan: Any Mortgage Loan subject to a temporary interest subsidy
agreement pursuant to which the monthly interest payments made by the related
Mortgagor will be less than

13



--------------------------------------------------------------------------------



 



the scheduled monthly interest payments on such Mortgage Loan, with the
resulting difference in interest payments being provided by the employer of the
Mortgagor. Each Subsidy Loan will be identified as such in the related Data
File.
     Third-Party Mortgage Loans: A Mortgage Loan that has been underwritten in
accordance with the related Third-Party Underwriting Guidelines.
     Third-Party Originator: Each Person, other than a Qualified Correspondent,
that originated Mortgage Loans acquired by the Company.
     Third-Party Underwriting Guidelines: The underwriting guidelines of a
Third-Party Originator, as amended from time to time, applicable to the related
Third-Party Mortgage Loans, as provided to the Purchaser by the Company.
     Time$aver® Mortgage Loan: A Mortgage Loan which has been refinanced
pursuant to a Company program that allows a rate/term refinance of an existing
Company serviced loan with minimal documentation.
     Unverified Information: With respect to the Mortgage Loans listed on the
related Data File, information regarding the Mortgagor’s income, source of
income, or assets that is stated on the loan application by the Mortgagor but
not verified in the origination process, pursuant to the applicable Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable.
     Whole Loan Transfer: Any sale or transfer of some or all of the Mortgage
Loans other than a Securitization Transaction or Agency Transfer.
ARTICLE II
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF CUSTODIAL
MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
DELIVERY OF DOCUMENTS

Section 2.01   Conveyance of Mortgage Loans; Possession of Custodial Mortgage
Files; Maintenance of Retained Mortgage File and Servicing Files.

     The Company, simultaneously with the execution and delivery of this
Agreement, does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse, but subject to the terms of this Agreement, all the
right, title and interest of the Company in and to the Mortgage Loans, together
with the Retained Mortgage Files and Custodial Mortgage Files and all rights and
obligations arising under the documents contained therein. Pursuant to
Section 2.03, the Company has delivered the Custodial Mortgage File for each
Mortgage Loan to the Custodian.

14



--------------------------------------------------------------------------------



 



     The contents of each Retained Mortgage File not delivered to the Custodian
are and shall be held in trust by the Company for the benefit of the Purchaser
as the owner thereof. Additionally and separate to the Retained Mortgage File,
the Company shall maintain a Servicing File consisting of a copy of the contents
of each Custodial Mortgage File and the Retained Mortgage File. The possession
of each Servicing File and Retained Mortgage File by the Company is at the will
of the Purchaser for the sole purpose of servicing the related Mortgage Loan,
and such retention and possession by the Company is in a custodial capacity
only. Upon the sale of the Mortgage Loans the ownership of each Mortgage Note,
the related Mortgage and the related Custodial Mortgage File, Retained Mortgage
File and Servicing File shall vest immediately in the Purchaser, and the
ownership of all records and documents with respect to the related Mortgage Loan
prepared by or which come into the possession of the Company shall vest
immediately in the Purchaser and shall be retained and maintained by the
Company, in trust, at the will of the Purchaser and only in such custodial
capacity. The Company shall release its custody of the contents of any Retained
Mortgage File and Servicing File only in accordance with written instructions
from the Purchaser or within sixty (60) days of the occurrence of a Document
Transfer Event, unless such release is required as incidental to the Company’s
servicing of the Mortgage Loans or is in connection with a repurchase of any
Mortgage Loan pursuant to Section 3.03 or 6.02. Company shall not be responsible
for any such costs associated with the release, transfer and re-delivery of any
Custodial Mortgage Files, Retained Mortgage Files and/or Servicing Files between
the parties unless the Company is releasing, transferring or re-delivering such
Custodial Mortgage Files, Retained Mortgage Files and/or Servicing Files in
connection with the repurchase of such Mortgage Loan pursuant to Section 3.03 or
6.02.
     In addition, in connection with the assignment of any MERS Mortgage Loan,
the Company agrees that it will cause the MERS System to indicate that such
Mortgage Loan has been assigned by the Company to the Purchaser in accordance
with this Agreement by including (or deleting, in the case of a Mortgage Loan
repurchased in accordance with this Agreement) in such computer files the
information required by the MERS System to identify the Purchaser as the
beneficial owner of such Mortgage Loan.
Section 2.02 Books and Records; Transfers of Mortgage Loans.
     From and after the sale of the Mortgage Loans to the Purchaser all rights
arising out of the Mortgage Loans, including, but not limited to, all funds
received on or in connection with the Mortgage Loans, shall be received and held
by the Company in trust for the benefit of the Purchaser as owner of the
Mortgage Loans, and the Company shall retain record title to the related
Mortgages for the sole purpose of facilitating the servicing and the supervision
of the servicing of the Mortgage Loans.
     The sale of each Mortgage Loan shall be reflected on the Company’s balance
sheet and other financial statements as a sale of assets by the Company. The
Company shall be responsible for maintaining, and shall maintain, a complete set
of books and records for each Mortgage Loan which shall be marked clearly to
reflect the ownership of each Mortgage Loan by the Purchaser. In particular, the
Company shall maintain in its possession, available for inspection by the
Purchaser, or its designee, and shall deliver to the Purchaser upon demand,
evidence of

15



--------------------------------------------------------------------------------



 



compliance with all federal, state and local laws, rules and regulations, and
requirements of Fannie Mae or Freddie Mac, including but not limited to
documentation as to the method used in determining the applicability of the
provisions of the Flood Disaster Protection Act of 1973, as amended, to the
Mortgaged Property, documentation evidencing insurance coverage and eligibility
of any condominium project for approval by Fannie Mae or Freddie Mac and records
of periodic inspections as required by Section 4.13. To the extent that original
documents are not required for purposes of realization of Liquidation Proceeds
or Insurance Proceeds, documents maintained by the Company may be in the form of
microfilm or microfiche or such other reliable means of recreating original
documents, including but not limited to, optical imagery techniques so long as
the Company complies with the requirements of the Fannie Mae or Freddie Mac
Selling and Servicing Guide, as amended from time to time.
     The Company shall maintain with respect to each Mortgage Loan and shall
make available for inspection by the Purchaser or its designee the related
Retained Mortgage File and Servicing File during the time the Purchaser retains
ownership of a Mortgage Loan and thereafter in accordance with applicable laws
and regulations.
     The Company shall keep at its servicing office books and records in which,
subject to such reasonable regulations as it may prescribe, the Company shall
note transfers of Mortgage Loans. No transferee of a Mortgage Loan shall be
recognized by the Company hereunder unless such transfer is in compliance with
the terms hereof. For the purposes of this Agreement, the Company shall be under
no obligation to deal with any Person with respect to this Agreement or the
Mortgage Loans unless the books and records show such Person as the owner of the
Mortgage Loan. The Purchaser may, subject to the terms of this Agreement, sell
and transfer one or more of the Mortgage Loans. The Purchaser shall advise the
Company of the transfer. Upon receipt of notice of the transfer, the Company
shall mark its books and records to reflect the ownership of the Mortgage Loans
of such assignee, and shall release the previous Purchaser from its obligations
hereunder with respect to the Mortgage Loans sold or transferred. Such
notification of a transfer shall include a final loan schedule which shall be
received by the Company no fewer than five (5) Business Days before the last
Business Day of the month. If such notification is not received as specified
above, the Company’s duties to remit and report as required by Section 5 shall
begin with the next Due Period.
     Upon request from the Purchaser, at the Purchaser’s expense, the Company
shall deliver no later than thirty (30) Business Days after such request any
Retained Mortgage File or document therein, or copies thereof, to the Purchaser
at the direction of the Purchaser. An extension of this date may be requested
from the Purchaser, which consent shall not be unreasonably withheld. The
Purchaser shall return any Retained Mortgage File or document therein delivered
pursuant to this Section 2.02 no later than ten (10) Business Days after receipt
thereof. In the event that the Company fails to make delivery of the requested
Retained Mortgage File or document therein, or copies thereof, as required under
this Section 2.02, the Company shall repurchase, in accordance with this
Agreement, the related Mortgage Loan within thirty (30) Business Days of a
request to do so by the Purchaser.
Section 2.03 Custodial Agreement; Delivery of Documents.

16



--------------------------------------------------------------------------------



 



     The Company has delivered to the Custodian those Mortgage Loan Documents as
contained in the Custodial Mortgage File pursuant to this Agreement with respect
to each Mortgage Loan.
     The Custodian has certified its receipt of all such Mortgage Loan Documents
in each Custodial Mortgage File required to be delivered pursuant to this
Agreement, as evidenced by the trust receipt or initial certification of the
Custodian in the form annexed to the Custodial Agreement. The Purchaser will be
responsible for the fees and expenses of the Custodian.
     The Company shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.01 or 6.01 within one (1) week of
their execution, provided, however, that the Company shall provide the Custodian
with a certified true copy of any such document submitted for recordation within
ten (10) days of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.
     In the event the public recording office is delayed in returning any
original document, the Company shall deliver to the Custodian within 240 days of
its submission for recordation, a copy of such document and an Officer’s
Certificate, which shall (i) identify the recorded document; (ii) state that the
recorded document has not been delivered to the Custodian due solely to a delay
by the public recording office, (iii) state the amount of time generally
required by the applicable recording office to record and return a document
submitted for recordation, and (iv) specify the date the applicable recorded
document will be delivered to the Custodian. The Company will be required to
deliver the document to the Custodian by the date specified in (iv) above. An
extension of the date specified in (iv) above may be requested from the
Purchaser, which consent shall not be unreasonably withheld.
     Prior to Company’s receipt of the Purchase Price, the Purchaser shall cause
the Custodian to act as bailee for the sole and exclusive benefit of the Company
pursuant to the Custodial Agreement and act only in accordance with Company’s
instructions. Upon the Company’s receipt of the Purchase Price, the Company
shall provide notification to the Custodian to release the ownership of the
Mortgage Loan Documents contained in the Custodial Mortgage File. Such
notification shall be in a form of a written notice by facsimile or other
electronic media, with a copy sent to the Purchaser. Subsequent to such release,
such Mortgage Loan Documents shall be retained by the Custodian for the benefit
of the Purchaser. All Mortgage Loan Documents related to Mortgage Loans not
purchased by the Purchaser on the Closing Date shall be maintained by the
Custodian for the benefit of the Company and shall be returned to the Company
within two (2) Business Days after the Closing Date.
     In the event that new, replacement, substitute or additional Stock
Certificates are issued with respect to existing Cooperative Shares, the Company
immediately shall deliver to the Custodian the new Stock Certificates, together
with the related Stock Powers in blank. Such new Stock Certificates shall be
subject to the related Pledge Instruments and shall be subject to all of the
terms, covenants and conditions of this Agreement.

17



--------------------------------------------------------------------------------



 



Section 2.04 Examination of Mortgage Files.
     Prior to the Closing Date, the Company shall (a) deliver to the Purchaser
in escrow, for examination, the Custodial Mortgage File for each Mortgage Loan,
including the Assignment of Mortgage, pertaining to each Mortgage Loan, and
(b) make the Servicing Files and Retained Mortgage Files available to the
Purchaser for examination at the Company’s offices or such other location as
shall otherwise be agreed upon by the Purchaser and the Company. Such
examination may be made by the Purchaser at any time before or after the Closing
Date or by any prospective purchaser of the Mortgage Loans from the Purchaser,
at any time after the Closing Date upon prior reasonable notice to the Company.
The fact that the Purchaser or any prospective purchaser of the Mortgage Loans
has conducted or has failed to conduct any partial or complete examination of
the Custodial Mortgage Files, Servicing Files or Retained Mortgage Files shall
not affect the Purchaser’s (or any of its successor’s) rights to demand
repurchase, substitution or other relief or remedy as provided under this
Agreement.
Section 2.05 Representations, Warranties and Agreements of Company.
     The Company agrees and acknowledges that it shall, as a condition to the
consummation of the transactions contemplated hereby, make the representations
and warranties specified in Section 3.01 and 3.02 of this Agreement, as of the
Closing Date. The Company, without conceding that the Mortgage Loans are
securities, hereby makes the following additional representations, warranties
and agreements which shall be deemed to have been made as of the Closing Date:

  (a)   neither the Company nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of any Mortgage Loans, any
interest in any Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of any
Mortgage Loans, any interest in any Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to any Mortgage Loans,
any interest in any Mortgage Loans or any other similar security with, any
Person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act or
which would render the disposition of any Mortgage Loans a violation of
Section 5 of the Securities Act or require registration pursuant thereto, nor
will it act, nor has it authorized or will it authorize any Person to act, in
such manner with respect to the Mortgage Loans; and     (b)   the Company has
not dealt with any broker or agent or anyone else who might be entitled to a fee
or commission in connection with this transaction other than the Purchaser.

Section 2.06 Representation, Warranties and Agreement of Purchaser.

18



--------------------------------------------------------------------------------



 



     The Purchaser, without conceding that the Mortgage Loans are securities,
hereby makes the following representations, warranties and agreements, which
shall have been deemed to have been made as of the Closing Date.

  (a)   the Purchaser understands that the Mortgage Loans have not been
registered under the Securities Act or the securities laws of any state;     (b)
  the Purchaser is acquiring the Mortgage Loans for its own account only and not
for any other Person;     (c)   the Purchaser considers itself a substantial,
sophisticated institutional investor having such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of investment in the Mortgage Loans;     (d)   the Purchaser has been
furnished with all information regarding the Mortgage Loans which it has
requested from the Seller; and     (e)   neither the Purchaser nor anyone acting
on its behalf offered, transferred, pledged, sold or otherwise disposed of any
Mortgage Loan, any interest in any Mortgage Loan or any other similar security
to, or solicited any offer to buy or accept a transfer, pledge or other
disposition of any Mortgage Loan, any interest in any Mortgage Loan or any other
similar security from, or otherwise approached or negotiated with respect to any
Mortgage Loan, any interest in any Mortgage Loan or any other similar security
with, any Person in any manner, or made any general solicitation by means of
general advertising or in any other manner, or taken any other action which
would constitute a distribution of the Mortgage Loans under the Securities Act
or which would render the disposition of any Mortgage Loan a violation of
Section 5 of the Securities Act or require registration pursuant thereto, nor
will it act, nor has it authorized or will it authorize any Person to act, in
such manner with respect to the Mortgage Loans.

Section 2.07 Closing.
     The closing for the purchase and sale of the Mortgage Loans, shall take
place on the Closing Date. At the Purchaser’s option, the closing shall be
either: by telephone, confirmed by letter or wire as the parties shall agree; or
conducted in Person, at such place as the parties shall agree.
     The closing shall be subject to each of the following conditions:

  (a)   all of the representations and warranties of the Company under this
Agreement shall be true and correct as of the Closing Date and no event shall
have occurred which, with notice or the passage of time, would constitute an
Event of Default under this Agreement;

19



--------------------------------------------------------------------------------



 



  (b)   the Purchaser shall have received, or the Purchaser’s attorneys shall
have received in escrow, all closing documents, in such forms as are agreed upon
and acceptable to the Purchaser, duly executed by all signatories other than the
Purchaser as required pursuant to the respective terms thereof;     (c)   the
Company shall have delivered to the Custodian under this Agreement all documents
required pursuant to this Agreement; and     (d)   all other terms and
conditions of this Agreement shall have been complied with.

     Subject to the foregoing conditions, the Purchaser shall pay to the Company
on the Closing Date the Purchase Price by wire transfer of immediately available
funds to the account designated by the Company.
Section 2.08 Closing Documents.
     With respect to the Mortgage Loans, the closing documents shall consist of
fully executed originals of the following documents:

  (a)   this Agreement, dated as of the Cut-off Date, in two counterparts;    
(b)   the Custodial Agreement, attached as Exhibit B to this Agreement;     (c)
  the Mortgage Loan Schedules, a copy of each to be attached to each counterpart
of this Agreement;     (d)   a trust receipt and certification, as required
under the Custodial Agreement;     (e)   an Opinion of Counsel of the Seller, in
the form of Exhibit E hereto; and     (f)   the Commitment Letters.

ARTICLE III
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH
Section 3.01 Company Representations and Warranties.
     The Company hereby represents and warrants to the Purchaser that, as of the
Closing Date:

  (a)   Due Organization and Authority.

20



--------------------------------------------------------------------------------



 



      The Company is a national banking association duly organized, validly
existing and in good standing under the laws of the United States and has all
licenses necessary to carry on its business as now being conducted and is
licensed, qualified and in good standing in each state where a Mortgaged
Property is located if the laws of such state require licensing or qualification
in order to conduct business of the type conducted by the Company, and in any
event the Company is in compliance with the laws of any such state to the extent
necessary to ensure the enforceability of the related Mortgage Loan and the
servicing of such Mortgage Loan in accordance with the terms of this Agreement;
the Company has the full power and authority to execute and deliver this
Agreement and to perform in accordance herewith; the execution, delivery and
performance of this Agreement (including all instruments of transfer to be
delivered pursuant to this Agreement) by the Company and the consummation of the
transactions contemplated hereby have been duly and validly authorized; this
Agreement evidences the valid, binding and enforceable obligation of the
Company; and all requisite action has been taken by the Company to make this
Agreement valid and binding upon the Company in accordance with its terms;

  (b)   Ordinary Course of Business.         The consummation of the
transactions contemplated by this Agreement are in the ordinary course of
business of the Company, who is in the business of selling and servicing loans,
and the transfer, assignment and conveyance of the Mortgage Notes and the
Mortgages by the Company pursuant to this Agreement are not subject to the bulk
transfer or any similar statutory provisions in effect in any applicable
jurisdiction;     (c)   No Conflicts.         Neither the execution and delivery
of this Agreement, the acquisition of the Mortgage Loans by the Company, the
sale of the Mortgage Loans to the Purchaser or the transactions contemplated
hereby, nor the fulfillment of or compliance with the terms and conditions of
this Agreement will conflict with or result in a breach of any of the terms,
articles of incorporation or by-laws or any legal restriction or any agreement
or instrument to which the Company is now a party or by which it is bound, or
constitute a default or result in the violation of any law, rule, regulation,
order, judgment or decree to which the Company or its property is subject, or
impair the ability of the Purchaser to realize on the Mortgage Loans, or impair
the value of the Mortgage Loans;     (d)   Ability to Service.         The
Company is an approved seller/servicer of conventional residential mortgage
loans for Fannie Mae or Freddie Mac, with the facilities, procedures, and
experienced personnel necessary for the sound servicing of mortgage loans of the
same type as the Mortgage Loans. The Company is a HUD approved mortgagee

21



--------------------------------------------------------------------------------



 



      and is in good standing to sell mortgage loans to and service mortgage
loans for Fannie Mae or Freddie Mac, and no event has occurred, including but
not limited to a change in insurance coverage, which would make the Company
unable to comply with Fannie Mae or Freddie Mac eligibility requirements or
which would require notification to either Fannie Mae or Freddie Mac;

  (e)   Reasonable Servicing Fee.         The Company acknowledges and agrees
that the Servicing Fee represents reasonable compensation for performing such
services and that the entire Servicing Fee shall be treated by the Company, for
accounting and tax purposes, as compensation for the servicing and
administration of the Mortgage Loans pursuant to this Agreement;     (f)  
Ability to Perform.         The Company does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement. The Company is solvent and the sale of the Mortgage
Loans will not cause the Company to become insolvent. The sale of the Mortgage
Loans is not undertaken to hinder, delay or defraud any of the Company’s
creditors;     (g)   No Litigation Pending.         There is no action, suit,
proceeding or investigation pending or threatened against the Company which,
either in any one instance or in the aggregate, may result in any material
adverse change in the business, operations, financial condition, properties or
assets of the Company, or in any material impairment of the right or ability of
the Company to carry on its business substantially as now conducted, or in any
material liability on the part of the Company, or which would draw into question
the validity of this Agreement or the Mortgage Loans or of any action taken or
to be contemplated herein, or which would be likely to impair materially the
ability of the Company to perform under the terms of this Agreement;     (h)  
No Consent Required.         No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Company of or compliance by the Company with this Agreement
or the sale of the Mortgage Loans as evidenced by the consummation of the
transactions contemplated by this Agreement, or if required, such approval has
been obtained prior to the Closing Date;     (i)   Selection Process.

22



--------------------------------------------------------------------------------



 



      The Mortgage Loans were selected from among the outstanding adjustable
rate one- to four-family mortgage loans in the Company’s mortgage banking
portfolio at the Closing Date as to which the representations and warranties set
forth in Section 3.02 could be made and such selection was not made in a manner
so as to affect adversely the interests of the Purchaser;

  (j)   No Untrue Information.         Neither this Agreement nor any statement,
report or other document furnished or to be furnished pursuant to this Agreement
or in connection with the transactions contemplated hereby contains any untrue
statement of fact or omits to state a fact necessary to make the statements
contained therein not misleading;     (k)   Sale Treatment.         The Company
has determined that the disposition of the Mortgage Loans pursuant to this
Agreement will be afforded sale treatment for accounting and tax purposes;    
(l)   No Material Change.         There has been no material adverse change in
the business, operations, financial condition or assets of the Company since the
date of the Company’s most recent financial statements;     (m)   No Brokers’
Fees.         The Company has not dealt with any broker, investment banker,
agent or other Person that may be entitled to any commission or compensation in
the connection with the sale of the Mortgage Loans; and     (n)   MERS.        
The Company is a member of MERS in good standing.

Section 3.02 Representations and Warranties Regarding Individual Mortgage Loans.
     As to each Mortgage Loan, the Company hereby represents and warrants to the
Purchaser that as of the Closing Date:

  (a)   Mortgage Loans as Described.         The information set forth in the
Mortgage Loan Schedules attached hereto as Exhibit A and Exhibit A-1 and the
information contained on the respective Data Files delivered to the Purchaser
are true and correct; provided that the Company makes no representation or
warranty as to the accuracy of Unverified Information;

23



--------------------------------------------------------------------------------



 



  (b)   Payments Current.         All payments required to be made up to the
Cut-off Date for the Mortgage Loan under the terms of the Mortgage Note have
been made and credited. No payment under any Mortgage Loan has been thirty
(30) days delinquent more than one (1) time within twelve (12) months prior to
the Closing Date;     (c)   No Outstanding Charges.         There are no
defaults in complying with the terms of the Mortgages, and all taxes,
governmental assessments, insurance premiums, leasehold payments, water, sewer
and municipal charges, which previously became due and owing have been paid, or
an escrow of funds has been established in an amount sufficient to pay for every
such item which remains unpaid and which has been assessed but is not yet due
and payable. The Company has not advanced funds, or induced, or solicited
directly or indirectly, the payment of any amount required under the Mortgage
Loan, except for interest accruing from the date of the Mortgage Note or date of
disbursement of the Mortgage Loan proceeds, whichever is later, to the day which
precedes by one month the Due Date of the first installment of principal and
interest;     (d)   Original Terms Unmodified.         The terms of the Mortgage
Note and Mortgage have not been impaired, waived, altered or modified in any
respect, except by a written instrument which has been recorded or registered
with the MERS System, if necessary, to protect the interests of the Purchaser
and is retained by the Company in the Retained Mortgage File; and the related
Mortgage Note which has been delivered to the Custodian. The substance of any
such waiver, alteration or modification has been approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and its terms are reflected on the related Mortgage Loan Schedule. No Mortgagor
has been released, in whole or in part, except in connection with an assumption
agreement approved by the issuer of any related PMI Policy and the title
insurer, to the extent required by the policy, and which assumption agreement is
part of the Custodial Mortgage File delivered to the Custodian and the terms of
which are reflected in the related Mortgage Loan Schedule;     (e)   No
Defenses.         The Mortgage Loan is not subject to any right of rescission,
set-off, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off, counterclaim or defense, including without limitation
the defense of usury, and no

24



--------------------------------------------------------------------------------



 



      such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto;

  (f)   No Satisfaction of Mortgage.         The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
satisfaction, release, cancellation, subordination or rescission;     (g)  
Validity of Mortgage Documents.         The Mortgage Note and the Mortgage and
related documents are genuine, and each is the legal, valid and binding
obligation of the maker thereof enforceable in accordance with its terms. All
parties to the Mortgage Note and the Mortgage had legal capacity to enter into
the Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage,
and the Mortgage Note and the Mortgage have been duly and properly executed by
such parties. The Company has reviewed all documents constituting the Retained
Mortgage File and Custodial Mortgage File and has made such inquiries as it
deems necessary to make and confirm the accuracy of the representations set
forth herein;         With respect to each Cooperative Loan, the Mortgage Note,
the Mortgage, the Pledge Agreement, and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage, the
Pledge Agreement, the Proprietary Lease, the Stock Power, Recognition Agreement
and the Assignment of Proprietary Lease had legal capacity to enter into the
Mortgage Loan and to execute and deliver such documents, and such documents have
been duly and properly executed by such parties;     (h)   No Fraud.         No
error, omission, misrepresentation, negligence, fraud or similar occurrence with
respect to a Mortgage Loan has taken place on the part of the Company, or the
Mortgagor (except with respect to the accuracy of Unverified Information), or to
the best of the Company’s knowledge, any appraiser, any builder, or any
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan;    
(i)   Compliance with Applicable Laws.         Any and all requirements of any
federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection
and privacy, equal credit opportunity, disclosure or predatory

25



--------------------------------------------------------------------------------



 



      and abusive lending laws applicable to the Mortgage Loan have been
complied with. All inspections, licenses and certificates required to be made or
issued with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including, but not limited to,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities;

  (j)   Location and Type of Mortgaged Property.         The Mortgaged Property
is located in the state identified in the related Mortgage Loan Schedule and
consists of a contiguous parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a condominium project, or a Cooperative Apartment, or an
individual unit in a planned unit development or a townhouse, provided, however,
that any condominium project or planned unit development shall conform to the
applicable Fannie Mae or Freddie Mac requirements, the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable, regarding such
dwellings, and no residence or dwelling is a mobile home or manufactured
dwelling. As of the respective appraisal date for each Mortgaged Property, any
Mortgaged Property being used for commercial purposes conforms to the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable and,
to the best of the Company’s knowledge, since the date of such appraisal, no
portion of the Mortgaged Property was being used for commercial purposes outside
of the Company Underwriting Guidelines (other than the exception identified for
Exception Mortgage Loans) or the Third-Party Underwriting Guidelines, as
applicable;     (k)   Valid First Lien.         The Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property, including all
buildings on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:

  (1)   the lien of current real property taxes and assessments not yet due and
payable;     (2)   covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
acceptable to mortgage lending institutions generally and specifically referred
to in the lender’s title insurance policy delivered to the originator of the
Mortgage Loan and (i) referred to or otherwise considered in the appraisal made
for

26



--------------------------------------------------------------------------------



 



      the originator of the Mortgage Loan and (ii) which do not adversely affect
the Appraised Value of the Mortgaged Property set forth in such appraisal; and

  (3)   other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

      Any security agreement, chattel mortgage or equivalent document related to
and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein and the Company has full right to
sell and assign the same to the Purchaser;         With respect to each
Cooperative Loan, each Pledge Agreement creates a valid, enforceable and
subsisting first security interest in the Cooperative Shares and Proprietary
Lease, subject only to (i) the lien of the related Cooperative for unpaid
assessments representing the Mortgagor’s pro rata share of the Cooperative’s
payments for its blanket mortgage, current and future real property taxes,
insurance premiums, maintenance fees and other assessments to which like
collateral is commonly subject and (ii) other matters to which like collateral
is commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Pledge Agreement; provided, however,
that the appurtenant Proprietary Lease may be subordinated or otherwise subject
to the lien of any mortgage on the Project;

  (l)   Full Disbursement of Proceeds.         The proceeds of the Mortgage Loan
have been fully disbursed, except for escrows established or created due to
seasonal weather conditions, and there is no requirement for future advances
thereunder. All costs, fees and expenses incurred in making or closing the
Mortgage Loan and the recording of the Mortgage were paid, and the Mortgagor is
not entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;     (m)   Consolidation of Future Advances.         Any future
advances made prior to the Cut-off Date, have been consolidated with the
outstanding principal amount secured by the Mortgage, and the secured principal
amount, as consolidated, bears a single interest rate and single repayment term
reflected on the related Mortgage Loan Schedule. The lien of the Mortgage
securing the consolidated principal amount is expressly insured as having first
lien priority by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
Fannie Mae or Freddie Mac; the consolidated principal amount does

27



--------------------------------------------------------------------------------



 



      not exceed the original principal amount of the Mortgage Loan; the Company
shall not make future advances after the Cut-off Date;

  (n)   Ownership.         The Company is the sole owner of record and holder of
the Mortgage Loan and the related Mortgage Note and the Mortgage are not
assigned or pledged, and the Company has good and marketable title thereto and
has full right and authority to transfer and sell the Mortgage Loan to the
Purchaser. The Company is transferring the Mortgage Loan free and clear of any
and all encumbrances, liens, pledges, equities, participation interests, claims,
charges or security interests of any nature encumbering such Mortgage Loan;    
(o)   Origination/Doing Business.         The Mortgage Loan was originated by a
savings and loan association, a savings bank, a commercial bank, a credit union,
an insurance company, or similar institution that is supervised and examined by
a federal or state authority or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203 and 211 of the National
Housing Act. All parties which have had any interest in the Mortgage Loan,
whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period
in which they held and disposed of such interest, were) (1) in compliance with
any and all applicable licensing requirements of the laws of the state wherein
the Mortgaged Property is located, and (2) organized under the laws of such
state, or (3) qualified to do business in such state, or (4) federal savings and
loan associations or national banks having principal offices in such state, or
(5) not doing business in such state;     (p)   LTV, PMI Policy.         No
Mortgage Loan has an LTV greater than 95%. Except as set forth on the related
Data File, each Mortgage Loan with an LTV greater than 80% at the time of
origination, a portion of the unpaid principal balance of the Mortgage Loan is
and will be insured as to payment defaults by a PMI Policy. If the Mortgage Loan
is insured by a PMI Policy which is not an LPMI Policy, the coverage will remain
in place until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. All provisions of such PMI Policy or LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. The Qualified Insurer has a claims paying ability
acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to a PMI
Policy or LPMI Policy obligates the Mortgagor or the Company to maintain the PMI
Policy or LPMI Policy, as applicable, and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;

28



--------------------------------------------------------------------------------



 



  (q)   Title Insurance.         The Mortgage Loan is covered by an ALTA
lender’s title insurance policy (or in the case of any Mortgage Loan secured by
a Mortgaged Property located in a jurisdiction where such policies are generally
not available, an opinion of counsel of the type customarily rendered in such
jurisdiction in lieu of title insurance) or other generally acceptable form of
policy of insurance acceptable to Fannie Mae or Freddie Mac, issued by a title
insurer acceptable to Fannie Mae or Freddie Mac and qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring the Company,
its successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan, subject only to the exceptions
contained in clauses (1), (2) and (3) of subclause (k) of this Section 3.02, and
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. The Company is the sole insured of
such lender’s title insurance policy, and such lender’s title insurance policy
is in full force and effect and will be in force and effect upon the
consummation of the transactions contemplated by this Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
Mortgage, including the Company, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;     (r)   No
Defaults.         There is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event
which, with the passage of time or with notice and the expiration of any grace
or cure period, would constitute a default, breach, violation or event of
acceleration, and neither the Company nor its predecessors have waived any
default, breach, violation or event of acceleration;     (s)   No Mechanics’
Liens.         There are no mechanics’ or similar liens or claims which have
been filed for work, labor or material (and no rights are outstanding that under
the law could give rise to such liens) affecting the related Mortgaged Property
which are or may be liens prior to, or equal or coordinate with, the lien of the
related Mortgage which are not insured against by the title insurance policy
referenced in subclause (q) of this Section 3.02;     (t)   Location of
Improvements; No Encroachments.         Except as insured against by the title
insurance policy referenced in subclause (q) of this Section 3.02, all
improvements which were considered in determining the

29



--------------------------------------------------------------------------------



 



      Appraised Value of the Mortgaged Property lay wholly within the boundaries
and building restriction lines of the Mortgaged Property and no improvements on
adjoining properties encroach upon the Mortgaged Property. No improvement
located on or being part of the Mortgaged Property is in violation of any
applicable zoning law or regulation;

  (u)   Payment Terms.         Except with respect to the Interest Only Mortgage
Loans, principal payments commenced no more than sixty (60) days after the funds
were disbursed to the Mortgagor in connection with the Mortgage Loan. Except
with respect to the Interest Only Mortgage Loans, each Mortgage Loan is payable
in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date set forth in the Mortgage Note over an
original term to maturity of not more than thirty (30) years. As to each
Adjustable Rate Mortgage Loan on each applicable Adjustment Date, the Mortgage
Interest Rate will be adjusted to equal the sum of the Index plus the applicable
Gross Margin, rounded up or down to the nearest multiple of 0.125% indicated by
the Mortgage Note; provided that the Mortgage Interest Rate will not increase or
decrease by more than the Periodic Interest Rate Cap on any Adjustment Date, and
will in no event exceed the Maximum Mortgage Interest Rate or be lower than the
Minimum Mortgage Interest Rate listed on the Mortgage Note for such Mortgage
Loan. As to each Adjustable Rate Mortgage Loan that is not an Interest Only
Mortgage Loan, each Mortgage Note requires a monthly payment which is
sufficient, during the period prior to the first adjustment to the Mortgage
Interest Rate, to fully amortize the outstanding principal balance as of the
first day of such period over the then remaining term of such Mortgage Note and
to pay interest at the related Mortgage Interest Rate. With respect to each
Interest Only Mortgage Loan, the interest-only period shall not exceed fifteen
(15) years (or such other period specified on the related Data File) and
following the expiration of such interest-only period, the remaining Monthly
Payments shall be sufficient to fully amortize the original principal balance
over the remaining term of the Mortgage Loan and to pay interest at the related
Mortgage Interest Rate. As to each Adjustable Rate Mortgage Loan, if the related
Mortgage Interest Rate changes on an Adjustment Date or, with respect to an
Interest Only Mortgage Loan, on an Adjustment Date following the related
interest-only period, the then outstanding principal balance will be reamortized
over the remaining life of such Mortgage Loan. No Adjustable Rate Mortgage Loan
contains terms or provisions which would result in negative amortization;    
(v)   Customary Provisions.         The Mortgage and related Mortgage Note
contain customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the
Mortgaged Property of the benefits of the security provided thereby, including,
(i) in the case of a Mortgage designated as a

30



--------------------------------------------------------------------------------



 



      deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee’s sale or the right to foreclose the Mortgage;

  (w)   Occupancy of the Mortgaged Property.         As of the date of
origination, the Mortgaged Property was lawfully occupied under applicable law;
    (x)   No Additional Collateral.         Except in the case of a Pledged
Asset Mortgage Loan and as indicated on the related Data File, the Mortgage Note
is not and has not been secured by any collateral, pledged account or other
security except the lien of the corresponding Mortgage and the security interest
of any applicable security agreement or chattel mortgage referred to in
subclause (k) of this Section 3.02;     (y)   Deeds of Trust.         In the
event the Mortgage constitutes a deed of trust, a trustee, duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by the mortgagee to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor;     (z)  
Acceptable Investment.         The Company has no knowledge of any circumstances
or conditions with respect to the Mortgage Loan, the Mortgaged Property, the
Mortgagor or the Mortgagor’s credit standing that can reasonably be expected to
cause private institutional investors to regard the Mortgage Loan as an
unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value or marketability of the Mortgage Loan;     (aa)  
Transfer of Mortgage Loans.         If the Mortgage Loan is not a MERS Mortgage
Loan, the Assignment of Mortgage, upon the insertion of the name of the assignee
and recording information, is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;  
  (bb)   Mortgaged Property Undamaged.         The Mortgaged Property is
undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty so as to affect adversely

31



--------------------------------------------------------------------------------



 



      the value of the Mortgaged Property as security for the Mortgage Loan or
the use for which the premises were intended;

  (cc)   Collection Practices; Escrow Deposits.         The origination,
servicing and collection practices used with respect to the Mortgage Loan have
been in accordance with Accepted Servicing Practices, and have been in all
material respects legal and proper. With respect to escrow deposits and Escrow
Payments, all such payments are in the possession of the Company and there exist
no deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law. No escrow deposits or Escrow
Payments or other charges or payments due the Company have been capitalized
under the Mortgage Note;     (dd)   No Condemnation.         There is no
proceeding pending or to the best of the Company’s knowledge threatened for the
total or partial condemnation of the related Mortgaged Property;     (ee)   The
Appraisal.         The Servicing File for each Mortgage Loan includes an
appraisal of the related Mortgaged Property. As to each Time$aver® Mortgage
Loan, the appraisal may be from the original of the existing Company-serviced
loan, which was refinanced via such Time$aver® Mortgage Loan. The appraisal was
conducted by an appraiser who had no interest, direct or indirect, in the
Mortgaged Property or in any loan made on the security thereof; and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and the appraisal and the appraiser both satisfy the applicable
requirements of Title XI of the Financial Institution Reform, Recovery, and
Enforcement Act of 1989 and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated;     (ff)   Insurance.      
  The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies conforming to the requirements of Section 4.10,
in an amount which is at least equal to the lesser of (i) 100% of the insurable
value, on a replacement cost basis, of the improvements on the related Mortgaged
Property and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan or (b) an amount such that the proceeds of such insurance shall be

32



--------------------------------------------------------------------------------



 



      sufficient to prevent the application to the Mortgagor or the loss payee
of any coinsurance clause under the policy. If the Mortgaged Property is a
condominium unit, it is included under the coverage afforded by a blanket policy
for the project. If the improvements on the Mortgaged Property are in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy meeting the requirements
of the current guidelines of the Federal Insurance Administration is in effect
with a generally acceptable insurance carrier, in an amount representing
coverage not less than the least of (A) the outstanding principal balance of the
Mortgage Loan, (B) the full insurable value and (C) the maximum amount of
insurance which was available under the Flood Disaster Protection Act of 1973,
as amended. All individual insurance policies contain a standard mortgagee
clause naming the Company and its successors and assigns as mortgagee, and all
premiums thereon have been paid. The Mortgage obligates the Mortgagor thereunder
to maintain a hazard insurance policy at the Mortgagor’s cost and expense, and
on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage to
obtain and maintain such insurance at such Mortgagor’s cost and expense, and to
seek reimbursement therefor from the Mortgagor. The hazard insurance policy is
the valid and binding obligation of the insurer, is in full force and effect,
and will be in full force and effect and inure to the benefit of the Purchaser
upon the consummation of the transactions contemplated by this Agreement. The
Company has not acted or failed to act so as to impair the coverage of any such
insurance policy or the validity, binding effect and enforceability thereof;

  (gg)   Servicemembers Civil Relief Act.         The Mortgagor has not notified
the Company, and the Company has no knowledge of any relief requested or allowed
to the Mortgagor under the Servicemembers Civil Relief Act, as amended;     (hh)
  No Balloon Payments, Graduated Payments or Contingent Interests.         The
Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature. No
Mortgage Loan has a balloon payment feature;     (ii)   No Construction Loans.  
      No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgage Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property other than a construction-to-permanent loan
which has converted to a permanent Mortgage Loan;     (jj)   Underwriting.

33



--------------------------------------------------------------------------------



 



  (i)   Each Company Mortgage Loan was underwritten in accordance with the
Company Underwriting Guidelines;     (ii)   Each Third-Party Mortgage Loan was
underwritten in accordance with the Third-Party Underwriting Guidelines;    
(iii)   Each Exception Mortgage Loan was underwritten in accordance with the
Company Underwriting Guidelines; and     (iv)   Each Mortgage Note and Mortgage
are on forms acceptable to Freddie Mac or Fannie Mae;

  (kk)   No Bankruptcy.         No Mortgagor was a debtor in any state or
federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was
originated and as of the Closing Date, the Company has not received notice that
any Mortgagor is a debtor under any state or federal bankruptcy or insolvency
proceeding;     (ll)   The Mortgagor.         The Mortgagor is one or more
natural Persons and/or an Illinois land trust or a “living trust” and such
“living trust” is in compliance with the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable;     (mm)   Interest Calculation.        
Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;     (nn)   Environmental Status.        
There is no pending action or proceeding directly involving the Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
the use and enjoyment of the Mortgaged Property;     (oo)   No High Cost Loans.
        No Mortgage Loan is a High Cost Loan or Covered Loan;     (pp)  
Anti-Money Laundering Laws.

34



--------------------------------------------------------------------------------



 



      The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot ACT of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the indentity of the applicable Mortgagor and
the origin of assets used by the said Mortgagor to purchase the related
Mortgaged Property, and maintains sufficient information to identify the
applicable Mortgagor for purposes of the Anti-Money Laundering Laws;

  (qq)   Single Premium Credit Life Insurance.         No Mortgagor was required
to purchase any single premium credit insurance policy (e.g. life, disability,
accident, unemployment or health insurance product) or debt cancellation
agreement as a condition of obtaining the extension of credit. No Mortgagor
obtained a prepaid single premium credit insurance policy (e.g. life,
disability, accident, unemployment or health insurance product) as part of the
origination of the Mortgage Loan. No proceeds from any Mortgage Loan were used
to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;     (rr)   Buydown Mortgage Loans.         With respect to each
Mortgage Loan that is a Buydown Mortgage Loan:

  (i)   On or before the date of origination of such Mortgage Loan, the Company
and the Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable;

35



--------------------------------------------------------------------------------



 



  (ii)   The Mortgage and Mortgage Note reflect the permanent payment terms
rather than the payment terms of the Buydown Agreement. The Buydown Agreement
provides for the payment by the Mortgagor of the full amount of the Monthly
Payment on any Due Date that the Buydown Funds are available. The Buydown Funds
were not used to reduce the original principal balance of the Mortgage Loan or
to increase the Appraised Value of the Mortgage Property when calculating the
Loan-to-Value Ratios for purposes of the Agreement and, if the Buydown Funds
were provided by the Company and if required under the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable, the terms of the Buydown
Agreement were disclosed to the appraiser of the Mortgaged Property;     (iii)  
The Buydown Funds may not be refunded to the Mortgagor unless the Mortgagor
makes a principal payment for the outstanding balance of the Mortgage Loan;    
(iv)   As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable,
regarding buydown agreements;

  (ss)   Cooperative Loans.         With respect to each Cooperative Loan

  (i)   The Cooperative Shares are held by a Person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Purchaser or its designee establishes in
Purchaser a valid and subsisting perfected first lien on and security interest
in the Mortgaged Property described therein, and Purchaser has full right to
sell and assign the same. The Proprietary Lease term expires no less than five
years after the Mortgage Loan term or such other term acceptable to Fannie Mae,
Freddie Mac, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable;

36



--------------------------------------------------------------------------------



 



  (ii)   A Cooperative Lien Search has been made by a company competent to make
the same which company is acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Cooperative is located;     (iii)  
(a) The term of the related Proprietary Lease is not less than the terms of the
Cooperative Loan; (b) there is no provision in any Proprietary Lease which
requires the Mortgagor to offer for sale the Cooperative Shares owned by such
Mortgagor first to the Cooperative; (c) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease; (d) the Cooperative has been created and exists in full
compliance with the requirements for residential cooperatives in the
jurisdiction in which the Project is located and qualifies as a cooperative
housing corporation under Section 216 of the Code; (e) the Recognition Agreement
is on a form published by Aztech Document Services, Inc. or includes similar
provisions; and (f) the Cooperative has good and marketable title to the
Project, and owns the Project either in fee simple or under a leasehold that
complies with the requirements of the Fannie Mae guidelines, Freddie Mac
guidelines, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable; such title is free and clear of any adverse liens or
encumbrances, except the lien of any blanket mortgage;     (iv)   The Company
has the right under the terms of the Mortgage Note, Pledge Agreement and
Recognition Agreement to pay any maintenance charges or assessments owed by the
Mortgagor; and     (v)   Each Stock Power (i) has all signatures guaranteed or
(ii) if all signatures are not guaranteed, then such Cooperative Shares will be
transferred by the stock transfer agent of the Cooperative if the Company
undertakes to convert the ownership of the collateral securing the related
Cooperative Loan;

  (tt)   Delivery of Custodial Mortgage Files.         The Mortgage Note,
Assignment of Mortgage and any other documents required to be delivered by the
Company have been delivered to the Custodian in accordance with this Agreement.
The Company is in possession of a complete, true and accurate Retained Mortgage
File in compliance with Exhibit C, except for such documents the originals of
which have been delivered to the Custodian or for such documents where the
originals of which have been sent for recordation;     (uu)   Credit Reporting.

37



--------------------------------------------------------------------------------



 



      With respect to each Mortgage Loan, the Company has furnished complete
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, in accordance with the Fair Credit Reporting
Act and its implementing regulations;

  (vv)   Contents of Retained Mortgage File.         The Retained Mortgage File
contains the Mortgage Loan Documents listed as items 6 through 12 of Exhibit C
attached hereto, except for such documents where the originals of which have
been sent for recordation;     (ww)   Pledged Asset Mortgage Loan.         With
respect to a Pledged Asset Mortgage Loan:

  (i)   The Pledge Holder has a rating of at least “AA” (or the equivalent) or
better from at least two Rating Agencies and the Pledge Holder is obligated to
give the beneficiary of each Letter of Credit at least sixty (60) days notice of
any non-renewal of any Letter of Credit;     (ii)   With respect to each Pledged
Asset Mortgage Loan, the Company is the named beneficiary and no Person has
drawn any funds against such Letter of Credit;     (iii)   Each Letter of Credit
is for an amount at least equal to an LTV of 20% of the lower of the purchase
price or the Appraised Value of the related Mortgaged Property;     (iv)   As of
the Closing Date, the Company has complied with all the requirements of any
Letter of Credit, and each Letter of Credit is a valid and enforceable
obligation of the Pledge Holder;     (v)   The Company has the right to draw on
each Letter of Credit if the related Pledged Asset Mortgage Loan becomes ninety
(90) days or more delinquent and to apply such proceeds as a partial prepayment
thereon;     (vi)   The Company has not received notice of any non-renewal of
any Letter of Credit;     (vii)   Upon a default by the Pledge Holder, the
Company will have a perfected first priority security interest in the assets
pledged to secure the Letter of Credit and has the right to obtain possession
thereof and the right to liquidate such assets and apply the proceeds thereof to
prepay the related Pledged Asset Mortgage Loan; and

38



--------------------------------------------------------------------------------



 



  (viii)   The Letter of Credit is required to be in effect (either for its
original term or through renewal) until such time as all amounts owed under the
related Pledged Asset Mortgage Loan by the related Mortgagor are less than 80%
of the lesser of the Purchase Price or the Appraised Value of the related
Mortgaged Property;

  (xx)   Indiana.         There is no Mortgage Loan that was originated on or
after January 1, 2005, which is a “high cost home loan” as defined under the
Indiana Home Loan Practices Act (I.C. 24-9); and     (yy)   Leasehold Estate.  
      With respect to each Mortgage Loan secured in whole or in part by the
interest of the Mortgagor as a lessee under a ground lease of the related
Mortgaged Property (a “Ground Lease”) and not by a fee interest in such
Mortgaged Property:

(i) The Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease;
(ii) The Ground Lease is in full force and effect;
(iii) The Mortgagor is not in default under any provision of the lease;
(iv) The lessor under the Ground Lease is not in default under any of the terms
or provisions thereof on the part of the lessor to be observed or performed;
(v) The term of the Ground Lease exceeds the maturity date of the related
Mortgage Loan by at least five (5) years;
(vi) The Mortgagee under the Mortgage Loan is given at least sixty (60) days’
notice of any default and an opportunity to cure any defaults under the Ground
Lease or to take over the Mortgagor’s rights under the Ground Lease;
(vii) The Ground Lease does not contain any default provisions that could result
in forfeiture or termination of the Ground Lease except for non-payment of the
Ground Lease or a court order;
(viii) The Ground Lease provides that the leasehold can be transferred,
mortgaged and sublet an unlimited number of times either without restriction or
on payment of a reasonable fee and delivery of reasonable documentation to the
lessor;
(ix) The Ground Lease or a memorandum thereof has been recorded and by its terms
permits the leasehold estate to be mortgaged; and

39



--------------------------------------------------------------------------------



 



(x) The execution, delivery and performance of the Mortgage do not require
consent (other than those consents which have been obtained and are in full
force and effect) under, and will not contravene any provision of or cause a
default under, the Ground Lease.
Section 3.03 Repurchase.
     It is understood and agreed that the representations and warranties set
forth in Sections 3.01 and 3.02 shall survive the sale of the Mortgage Loans to
the Purchaser and the delivery of the applicable Mortgage Loan Documents to the
Custodian and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment of
Mortgage or the examination or failure to examine any Custodial Mortgage File or
Retained Mortgage File. Upon discovery by either the Company or the Purchaser of
a breach of any of the foregoing representations and warranties which materially
and adversely affects the value of the Mortgage Loans or the interest of the
Purchaser (or which materially and adversely affects the interests of Purchaser
in the related Mortgage Loan in the case of a representation and warranty
relating to a particular Mortgage Loan), the party discovering such breach shall
give prompt written notice to the other.
     Within ninety (90) days of the earlier of either discovery by or notice to
the Company of any breach of a representation or warranty which materially and
adversely affects the value of the Mortgage Loans, the Company shall use its
best efforts promptly to cure such breach in all material respects and, if such
breach cannot be cured, the Company shall, at the Purchaser’s option, repurchase
such Mortgage Loan at the Repurchase Price. In the event that a breach shall
involve any representation or warranty set forth in Section 3.01, and such
breach cannot be cured within ninety (90) days of the earlier of either
discovery by or notice to the Company of such breach, all of the Mortgage Loans
shall, at the Purchaser’s option, be repurchased by the Company at the
Repurchase Price. However, if the breach shall involve a representation or
warranty set forth in Section 3.02 and the Company discovers or receives notice
of any such breach within 120 days of the Closing Date, the Company shall, if
the breach cannot be cured, at the Purchaser’s option and provided that the
Company has a Qualified Substitute Mortgage Loan, rather than repurchase the
Mortgage Loan as provided above, remove such Mortgage Loan (a “Deleted Mortgage
Loan”) and substitute in its place a Qualified Substitute Mortgage Loan or
Loans, provided that any such substitution shall be effected not later than
120 days after the Closing Date. If the Company has no Qualified Substitute
Mortgage Loan, it shall repurchase the deficient Mortgage Loan within ninety
(90) days of the written notice of the breach or the failure to cure, whichever
is later. Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing
provisions of this Section 3.03 shall be accomplished by deposit in the
Custodial Account of the amount of the Repurchase Price for distribution to
Purchaser on the Remittance Date immediately following the Principal Prepayment
Period in which such Repurchase Price is received, after deducting therefrom any
amount received in respect of such repurchased Mortgage Loan or Loans and being
held in the Custodial Account for future distribution.
     At the time of repurchase or substitution, the Purchaser and the Company
shall arrange for the reassignment of the Deleted Mortgage Loan to the Company
and the delivery to the

40



--------------------------------------------------------------------------------



 



Company of any documents held by the Custodian relating to the Deleted Mortgage
Loan. If the Company repurchases a Mortgage Loan that is a MERS Mortgage Loan,
the Company shall cause MERS to designate on the MERS System to remove the
Purchaser as the beneficial holder with respect to such Mortgage Loan. In the
event of a repurchase or substitution, the Company shall, simultaneously with
such reassignment, give written notice to the Purchaser that such repurchase or
substitution has taken place, amend the respective Mortgage Loan Schedule to
reflect the withdrawal of the Deleted Mortgage Loan from this Agreement, and, in
the case of substitution, identify a Qualified Substitute Mortgage Loan and
amend the respective Mortgage Loan Schedule to reflect the addition of such
Qualified Substitute Mortgage Loan to this Agreement. In connection with any
such substitution, the Company shall be deemed to have made as to such Qualified
Substitute Mortgage Loan the representations and warranties set forth in this
Agreement except that all such representations and warranties set forth in this
Agreement shall be deemed made as of the date of such substitution. The Company
shall effect such substitution by delivering to the Custodian for such Qualified
Substitute Mortgage Loan the documents required by Section 2.03, with the
Mortgage Note endorsed as required by Section 2.03. No substitution will be made
in any calendar month after the Determination Date for such month. The Company
shall deposit in the Custodial Account the Monthly Payment less the Servicing
Fee due on such Qualified Substitute Mortgage Loan or Loans in the month
following the date of such substitution. Monthly Payments due with respect to
Qualified Substitute Mortgage Loans in the month of substitution shall be
retained by the Company. With respect to any Deleted Mortgage Loan,
distributions to Purchaser shall include the Monthly Payment due on any Deleted
Mortgage Loan in the month of substitution, and the Company shall thereafter be
entitled to retain all amounts subsequently received by the Company in respect
of such Deleted Mortgage Loan.
     For any month in which the Company substitutes a Qualified Substitute
Mortgage Loan for a Deleted Mortgage Loan, the Company shall determine the
amount (if any) by which the aggregate principal balance of all Qualified
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all Deleted Mortgage Loans (after
application of scheduled principal payments due in the month of substitution).
The amount of such shortfall shall be distributed by the Company in the month of
substitution pursuant to Section 5.01. Accordingly, on the date of such
substitution, the Company shall deposit from its own funds into the Custodial
Account an amount equal to the amount of such shortfall.
     In addition to such repurchase or substitution obligation, the Company
shall indemnify the Purchaser and hold it harmless against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the representations and warranties contained in this Agreement. It is understood
and agreed that the obligations of the Company set forth in this Section 3.03 to
cure, substitute for or repurchase a defective Mortgage Loan and to indemnify
the Purchaser as provided in this Section 3.03 constitute the sole remedies of
the Purchaser respecting a breach of the foregoing representations and
warranties.
     Any cause of action against the Company relating to or arising out of the
breach of any representations and warranties made in Sections 3.01 and 3.02
shall accrue as to any Mortgage

41



--------------------------------------------------------------------------------



 



Loan upon (i) discovery of such breach by the Purchaser or notice thereof by the
Company to the Purchaser, (ii) failures by the Company to cure such breach or
repurchase such Mortgage Loan as specified above, and (iii) demand upon the
Company by the Purchaser for compliance with this Agreement.
ARTICLE IV
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
Section 4.01 Company to Act as Servicer.
     The Company, as an independent contractor, shall service and administer the
Mortgage Loans and shall have full power and authority, acting alone or through
the utilization of a Subservicer or a Subcontractor, to do any and all things in
connection with such servicing and administration which the Company may deem
necessary or desirable, consistent with the terms of this Agreement and with
Accepted Servicing Practices. The Company shall be responsible for any and all
acts of a Subservicer and a Subcontractor, and the Company’s utilization of a
Subservicer or a Subcontractor shall in no way relieve the liability of the
Company under this Agreement.
     Consistent with the terms of this Agreement, the Company may waive, modify
or vary any term of any Mortgage Loan or consent to the postponement of strict
compliance with any such term or in any manner grant indulgence to any Mortgagor
if in the Company’s reasonable and prudent determination such waiver,
modification, postponement or indulgence is not materially adverse to the
Purchaser, provided, however, the Company shall not make any future advances,
other than Servicing Advances, with respect to a Mortgage Loan; and provided
further, that the Company shall not, unless it has first obtained the consent of
the Purchaser, permit any modification with respect to any Mortgage Loan that
would change the Mortgage Interest Rate, defer or forgive the payment of
principal (except for actual payments of principal), reduce or increase the
outstanding principal balance (except for reductions resulting from actual
payments of principal), accept a deed in lieu of foreclosure or change the final
maturity date on such Mortgage Loan or accept substitution of additional
collateral or release any collateral for a Mortgage Loan. The Company shall
request written consent from the Purchaser to permit such a modification and the
Purchaser shall provide written consent or notify the Company of its objection
to such modification within three (3) Business Days of its receipt of the
Company’s request. In the event of any such modification which permits the
deferral of interest or principal payments on any Mortgage Loan, the Company
shall, on the Business Day immediately preceding the Remittance Date in any
month in which any such principal or interest payment has been deferred, deposit
in the Custodial Account from its own funds, in accordance with Section 5.03,
the difference between (a) such month’s principal and one month’s interest at
the Mortgage Loan Remittance Rate on the unpaid principal balance of such
Mortgage Loan and (b) the amount paid by the Mortgagor. The Company shall be
entitled to reimbursement for such advances to the same extent as for all other
advances made pursuant to Section 5.03. Without limiting the generality of the
foregoing, the Company shall continue, and is hereby authorized

42



--------------------------------------------------------------------------------



 



and empowered, to execute and deliver on behalf of itself and the Purchaser, all
instruments of satisfaction or cancellation, or of partial or full release,
discharge and all other comparable instruments, with respect to the Mortgage
Loans and with respect to the Mortgaged Properties. If reasonably required by
the Company, the Purchaser shall furnish the Company with any powers of attorney
and other documents necessary or appropriate to enable the Company to carry out
its servicing and administrative duties under this Agreement.
     The Company is authorized and empowered by the Purchaser, in its own name,
when the Company believes it appropriate in its reasonable judgment to register
any Mortgage Loan on the MERS System, or cause the removal from MERS
registration of any Mortgage Loan on the MERS System, to execute and deliver, on
behalf of the Purchaser, any and all instruments of assignment and other
comparable instruments with respect to such assignment or re-recording of a
Mortgage in the name of MERS, solely as nominee for the Purchaser and its
successors and assigns.
     In servicing and administering the Mortgage Loans, the Company shall employ
procedures (including collection procedures) and exercise the same care that it
customarily employs and exercises in servicing and administering mortgage loans
for its own account, giving due consideration to Accepted Servicing Practices
where such practices do not conflict with the requirements of this Agreement,
and the Purchaser’s reliance on the Company.
     The Company shall cause to be maintained for each Cooperative Loan a copy
of the financing statements and shall file and such financing statements and
continuation statements as necessary, in accordance with the Uniform Commercial
Code applicable in the jurisdiction in which the related Cooperative Apartment
is located, to perfect and protect the security interest and lien of the
Purchaser.
Section 4.02 Liquidation of Mortgage Loans.
     In the event that any payment due under any Mortgage Loan and not postponed
pursuant to Section 4.01 is not paid when the same becomes due and payable, or
in the event the Mortgagor fails to perform any other covenant or obligation
under the Mortgage Loan and such failure continues beyond any applicable grace
period, the Company shall take such action as (1) the Company would take under
similar circumstances with respect to a similar mortgage loan held for its own
account for investment, (2) shall be consistent with Accepted Servicing
Practices, (3) the Company shall determine prudently to be in the best interest
of Purchaser, and (4) is consistent with any related PMI Policy. In the event
that any payment due under any Mortgage Loan is not postponed pursuant to
Section 4.01 and remains delinquent for a period of 90 days or any other default
continues for a period of ninety (90) days beyond the expiration of any grace or
cure period, the Company shall (a) act in the best interests of the Purchaser,
(b) commence foreclosure proceedings, provided that the Company shall not
commence foreclosure proceedings if it receives a written notice from the
Purchaser objecting to such action, no later than the third Business Day prior
to such commencement and (c) respond to reasonable inquiries of the Purchaser
with respect to the Mortgage Loan or related REO Property. Furthermore, the
Purchaser may instruct the Company to commence foreclosure proceedings on any
Mortgage Loan for which any payment remains delinquent for a period of 120 days
or more and shall

43



--------------------------------------------------------------------------------



 



periodically advise the Purchaser, upon receipt of written request, of the
status of such foreclosure proceedings and shall follow the Purchaser’s
instruction in connection therewith. In the event the Purchaser objects to such
foreclosure action, the Company shall cease foreclosure actions and shall not be
required to make Monthly Advances with respect to such Mortgage Loan, pursuant
to Section 5.03, and the Company’s obligation to make such Monthly Advances
shall terminate on the 90th day referred to above. In such connection, the
Company shall from its own funds make all necessary and proper Servicing
Advances, provided, however, that the Company shall not be required to expend
its own funds in connection with any foreclosure or towards the restoration or
preservation of any Mortgaged Property, unless it shall determine (a) that such
preservation, restoration and/or foreclosure will increase the proceeds of
liquidation of the Mortgage Loan to Purchaser after reimbursement to itself for
such expenses and (b) that such expenses will be recoverable by it either
through Liquidation Proceeds (respecting which it shall have priority for
purposes of withdrawals from the Custodial Account pursuant to Section 4.05) or
through Insurance Proceeds (respecting which it shall have similar priority).
     Notwithstanding anything to the contrary contained herein, in connection
with a foreclosure or acceptance of a deed in lieu of foreclosure, in the event
the Company has reasonable cause to believe that a Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Purchaser
otherwise requests an environmental inspection or review of such Mortgaged
Property, such an inspection or review is to be conducted by a qualified
inspector. The cost for such inspection or review shall be borne by the
Purchaser. Upon completion of the inspection or review, the Company shall
promptly provide the Purchaser with a written report of the environmental
inspection.
     After reviewing the environmental inspection report, the Purchaser shall
determine how the Company shall proceed with respect to the Mortgaged Property.
In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser directs the Company to proceed with foreclosure or
acceptance of a deed in lieu of foreclosure, the Company shall be reimbursed for
all reasonable costs associated with such foreclosure or acceptance of a deed in
lieu of foreclosure and any related environmental clean up costs, as applicable,
from the related Liquidation Proceeds, or if the Liquidation Proceeds are
insufficient to fully reimburse the Company, the Company shall be entitled to be
reimbursed from amounts in the Custodial Account pursuant to Section 4.05
hereof. In the event the Purchaser directs the Company not to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Company shall be
reimbursed for all Servicing Advances made with respect to the related Mortgaged
Property from the Custodial Account pursuant to Section 4.05 hereof.
Section 4.03 Collection of Mortgage Loan Payments.
     Continuously from the date hereof until the principal and interest on all
Mortgage Loans are paid in full, the Company shall proceed diligently to collect
all payments due under each of the Mortgage Loans when the same shall become due
and payable and shall take special care in ascertaining and estimating Escrow
Payments and all other charges that will become due and payable with respect to
the Mortgage Loan and the Mortgaged Property, to the end that the

44



--------------------------------------------------------------------------------



 



installments payable by the Mortgagors will be sufficient to pay such charges as
and when they become due and payable.
Section 4.04 Establishment of and Deposits to Custodial Account.
     The Company shall segregate and hold all funds collected and received in
connection with a Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Custodial Accounts,
in the form of time deposit or demand accounts, titled “Wells Fargo Bank, N.A.,
in trust for the Purchaser and/or subsequent purchasers of Mortgage Loans - P &
I.” The Custodial Account shall be established with a Qualified Depository. Upon
request of the Purchaser and within ten (10) days thereof, the Company shall
provide the Purchaser with written confirmation of the existence of such
Custodial Account. The Custodial Account shall at all times be insured to the
fullest extent allowed by applicable law. Funds deposited in the Custodial
Account may be drawn on by the Company in accordance with Section 4.05.
     The Company shall deposit in the Custodial Account within two (2) Business
Days of Company’s receipt, and retain therein, the following collections
received by the Company and payments made by the Company after the Cut-off Date,
other than payments of principal and interest due on or before the Cut-off Date,
or received by the Company prior to the Cut-off Date but allocable to a period
subsequent thereto:

  (i)   all payments on account of principal on the Mortgage Loans, including
all Principal Prepayments;     (ii)   all payments on account of interest on the
Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;     (iii)   all
Liquidation Proceeds;     (iv)   all Insurance Proceeds including amounts
required to be deposited pursuant to Section 4.10 (other than proceeds to be
held in the Escrow Account and applied to the restoration or repair of the
Mortgaged Property or released to the Mortgagor in accordance with
Section 4.14), Section 4.11 and Section 4.15;     (v)   all Condemnation
Proceeds which are not applied to the restoration or repair of the Mortgaged
Property or released to the Mortgagor in accordance with Section 4.14;     (vi)
  any amount required to be deposited in the Custodial Account pursuant to
Section 4.01, 5.03, 6.01 or 6.02;     (vii)   any amounts payable in connection
with the repurchase of any Mortgage Loan pursuant to Section 3.03 and all
amounts required to be deposited by the Company in connection with a shortfall
in principal amount of any Qualified Substitute Mortgage Loan pursuant to
Section 3.03;

45



--------------------------------------------------------------------------------



 



  (viii)   with respect to each Principal Prepayment an amount (to be paid by
the Company out of its funds) which, when added to all amounts allocable to
interest received in connection with the Principal Prepayment, equals one
month’s interest on the amount of principal so prepaid at the Mortgage Loan
Remittance Rate;     (ix)   any amounts required to be deposited by the Company
pursuant to Section 4.11 in connection with the deductible clause in any blanket
hazard insurance policy;     (x)   any amounts received with respect to or
related to any REO Property and all REO Disposition Proceeds pursuant to
Section 4.16;     (xi)   with respect to Buydown Mortgage Loans and Subsidy
Loans, an amount from the Escrow Account that when added to the amount received
from the Mortgagor for such month, equal the full Monthly Payment due under the
related Mortgage Note; and     (xii)   with respect to Pledged Asset Mortgage
Loans, any amount required to be deposited pursuant to Section 4.26 of this
Agreement.

     The foregoing requirements for deposit into the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges and assumption
fees, to the extent permitted by Section 6.01, need not be deposited by the
Company into the Custodial Account. Any interest paid on funds deposited in the
Custodial Account by the depository institution shall accrue to the benefit of
the Company and the Company shall be entitled to retain and withdraw such
interest from the Custodial Account pursuant to Section 4.05.
Section 4.05 Permitted Withdrawals From Custodial Account.
     The Company shall, from time to time, withdraw funds from the Custodial
Account for the following purposes:

  (i)   to make payments to the Purchaser in the amounts and in the manner
provided for in Section 5.01;     (ii)   to reimburse itself for Monthly
Advances of the Company’s funds made pursuant to Section 5.03, the Company’s
right to reimburse itself pursuant to this sub clause (ii) being limited to
amounts received on the related Mortgage Loan which represent late Monthly
Payments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and
such other amounts as may be collected by the Company respecting which any such
advance was made, it being understood that, in the case of any such
reimbursement, the Company’s right thereto shall be prior to the rights of
Purchaser, except that, where the Company is required to repurchase a Mortgage
Loan pursuant to Section 3.03 or 6.02, the Company’s right to such reimbursement
shall be subsequent to the payment to the Purchaser of the

46



--------------------------------------------------------------------------------



 



      Repurchase Price pursuant to such sections and all other amounts required
to be paid to the Purchaser with respect to such Mortgage Loan;

  (iii)   to reimburse itself for unreimbursed Servicing Advances, and for any
unpaid Servicing Fees, the Company’s right to reimburse itself pursuant to this
sub clause (iii) with respect to any Mortgage Loan being limited to related
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other
amounts as may be collected by the Company from the Mortgagor or otherwise
relating to the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Company’s right thereto shall be prior to the rights of
Purchaser, except that where the Company is required to repurchase a Mortgage
Loan pursuant to Section 3.03 or 6.02, in which case the Company’s right to such
reimbursement shall be subsequent to the payment to the Purchaser of the
Repurchase Price pursuant to such sections and all other amounts required to be
paid to the Purchaser with respect to such Mortgage Loan;     (iv)   to pay
itself interest on funds deposited in the Custodial Account;     (v)   to
reimburse itself for expenses incurred and reimbursable to it pursuant to
Section 8.01;     (vi)   to pay any amount required to be paid pursuant to
Section 4.16 related to any REO Property, it being understood that, in the case
of any such expenditure or withdrawal related to a particular REO Property, the
amount of such expenditure or withdrawal from the Custodial Account shall be
limited to amounts on deposit in the Custodial Account with respect to the
related REO Property;     (vii)   to reimburse itself for any Servicing Advances
or REO expenses after liquidation of the Mortgaged Property not otherwise
reimbursed above;     (viii)   to remove funds inadvertently placed in the
Custodial Account by the Company; and     (ix)   to clear and terminate the
Custodial Account upon the termination of this Agreement.

     In the event that the Custodial Account is interest bearing, on each
Remittance Date, the Company shall withdraw all funds from the Custodial Account
except for those amounts which, pursuant to Section 5.01, the Company is not
obligated to remit on such Remittance Date. The Company may use such withdrawn
funds only for the purposes described in this Section 4.05.
Section 4.06 Establishment of and Deposits to Escrow Account.
     The Company shall segregate and hold all funds collected and received
pursuant to a Mortgage Loan constituting Escrow Payments separate and apart from
any of its own funds and general assets and shall establish and maintain one or
more Escrow Accounts, in the form of time

47



--------------------------------------------------------------------------------



 



deposit or demand accounts, titled, “Wells Fargo Bank, N.A., in trust for the
Purchaser and/or subsequent purchasers of Residential Mortgage Loans, and
various Mortgagors — T & I.” The Escrow Accounts shall be established with a
Qualified Depository, in a manner which shall provide maximum available
insurance thereunder. Upon request of the Purchaser and within ten (10) days
thereof, the Company shall provide the Purchaser with written confirmation of
the existence of such Escrow Account. Funds deposited in the Escrow Account may
be drawn on by the Company in accordance with Section 4.07.
     The Company shall deposit in the Escrow Account or Accounts within two
(2) Business Days of Company’s receipt, and retain therein:

  (i)   all Escrow Payments collected on account of the Mortgage Loans, for the
purpose of effecting timely payment of any such items as required under the
terms of this Agreement;     (ii)   all amounts representing Insurance Proceeds
or Condemnation Proceeds which are to be applied to the restoration or repair of
any Mortgaged Property;     (iii)   all payments on account of Buydown Funds;
and     (iv)   all Servicing Advances for Mortgagors whose Escrow Payments are
insufficient to cover escrow disbursements.

     The Company shall make withdrawals from the Escrow Account only to effect
such payments as are required under this Agreement, as set forth in
Section 4.07. The Company shall be entitled to retain any interest paid on funds
deposited in the Escrow Account by the depository institution, other than
interest on escrowed funds required by law to be paid to the Mortgagor. To the
extent required by law, the Company shall pay interest on escrowed funds to the
Mortgagor notwithstanding that the Escrow Account may be non-interest bearing or
that interest paid thereon is insufficient for such purposes.
Section 4.07 Permitted Withdrawals From Escrow Account.
     Withdrawals from the Escrow Account or Accounts may be made by the Company
only:

  (i)   to effect timely payments of ground rents, taxes, assessments, water
rates, mortgage insurance premiums, condominium charges, fire and hazard
insurance premiums or other items constituting Escrow Payments for the related
Mortgage;     (ii)   to reimburse the Company for any Servicing Advances made by
the Company pursuant to Section 4.08 with respect to a related Mortgage Loan,
but only from amounts received on the related Mortgage Loan which represent late
collections of Escrow Payments thereunder;     (iii)   to refund to any
Mortgagor any funds found to be in excess of the amounts required under the
terms of the related Mortgage Loan;

48



--------------------------------------------------------------------------------



 



  (iv)   for transfer to the Custodial Account and application to reduce the
principal balance of the Mortgage Loan in accordance with the terms of the
related Mortgage and Mortgage Note;     (v)   for application to the restoration
or repair of the Mortgaged Property in accordance with the procedures outlined
in Section 4.14;     (vi)   to pay to the Company, or any Mortgagor to the
extent required by law, any interest paid on the funds deposited in the Escrow
Account;     (vii)   to remove funds inadvertently placed in the Escrow Account
by the Company;     (viii)   to transfer payment on account of Buydown Funds
and/or Subsidy Funds to the Custodial Account, as applicable; and     (ix)   to
clear and terminate the Escrow Account on the termination of this Agreement.

Section 4.08 Payment of Taxes, Insurance and Other Charges.
     With respect to each Mortgage Loan, the Company shall maintain accurate
records reflecting the status of ground rents, taxes, assessments, water rates,
sewer rents, and other charges which are or may become a lien upon the Mortgaged
Property and the status of PMI Policy premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges (including renewal premiums) and shall effect payment thereof prior to
the applicable penalty or termination date, employing for such purpose deposits
of the Mortgagor in the Escrow Account which shall have been estimated and
accumulated by the Company in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage. The Company assumes full responsibility for the
timely payment of all such bills and shall effect timely payment of all such
charges irrespective of each Mortgagor’s faithful performance in the payment of
same or the making of the Escrow Payments, and the Company shall make advances
from its own funds to effect such payments.
Section 4.09 Protection of Accounts.
     The Company may transfer the Custodial Account, Subsidy Account or the
Escrow Account to a different Qualified Depository from time to time, provided
that the Company shall give notice to the Purchaser of such transfer.
Section 4.10 Maintenance of Hazard Insurance.
     The Company shall cause to be maintained for each Mortgage Loan hazard
insurance such that all buildings upon the Mortgaged Property are insured by an
insurer acceptable to Fannie Mae or Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, in an amount which is at least equal to the
lesser of (i) 100% of the insurable value, on a replacement cost

49



--------------------------------------------------------------------------------



 



basis, of the improvements on the related Mortgaged Property and (ii) the
greater of (a) the outstanding principal balance of the Mortgage Loan or (b) an
amount such that the proceeds of such insurance shall be sufficient to prevent
the application to the Mortgagor or the loss payee of any coinsurance clause
under the policy. In the event a hazard insurance policy shall be in danger of
being terminated, or in the event the insurer shall cease to be acceptable to
Fannie Mae or Freddie Mac, the Company shall notify the Purchaser and the
related Mortgagor, and shall use its best efforts, as permitted by applicable
law, to obtain from another qualified insurer a replacement hazard insurance
policy substantially and materially similar in all respects to the original
policy. In no event, however, shall a Mortgage Loan be without a hazard
insurance policy at any time, subject only to Section 4.11 hereof.
     If the related Mortgaged Property is located in an area identified by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect with a generally acceptable insurance carrier acceptable to Fannie
Mae or Freddie Mac in an amount representing coverage equal to the lesser of
(i) the minimum amount required, under the terms of coverage, to compensate for
any damage or loss on a replacement cost basis (or the unpaid balance of the
mortgage if replacement cost coverage is not available for the type of building
insured) and (ii) the maximum amount of insurance which is available under the
Flood Disaster Protection Act of 1973, as amended. If at any time during the
term of the Mortgage Loan, the Company determines in accordance with the
applicable law and pursuant to the Fannie Mae or Freddie Mac guide, that the
Mortgaged Property is located in a special flood hazard area and is not covered
by flood insurance or is covered in an amount less than the amount required by
the Flood Disaster Protection Act of 1973, as amended, the Company shall notify
the related Mortgagor that the Mortgagor must obtain such flood insurance
coverage, and if the Mortgagor fails to obtain the required flood insurance
coverage within forty-five (45) days after such notification, the Company shall
force place the required flood insurance on the Mortgagor’s behalf.
     If a Mortgage is secured by a unit in a condominium project, the Company
shall verify that the coverage required of the owner’s association, including
hazard, flood, liability, and fidelity coverage, is being maintained in
accordance with then current Fannie Mae requirements, and secure from the
owner’s association its agreement to notify the Company promptly of any change
in the insurance coverage or of any condemnation or casualty loss that may have
a material effect on the value of the Mortgaged Property as security.
     In the event that any Purchaser or the Company shall determine that the
Mortgaged Property should be insured against loss or damage by hazards and risks
not covered by the insurance required to be maintained by the Mortgagor pursuant
to the terms of the Mortgage, the Company shall communicate and consult with the
Mortgagor with respect to the need for such insurance and bring to the
Mortgagor’s attention the desirability of protection of the Mortgaged Property.
     All policies required hereunder shall name the Company as loss payee and
shall be endorsed with standard or union mortgagee clauses, without
contribution, which shall provide

50



--------------------------------------------------------------------------------



 



for at least thirty (30) days prior written notice of any cancellation,
reduction in amount or material change in coverage.
     The Company shall not interfere with the Mortgagor’s freedom of choice in
selecting either his insurance carrier or agent, provided, however, that the
Company shall not accept any such insurance policies from insurance companies
unless such companies are acceptable to Fannie Mae and Freddie Mac and are
licensed to do business in the jurisdiction in which the Mortgaged Property is
located. The Company shall determine that such policies provide sufficient risk
coverage and amounts, that they insure the property owner, and that they
properly describe the property address.
     Pursuant to Section 4.04, any amounts collected by the Company under any
such policies (other than amounts to be deposited in the Escrow Account and
applied to the restoration or repair of the related Mortgaged Property, or
property acquired in liquidation of the Mortgage Loan, or to be released to the
Mortgagor, in accordance with the Company’s normal servicing procedures as
specified in Section 4.14) shall be deposited in the Custodial Account subject
to withdrawal pursuant to Section 4.05.
Section 4.11 Maintenance of Mortgage Impairment Insurance.
     In the event that the Company shall obtain and maintain a blanket policy
insuring against losses arising from fire and hazards covered under extended
coverage on all of the Mortgage Loans, then, to the extent such policy provides
coverage in an amount equal to the amount required pursuant to Section 4.10 and
otherwise complies with all other requirements of Section 4.10, it shall
conclusively be deemed to have satisfied its obligations as set forth in
Section 4.10. The Company shall prepare and make any claims on the blanket
policy as deemed necessary by the Company in accordance with Accepted Servicing
Practices. Any amounts collected by the Company under any such policy relating
to a Mortgage Loan shall be deposited in the Custodial Account subject to
withdrawal pursuant to Section 4.05. Such policy may contain a deductible
clause, in which case, in the event that there shall not have been maintained on
the related Mortgaged Property a policy complying with Section 4.10, and there
shall have been a loss which would have been covered by such policy, the Company
shall deposit in the Custodial Account at the time of such loss the amount not
otherwise payable under the blanket policy because of such deductible clause,
such amount to be deposited from the Company’s funds, without reimbursement
therefor. Upon request of the Purchaser, the Company shall cause to be delivered
to such Purchaser a certificate of insurance and a statement from the insurer
thereunder that such policy shall in no event be terminated or materially
modified without thirty (30) days’ prior written notice to such Purchaser.
Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance.
     The Company shall maintain with responsible companies, at its own expense,
a blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all officers, employees or other Persons acting in any capacity
requiring such Persons to handle funds, money, documents or papers relating to
the Mortgage Loans (“Company Employees”). Any such Fidelity Bond and Errors and
Omissions Insurance Policy shall be in the form of the

51



--------------------------------------------------------------------------------



 



Mortgage Banker’s Blanket Bond and shall protect and insure the Company against
losses, including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such Company Employees. Such Fidelity Bond and Errors and
Omissions Insurance Policy also shall protect and insure the Company against
losses in connection with the release or satisfaction of a Mortgage Loan without
having obtained payment in full of the indebtedness secured thereby. No
provision of this Section 4.12 requiring such Fidelity Bond and Errors and
Omissions Insurance Policy shall diminish or relieve the Company from its duties
and obligations as set forth in this Agreement. The minimum coverage under any
such Fidelity Bond and Errors and Omissions Insurance Policy shall be acceptable
to Fannie Mae or Freddie Mac. Upon the request of any Purchaser, the Company
shall cause to be delivered to such Purchaser a certificate of insurance for
such Fidelity Bond and Errors and Omissions Insurance Policy and a statement
from the surety and the insurer that such Fidelity Bond and Errors and Omissions
Insurance Policy shall in no event be terminated or materially modified without
thirty (30) days’ prior written notice to the Purchaser.
Section 4.13 Inspections.
     If any Mortgage Loan is more than sixty (60) days delinquent and the
Company has not entered into any temporary alternative repayment arrangements
with the related Mortgagor, the Company or its agent shall inspect the Mortgaged
Property in accordance with Accepted Servicing Practices or as may be required
by the primary mortgage guaranty insurer, to assure that the value of the
Mortgaged Property is being preserved. The Company shall keep a record of each
such inspection and, upon request, shall provide the Purchaser with an
electronic report of each such inspection.
Section 4.14 Restoration of Mortgaged Property.
     The Company need not obtain the approval of the Purchaser prior to
releasing any Insurance Proceeds or Condemnation Proceeds to the Mortgagor to be
applied to the restoration or repair of the Mortgaged Property if such release
is in accordance with Accepted Servicing Practices. For claims greater than
$15,000, at a minimum the Company shall comply with the following conditions in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:
(i) the Company shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;
(ii) the Company shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens;
(iii) the Company shall verify that the Mortgage Loan is not in default; and
(iv) pending repairs or restoration, the Company shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.

52



--------------------------------------------------------------------------------



 



     If the Purchaser is named as an additional loss payee, the Company is
hereby empowered to endorse any loss draft issued in respect of such a claim in
the name of the Purchaser.
Section 4.15 Maintenance of PMI Policy; Claims.
     Except as indicated on the related Data File, for each Mortgage Loan with
an LTV in excess of 80% at the time of origination, the Company shall, without
any cost to the Purchaser maintain or cause the Mortgagor to maintain in full
force and effect a PMI Policy insuring the portion of the unpaid principal
balance of the Mortgage Loan as to payment defaults. If the Mortgage Loan is
insured by a PMI Policy for which the Mortgagor pays all premiums, the coverage
will remain in place until (i) the LTV decreases to 78% or (ii) the PMI Policy
is otherwise terminated pursuant to the Homeowners Protection Act of 1998, 12
USC §4901, et seq. In the event that such PMI Policy shall be terminated other
than as required by law, the Company shall obtain from another Qualified Insurer
a comparable replacement policy, with a total coverage equal to the remaining
coverage of such terminated PMI Policy. If the insurer shall cease to be a
Qualified Insurer, the Company shall determine whether recoveries under the PMI
Policy are jeopardized for reasons related to the financial condition of such
insurer, it being understood that the Company shall in no event have any
responsibility or liability for any failure to recover under the PMI Policy for
such reason. If the Company determines that recoveries are so jeopardized, it
shall notify the Purchaser and the Mortgagor, if required, and obtain from
another Qualified Insurer a replacement insurance policy. The Company shall not
take any action which would result in noncoverage under any applicable PMI
Policy of any loss which, but for the actions of the Company would have been
covered thereunder. In connection with any assumption or substitution agreement
entered into or to be entered into pursuant to Section 6.01, the Company shall
promptly notify the insurer under the related PMI Policy, if any, of such
assumption or substitution of liability in accordance with the terms of such PMI
Policy and shall take all actions which may be required by such insurer as a
condition to the continuation of coverage under such PMI Policy. If such PMI
Policy is terminated as a result of such assumption or substitution of
liability, the Company shall obtain a replacement PMI Policy as provided above.
     In connection with its activities as servicer, the Company agrees to
prepare and present, on behalf of itself and the Purchaser, claims to the
insurer under any PMI Policy in a timely fashion in accordance with the terms of
such PMI Policy and, in this regard, to take such action as shall be necessary
to permit recovery under any PMI Policy respecting a defaulted Mortgage Loan.
Pursuant to Section 4.04, any amounts collected by the Company under any PMI
Policy shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 4.05.
Section 4.16 Title, Management and Disposition of REO Property.
     Subject to Section 4.02, in the event that title to any Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Purchaser or the
Purchaser’s designee, or in the event the Purchaser is not authorized or
permitted to hold title to real property in the state where the REO Property is
located, or would be adversely affected under the “doing business” or tax laws
of such state by so holding title, the deed or certificate of sale shall be
taken in the name of such Person or Persons as shall

53



--------------------------------------------------------------------------------



 



be consistent with an Opinion of Counsel obtained by the Company from any
attorney duly licensed to practice law in the state where the REO Property is
located. The Person or Persons holding such title other than the Purchaser shall
acknowledge in writing that such title is being held as nominee for the
Purchaser.
     The Company shall manage, conserve, protect and operate each REO Property
for the Purchaser solely for the purpose of its prompt disposition and sale. The
Company, either itself or through an agent selected by the Company, shall
manage, conserve, protect and operate the REO Property in the same manner that
it manages, conserves, protects and operates other foreclosed property for its
own account, and in the same manner that similar property in the same locality
as the REO Property is managed. The Company shall attempt to sell the same (and
may temporarily rent the same for a period not greater than one year, except as
otherwise provided below) on such terms and conditions as the Company deems to
be in the best interest of the Purchaser.
     The Company shall use its best efforts to dispose of the REO Property as
soon as possible and shall sell such REO Property in any event prior to the
close of the third calendar year beginning after the year in which title has
been taken to such REO Property, unless (i) a REMIC election has not been made
with respect to the arrangement under which the Mortgage Loans and the REO
Property are held, and (ii) the Company determines that a longer period is
necessary for the orderly liquidation of such REO Property. If a period longer
than three years is permitted under the foregoing sentence, (i) the Company
shall report monthly to the Purchaser as to the progress being made in selling
such REO Property and (ii) if a purchase money mortgage is taken in connection
with such sale, such purchase money mortgage (1) shall name the Company as
mortgagee, and (2) shall not be held pursuant to this Agreement.
     The Company shall also maintain on each REO Property fire and hazard
insurance with extended coverage in amount which is at least equal to the
maximum insurable value of the improvements which are a part of such property,
liability insurance and, to the extent required and available under the Flood
Disaster Protection Act of 1973, as amended, flood insurance in the amount
required above.
     The disposition of REO Property shall be carried out by the Company at such
price, and upon such terms and conditions, as the Company deems to be in the
best interests of the Purchaser; provided, however, that the Company, prior to
any such disposition, shall notify the Purchaser in writing of such price, terms
and conditions and shall proceed with such disposition only if the Company is
not otherwise directed by the Purchaser, in a writing delivered to the Company,
not later than the second Business Day following the Company’s delivery of such
notice to the Purchaser. The proceeds of sale of the REO Property shall be
promptly deposited in the Custodial Account. As soon as practical thereafter the
expenses of such sale shall be paid and the Company shall reimburse itself for
any related unreimbursed Servicing Advances, unpaid Servicing Fees and
unreimbursed advances made pursuant to Section 5.03. On the Remittance Date
immediately following the Principal Prepayment Period in which such sale
proceeds are received the net cash proceeds of such sale remaining in the
Custodial Account shall be distributed to the Purchaser.

54



--------------------------------------------------------------------------------



 



     The Company shall withdraw from the Custodial Account funds necessary for
the proper operation management and maintenance of the REO Property, including
the cost of maintaining any hazard insurance pursuant to Section 4.10 and the
fees of any managing agent of the Company, or the Company itself. The Company
shall make monthly distributions on each Remittance Date to the Purchaser of the
net cash flow from the REO Property (which shall equal the revenues from such
REO Property net of the expenses described in this Section 4.16 and of any
reserves reasonably required from time to time to be maintained to satisfy
anticipated liabilities for such expenses).
Section 4.17 Real Estate Owned Reports.
     Together with the statement furnished pursuant to Section 5.02, the Company
shall furnish to the Purchaser on or before the Remittance Date each month a
statement with respect to any REO Property covering the operation of such REO
Property for the previous month and the Company’s efforts in connection with the
sale of such REO Property and any rental of such REO Property incidental to the
sale thereof for the previous month. That statement shall be accompanied by such
other information available to the Company as the Purchaser shall reasonably
request.
Section 4.18 Liquidation Reports.
     Upon the foreclosure sale of any Mortgaged Property or the acquisition
thereof by the Purchaser pursuant to a deed in lieu of foreclosure, the Company
shall submit to the Purchaser a liquidation report with respect to such
Mortgaged Property.
Section 4.19 Reports of Foreclosures and Abandonments of Mortgaged Property.
     Following the foreclosure sale or abandonment of any Mortgaged Property,
the Company shall report such foreclosure or abandonment as required pursuant to
Section 6050J of the Code. The Company shall file information reports with
respect to the receipt of mortgage interest received in a trade or business and
information returns relating to cancellation of indebtedness income with respect
to any Mortgaged Property as required by the Code. Such reports shall be in form
and substance sufficient to meet the reporting requirements imposed by the Code.
Section 4.20 Application of Buydown Funds.
     With respect to each Buydown Mortgage Loan, the Company shall have
deposited into the Escrow Account, no later than the last day of the month,
Buydown Funds in an amount equal to the aggregate undiscounted amount of
payments that, when added to the amount the Mortgagor on such Mortgage Loan is
obligated to pay on all Due Dates in accordance with the terms of the Buydown
Agreement, is equal to the full scheduled Monthly Payments which are required to
be paid by the Mortgagor under the terms of the related Mortgage Note (without
regard to the related Buydown Agreement as if the Mortgage Loan were not subject
to the terms of the Buydown Agreement). With respect to each Buydown Mortgage
Loan, the Company will distribute to the Purchaser on each Remittance Date an
amount of Buydown Funds equal to the amount that, when added to the amount
required to be paid on such date by the related

55



--------------------------------------------------------------------------------



 



Mortgagor, pursuant to and in accordance with the related Buydown Agreement,
equals the full Monthly Payment that would otherwise be required to be paid on
such Mortgage Loan by the related Mortgagor under the terms of the related
Mortgage Note (as if the Mortgage Loan were not a Buydown Mortgage Loan and
without regard to the related Buydown Agreement).
     If the Mortgagor on a Buydown Mortgage Loan defaults on such Mortgage Loan
during the Buydown Period and the Mortgaged Property securing such Buydown
Mortgage Loan is sold in the liquidation thereof (either by the Company or the
insurer under any related Primary Insurance Policy) the Company shall, on the
Remittance Date following the date upon which Liquidation Proceeds or REO
Disposition proceeds are received with respect to any such Buydown Mortgage
Loan, distribute to the Purchaser all remaining Buydown Funds for such Mortgage
Loan then remaining in the Escrow Account. Pursuant to the terms of each Buydown
Agreement, any amounts distributed to the Purchaser in accordance with the
preceding sentence will be applied to reduce the outstanding principal balance
of the related Buydown Mortgage Loan. If a Mortgagor on a Buydown Mortgage Loan
prepays such Mortgage Loan in its entirety during the related Buydown Period,
the Company shall be required to withdraw from the Escrow Account any Buydown
Funds remaining in the Escrow Account with respect to such Buydown Mortgage Loan
in accordance with the related Buydown Agreement. If a principal prepayment by a
Mortgagor on a Buydown Mortgage Loan during the related Buydown Period, together
with any Buydown Funds then remaining in the Escrow Account related to such
Buydown Mortgage Loan, would result in a principal prepayment of the entire
unpaid principal balance of the Buydown Mortgage Loan, the Company shall
distribute to the Purchaser on the Remittance Date occurring in the month
immediately succeeding the month in which such Principal Prepayment is received,
all Buydown Funds related to such Mortgage Loan so remaining in the Escrow
Account, together with any amounts required to be deposited into the Custodial
Account.
Section 4.21 Notification of Adjustments.
     With respect to each Adjustable Rate Mortgage Loan, the Company shall
adjust the Mortgage Interest Rate on the related Adjustment Date in compliance
with the requirements of applicable law and the related Mortgage and Mortgage
Note. The Company shall execute and deliver any and all necessary notices
required under applicable law and the terms of the related Mortgage Note and
Mortgage regarding the Mortgage Interest Rate adjustments. Upon the discovery by
the Company or the receipt of notice from the Purchaser that the Company has
failed to adjust a Mortgage Interest Rate in accordance with the terms of the
related Mortgage Note, the Company shall immediately deposit in the Custodial
Account from its own funds the amount of any interest loss or deferral caused
the Purchaser thereby.
Section 4.22 Confidentiality/Protection of Customer Information.
     The Company shall keep confidential and shall not divulge to any party,
without the Purchaser’s prior written consent, the price paid by the Purchaser
for the Mortgage Loans, except to the extent that it is reasonable and necessary
for the Company to do so in working with legal counsel, auditors, taxing
authorities or other governmental agencies. Each party agrees that it shall
comply with all applicable laws and regulations regarding the privacy or
security of Customer Information and shall maintain appropriate administrative,
technical and physical

56



--------------------------------------------------------------------------------



 



safeguards to protect the security, confidentiality and integrity of Customer
Information, including maintaining security measures designed to meet the
objectives of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information, 66 Fed. Reg. 8616 (the “Interagency Guidelines”). For
purposes of this Section, the term “Customer Information” shall have the meaning
assigned to it in the Interagency Guidelines.
Section 4.23 Fair Credit Reporting Act
     The Company, in its capacity as servicer for each Mortgage Loan, agrees to
fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company (three of the credit repositories), on a monthly
basis.
Section 4.24 Establishment of and Deposits to Subsidy Account.
     The Company shall segregate and hold all Subsidy Funds collected and
received pursuant to the Subsidy Loans separate and apart from any of its own
funds and general assets and shall establish and maintain one or more Subsidy
Accounts, in the form of time deposit or demand accounts, titled “Wells Fargo
Bank, N.A., in trust for the Purchaser, its successors or assigns, and/or
subsequent purchasers of Residential Mortgage Loans, and various Mortgagors.”
The Subsidy Account shall be an eligible deposit account established with an
eligible institution.
     The Company shall, from time to time, withdraw funds from the Subsidy
Account for the following purposes:
     (i) to deposit in the Custodial Account in the amounts and in the manner
provided for in Section 4.04(xi);
     (ii) to transfer funds to another eligible institution in accordance with
Section 4.09 hereof;
     (iii) to withdraw funds deposited in error; and
     (iv) to clear and terminate the Subsidy Account upon the termination of
this Agreement.
     Notwithstanding anything to the contrary elsewhere in this Agreement, the
Company may employ the Escrow Account as the Subsidy Account to the extent that
the Company can separately identify any Subsidy Funds deposited therein.

57



--------------------------------------------------------------------------------



 



Section 4.25 Letter of Credit Compliance.
     Notwithstanding any other provision of this Agreement, the Company shall
comply with all the requirements of any Letter of Credit so as to assure the
full benefit of such Letter of Credit to the Purchaser.
Section 4.26 Letter of Credit Draws.
     The Company shall take all steps necessary to make draws under any Letter
of Credit in accordance with the provisions thereof and shall draw on each
Letter of Credit all amounts payable thereunder within the time frame required
by the Letter of Credit or such shorter time within which the Company can effect
such draw (not to exceed thirty (30) calendar days) of (i) the date the related
Pledged Asset Mortgage Loan becomes ninety (90) days or more delinquent and
(ii) the receipt of notice of non-renewal from the Pledge Holder at any time
prior to the date that all amounts owed under the related Pledged Asset Mortgage
Loan are less than or equal to 80% of the Appraised Value of the related
Mortgaged Property. The Company shall notify the Purchaser promptly in writing
upon receipt of notice from the Pledge Holder of non-renewal of any Letter of
Credit. Upon receipt of any amounts as a result of a draw on a Letter of Credit
because of the non-renewal of such Letter of Credit or as a result of the
Pledged Asset Mortgage Loan continuing in default for ninety (90) or more days,
the Company shall deposit such amounts in the Custodial Account and such amount
shall be treated as a payment of principal.
Section 4.27 Assignment of the Letter of Credit.
     Notwithstanding anything to the contrary in this Agreement (including,
without limitation, the termination or transfer of the servicing rights and/or
obligations of the Company pursuant to Articles X and XI hereof), the Company,
as beneficiary under any Non-Assigned Letters of Credit, shall transfer and
assign, at no cost to the Purchaser, each Non-Assigned Letter of Credit to the
Purchaser in accordance with the provisions thereof within ten (10) days of such
termination or transfer. In addition, the Company shall forward within one
(1) Business Day of receipt any notice received of non-renewal of any Letter of
Credit. Any funds received by the Company from draws on the Non-Assigned Letters
of Credit after the Company is no longer the servicer hereunder shall be
remitted by the Company to the successor servicer for deposit into the Custodial
Account.
     Within thirty (30) days of the related Closing Date, the Company, as
beneficiary under any Letter of Credit, shall assign each Letter of Credit in
blank and then deliver each such Letter of Credit to the Custodian.
Section 4.28 Pledge Holder Defaults.
     Upon a default under the Letter of Credit by the Pledge Holder, the Company
shall take possession of the assets securing the Letter of Credit and shall
deposit such assets or the proceeds thereof in the Custodial Account and apply
them as a prepayment of the related Pledged Asset Mortgage Loan. If such default
described in the prior sentence occurs at any time

58



--------------------------------------------------------------------------------



 



that the Company is no longer the servicer of the related Pledged Asset Mortgage
Loan, the Company shall, upon knowledge of such default or notice from the
successor servicer of such default with respect to any Non-Assigned Letter of
Credit forward such proceeds to the successor servicer for deposit into the
Custodial Account.
Section 4.29 Use of Subservicers and Subcontractors.
     The Company shall not hire or otherwise utilize the services of any
Subservicer to fulfill any of the obligations of the Company under this
Agreement or any Reconstitution Agreement unless the Company complies with the
provisions of paragraph (a) of this Section 4.29. The Company shall not hire or
otherwise utilize the services of any Subcontractor, and shall not permit any
Subservicer to hire or otherwise utilize the services of any Subcontractor, to
fulfill any of the obligations of the Company under this Agreement or any
Reconstitution Agreement unless the Company complies with the provisions of
paragraph (b) of this Section 4.29.
(a) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subservicer. The Company
shall cause any Subservicer used by the Company (or by any Subservicer) for the
benefit of the Purchaser and any Depositor to comply with the provisions of this
Section 4.29 and with Sections 6.04, 6.06, 9.01(d)(iii), 9.01(d)(v),
9.01(d)(vii), 9.01(d)(viii) and 9.01(e) of this Agreement to the same extent as
if such Subservicer were the Company, and to provide the information required
with respect to such Subservicer under Section 9.01(d)(iv) of this Agreement.
The Company shall be responsible for obtaining from each Subservicer and
delivering to the Purchaser and any Depositor any servicer compliance statement
required to be delivered by such Subservicer under Section 6.04 and any
assessment of compliance and attestation required to be delivered by such
Subservicer under Section 6.06 and any certification required to be delivered to
the Person that will be responsible for signing the Sarbanes Certification under
Section 6.06 as and when required to be delivered.
(b) It shall not be necessary for the Company to seek the consent of the
Purchaser or any Depositor to the utilization of any Subcontractor. The Company
shall promptly upon request provide to the Purchaser and any Depositor (or any
designee of the Depositor, such as an administrator) a written description (in
form and substance satisfactory to the Purchaser and such Depositor) of the role
and function of each Subcontractor utilized by the Company or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which (if any) of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in assessments of compliance provided by each
Subcontractor identified pursuant to clause (ii) of this paragraph.
     As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Company shall cause any such Subcontractor used by the
Company (or by any Subservicer) for the benefit of the Purchaser and any
Depositor to comply with the provisions of Sections 6.06 and 9.01(e) of this
Agreement to the same extent as if such Subcontractor were the Company. The
Company shall

59



--------------------------------------------------------------------------------



 



be responsible for obtaining from each Subcontractor and delivering to the
Purchaser and any Depositor any assessment of compliance and attestation and
other certifications required to be delivered by such Subcontractor under
Section 6.06, in each case as and when required to be delivered.
ARTICLE V
PAYMENTS TO PURCHASER
Section 5.01 Remittances.
     On each Remittance Date the Company shall remit by wire transfer of
immediately available funds to the Purchaser (a) all amounts deposited in the
Custodial Account as of the close of business on the Determination Date (net of
charges against or withdrawals from the Custodial Account pursuant to
Section 4.05), plus (b) all amounts, if any, which the Company is obligated to
distribute pursuant to Section 5.03, minus (c) any amounts attributable to
Principal Prepayments received after the applicable Principal Prepayment Period
which amounts shall be remitted on the following Remittance Date, together with
any additional interest required to be deposited in the Custodial Account in
connection with such Principal Prepayment in accordance with Section 4.04(viii);
minus (d) any amounts attributable to Monthly Payments collected but due on a
Due Date or Dates subsequent to the first day of the month of the Remittance
Date, and minus (e) any amounts attributable to Buydown Funds being held in the
Custodial Account, which amounts shall be remitted on the Remittance Date next
succeeding the Due Period for such amounts.
     With respect to any remittance received by the Purchaser after the second
Business Day following the Business Day on which such payment was due, the
Company shall pay to the Purchaser interest on any such late payment at an
annual rate equal to the Prime Rate, adjusted as of the date of each change,
plus three percentage points, but in no event greater than the maximum amount
permitted by applicable law. Such interest shall be deposited in the Custodial
Account by the Company on the date such late payment is made and shall cover the
period commencing with the day following such second Business Day and ending
with the Business Day on which such payment is made, both inclusive. Such
interest shall be remitted along with the distribution payable on the next
succeeding Remittance Date. The payment by the Company of any such interest
shall not be deemed an extension of time for payment or a waiver of any Event of
Default by the Company.
Section 5.02 Statements to Purchaser.
     Not later than the Remittance Date, the Company shall furnish to the
Purchaser in either written or electronic format, a delinquency report and a
monthly remittance advice, each in a form mutually acceptable to the Company and
the Purchaser, as to the remittance period ending on the last day of the
preceding month.

60



--------------------------------------------------------------------------------



 



Section 5.03 Monthly Advances by Company.
     On the Business Day immediately preceding each Remittance Date, the Company
shall deposit in the Custodial Account from its own funds or from amounts held
for future distribution an amount equal to all Monthly Payments (with interest
adjusted to the Mortgage Loan Remittance Rate) which were due on the Mortgage
Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately preceding Determination Date or which were deferred
pursuant to Section 4.01. Any amounts held for future distribution and so used
shall be replaced by the Company by deposit in the Custodial Account on or
before any future Remittance Date if funds in the Custodial Account on such
Remittance Date shall be less than payments to the Purchaser required to be made
on such Remittance Date. The Company’s obligation to make such Monthly Advances
as to any Mortgage Loan will continue through the last Monthly Payment due prior
to the payment in full of the Mortgage Loan, or through the last Remittance Date
prior to the Remittance Date for the distribution of all Liquidation Proceeds
and other payments or recoveries (including REO Disposition Proceeds, Insurance
Proceeds and Condemnation Proceeds) with respect to the Mortgage Loan; provided,
however, that such obligation shall cease if the Company determines, in its sole
reasonable opinion, that advances with respect to such Mortgage Loan are
non-recoverable by the Company from Liquidation Proceeds, REO Disposition
Proceeds, Insurance Proceeds, Condemnation Proceeds, or otherwise with respect
to a particular Mortgage Loan. In the event that the Company determines that any
such advances are non-recoverable, the Company shall provide the Purchaser with
a certificate signed by two officers of the Company evidencing such
determination. The Company shall not have an obligation to make such Monthly
Advances as to any Mortgage Loan with respect to shortfalls relating to the
Servicemembers Civil Relief Act or similar state and local laws.
ARTICLE VI
GENERAL SERVICING PROCEDURES
Section 6.01 Transfers of Mortgaged Property.
     The Company shall use its best efforts to enforce any “due-on-sale”
provision contained in any Mortgage or Mortgage Note and to deny assumption by
the Person to whom the Mortgaged Property has been or is about to be sold
whether by absolute conveyance or by contract of sale, and whether or not the
Mortgagor remains liable on the Mortgage and the Mortgage Note. When the
Mortgaged Property has been conveyed by the Mortgagor, the Company shall, to the
extent it has knowledge of such conveyance, exercise its rights to accelerate
the maturity of such Mortgage Loan under the “due-on-sale” clause applicable
thereto, provided, however, that the Company shall not exercise such rights if
prohibited by law from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related PMI Policy, if any.
     If the Company reasonably believes it is unable under applicable law to
enforce such “due-on-sale” clause, the Company shall enter into (i) an
assumption and modification agreement with the Person to whom such property has
been conveyed, pursuant to which such Person becomes liable under the Mortgage
Note and the original Mortgagor remains liable thereon or

61



--------------------------------------------------------------------------------



 



(ii) in the event the Company is unable under applicable law to require that the
original Mortgagor remain liable under the Mortgage Note and the Company has the
prior consent of the primary mortgage guaranty insurer, a substitution of
liability agreement with the purchaser of the Mortgaged Property pursuant to
which the original Mortgagor is released from liability and the purchaser of the
Mortgaged Property is substituted as Mortgagor and becomes liable under the
Mortgage Note. If an assumption fee is collected by the Company for entering
into an assumption agreement the fee will be retained by the Company as
additional servicing compensation. In connection with any such assumption,
neither the Mortgage Interest Rate borne by the related Mortgage Note, the term
of the Mortgage Loan, the outstanding principal amount of the Mortgage Loan nor
any other material terms shall be changed without Purchaser’s consent.
     To the extent that any Mortgage Loan is assumable, the Company shall
inquire diligently into the credit worthiness of the proposed transferee, and
shall use the underwriting criteria for approving the credit of the proposed
transferee which are used with respect to underwriting mortgage loans of the
same type as the Mortgage Loan. If the credit worthiness of the proposed
transferee does not meet such underwriting criteria, the Company diligently
shall, to the extent permitted by the Mortgage or the Mortgage Note and by
applicable law, accelerate the maturity of the Mortgage Loan.
Section 6.02 Satisfaction of Mortgages and Release of Retained Mortgage Files.
     Upon the payment in full of any Mortgage Loan, or the receipt by the
Company of a notification that payment in full will be escrowed in a manner
customary for such purposes, the Company shall notify the Purchaser in the
monthly remittance advice as provided in Section 5.02, and may request the
release of any Mortgage Loan Documents.
     If the Company satisfies or releases the lien of the Mortgage without first
having obtained payment in full of the indebtedness secured by the Mortgage
(other than as a result of a modification of the Mortgage pursuant to the terms
of this Agreement or liquidation of the Mortgaged Property pursuant to the terms
of this Agreement) or should the Company otherwise prejudice any rights the
Purchaser may have under the mortgage instruments, upon written demand of the
Purchaser, the Company shall repurchase the related Mortgage Loan at the
Repurchase Price by deposit thereof in the Custodial Account within two
(2) Business Days of receipt of such demand by the Purchaser. The Company shall
maintain the Fidelity Bond and Errors and Omissions Insurance Policy as provided
for in Section 4.12 insuring the Company against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set
forth herein.
Section 6.03 Servicing Compensation.
     As compensation for its services hereunder, the Company shall be entitled
to withdraw from the Custodial Account the amount of its Servicing Fee. The
Servicing Fee shall be payable monthly and shall be computed on the basis of the
unpaid principal balance and for the period respecting which any related
interest payment on a Mortgage Loan is received. The obligation of the Purchaser
to pay the Servicing Fee is limited to, and payable solely from, the interest

62



--------------------------------------------------------------------------------



 



portion (including recoveries with respect to interest from Liquidation
Proceeds, to the extent permitted by Section 4.05) of such Monthly Payments.
     Additional servicing compensation in the form of assumption fees, to the
extent provided in Section 6.01, and late payment charges shall be retained by
the Company to the extent not required to be deposited in the Custodial Account.
The Company shall be required to pay all expenses incurred by it in connection
with its servicing activities hereunder and shall not be entitled to
reimbursement thereof except as specifically provided for herein.
Section 6.04 Annual Statements as to Compliance.
     On or before March 1 of each calendar year, the Company shall deliver to
the Purchaser and any Depositor a statement of compliance addressed to the
Purchaser and such Depositor and signed by an authorized officer of the Company,
to the effect that (a) a review of the Company’s activities during the
immediately preceding calendar year (or applicable portion thereof) and of its
performance under this Agreement and any applicable Reconstitution Agreement
during such period has been made under such officer’s supervision, and (b) to
the best of such officers’ knowledge, based on such review, the Company has
fulfilled all of its obligations under this Agreement and any applicable
Reconstitution Agreement in all material respects throughout such calendar year
(or applicable portion thereof) or, if there has been a failure to fulfill any
such obligation in any material respect, specifically identifying each such
failure known to such officer and the nature and the status thereof.
Section 6.05 [Reserved]
Section 6.06 Report on Assessment of Compliance and Attestation.
     On or before March 1 of each calendar year, the Company shall:

  (i)   deliver to the Purchaser and any Depositor a report (in form and
substance reasonably satisfactory to the Purchaser and such Depositor) regarding
the Company’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
addressed to the Purchaser and such Depositor and signed by an authorized
officer of the Company and shall address each of the “Applicable Servicing
Criteria” specified on Exhibit F hereto;     (ii)   deliver to the Purchaser and
any Depositor a report of a registered public accounting firm reasonably
acceptable to the Purchaser and such Depositor that attests to, and reports on,
the assessment of compliance made by the Company and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;

63



--------------------------------------------------------------------------------



 



  (iii)   cause each Subservicer and each Subcontractor, determined by the
Company pursuant to Section 4.29(b) to be “participating in the servicing
function” within the meaning of Item 1122 of Regulation AB, to deliver to the
Purchaser and such Depositor an assessment of compliance and accountants’
attestation as and when provided in paragraphs (i) and (ii) of this
Section 6.06; and     (iv)   if requested by the Purchaser and any Depositor not
later than February 1 of the calendar year in which such certification is to be
delivered, deliver to the Purchaser, any Depositor and any other Person that
will be responsible for signing the certification (a “Sarbanes Certification”)
required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
issuer with respect to a Securitization Transaction a certification in the form
attached hereto as Exhibit G.

     The Company acknowledges that the parties identified in clause (iv) above
may rely on the certification provided by the Company pursuant to such clause in
signing a Sarbanes Certification and filing such with the Commission. Neither
the Purchaser nor any Depositor will request delivery of a certification under
clause (iv) above unless a Depositor is required under the Exchange Act to file
an annual report on Form 10-K with respect to an issuing entity whose asset pool
includes Mortgage Loans.
     Each assessment of compliance provided by a Subservicer pursuant to
Section 6.06(i) shall address each of the Servicing Criteria specified on
Exhibit F hereto or, in the case of a Subservicer subsequently appointed as
such, on or prior to the date of such appointment. An assessment of compliance
provided by a Subcontractor pursuant to Section 6.06(iii) need not address any
elements of the Servicing Criteria other than those specified by the Company
pursuant to Section 4.29.
Section 6.07 Remedies.
     (i) Any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under Article IX,
Section 4.29, Section 6.04 or Section 6.06, or any breach by the Company of a
representation or warranty set forth in Section 9.01(d)(vi)(A), or in a writing
furnished pursuant to Section 9.01(d)(vi)(B) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Company of a
representation or warranty in a writing furnished pursuant to
Section 9.01(d)(vi)(B) to the extent made as of a date subsequent to such
closing date, shall, except as provided in sub-clause (ii) of this Section,
immediately and automatically, without notice or grace period, constitute an
Event of Default with respect to the Company under this Agreement and any
applicable Reconstitution Agreement, and shall entitle the Purchaser or any
Depositor, as applicable, in its sole discretion to terminate the rights and
obligations of the Company as servicer under this Agreement and/or any
applicable Reconstitution Agreement without payment (notwithstanding anything in
this Agreement or any applicable Reconstitution Agreement to the contrary) of
any compensation to the Company; provided, that to the extent that any provision
of this Agreement and/or any applicable

64



--------------------------------------------------------------------------------



 



Reconstitution Agreement expressly provides for the survival of certain rights
or obligations following termination of the Company as servicer, such provision
shall be given effect.
     (ii) Any failure by the Company, any Subservicer or any Subcontractor to
deliver any information, report, certification or accountants’ letter when and
as required under Section 6.04 or Section 6.06, including (except as provided
below) any failure by the Company to identify any Subcontractor “participating
in the servicing function” within the meaning of Item 1122 of Regulation AB,
which continues unremedied for ten (10) calendar days after the date on which
such information, report, certification or accountants’ letter was required to
be delivered shall constitute an Event of Default with respect to the Company
under this Agreement and any applicable Reconstitution Agreement, and shall
entitle the Purchaser or any Depositor, as applicable, in its sole discretion to
terminate the rights and obligations of the Company under this Agreement and/or
any applicable Reconstitution Agreement without payment (notwithstanding
anything in this Agreement to the contrary) of any compensation to the Company;
provided that to the extent that any provision of this Agreement and/or any
applicable Reconstitution Agreement expressly provides for the survival of
certain rights or obligations following termination of the Company as servicer,
such provision shall be given effect.
     Neither the Purchaser nor any Depositor shall be entitled to terminate the
rights and obligations of the Company pursuant to this Section 6.07(ii) if a
failure of the Company to identify a Subcontractor “participating in the
servicing function” within the meaning of Item 1122 of Regulation AB was
attributable solely to the role or function of such Subcontractor with respect
to mortgage loans other than the Mortgage Loans.
     (iii) The Company shall promptly reimburse the Purchaser (or any designee
of the Purchaser), any Master Servicer and any Depositor, as applicable, for all
reasonable expenses incurred by the Purchaser (or such designee) or such
Depositor, as such are incurred, in connection with the termination of the
Company as servicer and the transfer of servicing of the Mortgage Loans to a
successor servicer. The provisions of this paragraph shall not limit whatever
rights the Purchaser or any Depositor may have under other provisions of this
Agreement and/or any applicable Reconstitution Agreement or otherwise, whether
in equity or at law, such as an action for damages, specific performance or
injunctive relief.
Section 6.08 Right to Examine Company Records.
     The Purchaser, or its designee, shall have the right to examine and audit
any and all of the books, records, or other information of the Company, whether
held by the Company or by another on its behalf, with respect to or concerning
this Agreement or the Mortgage Loans, during business hours or at such other
times as may be reasonable under applicable circumstances, upon reasonable
advance notice. The Purchaser shall pay its own expenses associated with such
examination.
Section 6.09 Compliance with REMIC Provisions.
     If a REMIC election has been made with respect to the arrangement under
which the Mortgage Loans and REO Property are held, the Company shall not take
any action, cause the

65



--------------------------------------------------------------------------------



 



REMIC to take any action or fail to take any action that, under the REMIC
Provisions, if taken or not taken, as the case may be, could (i) endanger the
status of the REMIC as a REMIC or (ii) result in the imposition of a tax upon
the REMIC (including but not limited to the tax on “prohibited transactions” as
defined in Section 860F(a)(2) of the Code and the tax on “contributions” to a
REMIC set forth in Section 860G(d) of the Code) unless the Company has received
an Opinion of Counsel (at the expense of the party seeking to take such action)
to the effect that the contemplated action will not endanger such REMIC status
or result in the imposition of any such tax.
ARTICLE VII
COMPANY TO COOPERATE
Section 7.01 Provision of Information.
     During the term of this Agreement, the Company shall furnish to the
Purchaser such periodic, special, or other reports or information, and copies or
originals of any documents contained in the Servicing File for each Mortgage
Loan provided for herein. All other special reports or information not provided
for herein as shall be necessary, reasonable, or appropriate with respect to the
Purchaser or any regulatory agency will be provided at the Purchaser’s expense.
All such reports, documents or information shall be provided by and in
accordance with all reasonable instructions and directions which the Purchaser
may give.
     The Company shall execute and deliver all such instruments and take all
such action as the Purchaser may reasonably request from time to time, in order
to effectuate the purposes and to carry out the terms of this Agreement.
Section 7.02 Financial Statements; Servicing Facility.
     In connection with marketing the Mortgage Loans, the Purchaser may make
available to a prospective purchaser a Consolidated Statement of Operations of
the Company for the most recently completed two (2) fiscal years for which such
a statement is available, as well as a Consolidated Statement of Condition at
the end of the last two (2) fiscal years covered by such Consolidated Statement
of Operations. The Company, upon request, also shall make available any
comparable interim statements to the extent any such statements have been
prepared by or on behalf of the Company (and are available upon request to
members or stockholders of the Company or to the public at large).
     The Company also shall make available to Purchaser or prospective
purchasers a knowledgeable financial or accounting officer for the purpose of
answering questions respecting recent developments affecting the Company or the
financial statements of the Company, and to permit any prospective purchaser to
inspect the Company’s servicing facilities for the purpose of satisfying such
prospective purchaser that the Company has the ability to service the Mortgage
Loans as provided in this Agreement.

66



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE COMPANY
Section 8.01 Indemnification; Third Party Claims.
     The Company shall indemnify the Purchaser and hold it harmless against any
and all claims, losses, damages, penalties, fines, forfeitures, reasonable and
necessary legal fees and related costs, judgments, and any other costs, fees and
expenses that the Purchaser may sustain in any way related to the failure of the
Company to perform its duties and service the Mortgage Loans in strict
compliance with the terms of this Agreement. The Company immediately shall
notify the Purchaser if a claim is made by a third party with respect to this
Agreement or the Mortgage Loans, assume (with the prior written consent of the
Purchaser) the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or the Purchaser in respect
of such claim. The Company shall follow any written instructions received from
the Purchaser in connection with such claim. The Purchaser promptly shall
reimburse the Company for all amounts advanced by it pursuant to the preceding
sentence except when the claim is in any way related to the Company’s
indemnification pursuant to Section 3.03, or the failure of the Company to
service and administer the Mortgage Loans in strict compliance with the terms of
this Agreement.
Section 8.02 Merger or Consolidation of the Company.
     The Company shall keep in full effect its existence, rights and franchises,
and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement or any of the Mortgage Loans and
to perform its duties under this Agreement.
     Any Person into which the Company may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Company shall be a party, or any Person succeeding to the business of the
Company, shall be the successor of the Company hereunder, without the execution
or filing of any paper or any further act on the part of any of the parties
hereto, anything herein to the contrary notwithstanding, provided, however, that
the successor or surviving Person shall be an institution which is a Fannie
Mae/Freddie Mac-approved seller/servicer in good standing. Furthermore, in the
event the Company transfers or otherwise disposes of all or substantially all of
its assets to an affiliate of the Company, such affiliate shall satisfy the
condition above, and shall also be fully liable to the Purchaser for all of the
Company’s obligations and liabilities hereunder.
Section 8.03 Limitation on Liability of Company and Others.
     Neither the Company nor any of the directors, officers, employees or agents
of the Company shall be under any liability to the Purchaser for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment, provided, however, that this
provision shall not protect the Company or any such Person against

67



--------------------------------------------------------------------------------



 



any breach of warranties or representations made herein, or failure to perform
its obligations in strict compliance with any standard of care set forth in this
Agreement or any other liability which would otherwise be imposed under this
Agreement. The Company and any director, officer, employee or agent of the
Company may rely in good faith on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Company shall not be under any obligation to appear in, prosecute or defend
any legal action which is not incidental to its duties to service the Mortgage
Loans in accordance with this Agreement and which in its opinion may involve it
in any expense or liability, provided, however, that the Company may, with the
consent of the Purchaser, undertake any such action which it may deem necessary
or desirable in respect to this Agreement and the rights and duties of the
parties hereto. In such event, the Company shall be entitled to reimbursement
from the Purchaser of the reasonable legal expenses and costs of such action.
Section 8.04 Limitation on Resignation and Assignment by Company.
     The Purchaser has entered into this Agreement with the Company and
subsequent purchasers will purchase the Mortgage Loans in reliance upon the
independent status of the Company, and the representations as to the adequacy of
its servicing facilities, personnel, records and procedures, its integrity,
reputation and financial standing, and the continuance thereof. Therefore, the
Company shall neither assign this Agreement or the servicing rights hereunder or
delegate its rights or duties hereunder (other than pursuant to Section 4.01) or
any portion hereof or sell or otherwise dispose of all of its property or assets
without the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.
     The Company shall not resign from the obligations and duties hereby imposed
on it except by mutual consent of the Company and the Purchaser or upon the
determination that its duties hereunder are no longer permissible under
applicable law and such incapacity cannot be cured by the Company. Any such
determination permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect delivered to the Purchaser which Opinion of
Counsel shall be in form and substance acceptable to the Purchaser. No such
resignation shall become effective until a successor shall have assumed the
Company’s responsibilities and obligations hereunder in the manner provided in
Section 12.01.
     Without in any way limiting the generality of this Section 8.04, in the
event that the Company either shall assign this Agreement or the servicing
responsibilities hereunder or delegate its rights or duties hereunder (other
than pursuant to Section 4.01) or any portion hereof or sell or otherwise
dispose of all or substantially all of its property or assets, without the prior
written consent of the Purchaser, then the Purchaser shall have the right to
terminate this Agreement upon notice given as set forth in Section 10.01,
without any payment of any penalty or damages and without any liability
whatsoever to the Purchaser or any third party.

68



--------------------------------------------------------------------------------



 



ARTICLE IX
AGENCY TRANSFERS, SECURITIZATION TRANSACTIONS AND WHOLE LOAN
TRANSFERS
Section 9.01 Agency Transfers, Securitization Transactions and Whole Loan
Transfers
     The Purchaser and the Company agree that with respect to some or all of the
Mortgage Loans, the Purchaser, at its sole option, may effect Whole Loan
Transfers, Agency Transfers or Securitization Transactions, retaining the
Company as the servicer thereof or subservicer if a master servicer is employed,
or as applicable the “seller/servicer.” On the Reconstitution Date, the Mortgage
Loans transferred may cease to be covered by this Agreement; provided, however,
that, in the event that any Mortgage Loan transferred pursuant to this
Section 9.01 is rejected by the transferee, the Company shall continue to
service such rejected Mortgage Loan on behalf of the Purchaser in accordance
with the terms and provisions of this Agreement.
     The Company shall cooperate with the Purchaser in connection with each
Whole Loan Transfer, Agency Transfer or Securitization Transaction in accordance
with this Section 9.01. In connection therewith:

  (a)   The Company shall make all representations and warranties made herein
with respect to the Mortgage Loans as of the Closing Date and all
representations and warranties made herein with respect to the Company itself as
of the closing date of each Whole Loan Transfer, Agency Transfer or
Securitization Transaction;     (b)   The Company shall negotiate in good faith
and execute any (i) seller/servicer agreements required to effectuate the
foregoing provided such agreements create no greater obligation or cost on the
part of the Company than otherwise set forth in this Agreement or (ii) an
assignment, assumption and recognition agreement, in the form attached hereto as
Exhibit H, or a pooling and servicing agreement in form and substance reasonably
acceptable to the Purchaser and the Company, which shall not create any greater
obligation upon the Company.     (c)   The Company shall execute any
seller/servicer agreements required within a reasonable period of time after
receipt of such seller/servicer agreements which time shall be sufficient for
the Company and Company’s counsel to review such seller/servicer agreements.
Under this Agreement, the Company shall retain a Servicing Fee for each Mortgage
Loan at the Servicing Fee Rate; and     (d)   In connection with any
Securitization Transaction, the Company shall (1) within five (5) Business Days
following request by the Purchaser or any Depositor, provide to the Purchaser
and such Depositor (or, as applicable, cause each Third-Party Originator and
each Subservicer to provide), in writing and in form and substance reasonably
satisfactory to the Purchaser and such Depositor, the information and materials
specified in paragraphs (i), (ii), (iii) and (vii) of this subsection (d), and
(2) as promptly as practicable following notice to or discovery by the Company,
provide to the Purchaser and any Depositor (in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor) the information
specified in paragraph (iv) of this subsection (d).

69



--------------------------------------------------------------------------------



 



(i) If so requested by the Purchaser or any Depositor, the Company shall provide
such information regarding (1) the Company, as originator of the Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent), or
(2) each Third-Party Originator, and (3) as applicable, each Subservicer, as is
requested for the purpose of compliance with Items 1103(a)(1), 1105, 1110, 1117
and 1119 of Regulation AB. Such information shall include, at a minimum:

  (A)   the originator’s form of organization;     (B)   a description of the
originator’s origination program and how long the originator has been engaged in
originating residential mortgage loans, which description shall include a
discussion of the originator’s experience in originating mortgage loans of a
similar type as the Mortgage Loans; information regarding the size and
composition of the originator’s origination portfolio; and information that may
be material, in the good faith judgment of the Purchaser or any Depositor, to an
analysis of the performance of the Mortgage Loans, including the originators’
credit-granting or underwriting criteria for mortgage loans of similar type(s)
as the Mortgage Loans and such other information as the Purchaser or any
Depositor may reasonably request for the purpose of compliance with
Item 1110(b)(2) of Regulation AB;     (C)   a description of any material legal
or governmental proceedings pending (or known to be contemplated) against the
Company, each Third-Party Originator and each Subservicer; and     (D)   a
description of any affiliation or relationship (of a type described in Item 1119
of Regulation AB) between the Company, each Third-Party Originator, each
Subservicer and any of the following parties to a Securitization Transaction, as
such parties are identified to the Company by the Purchaser or any Depositor in
writing in advance of a Securitization Transaction:

  (1)   the sponsor;     (2)   the depositor;     (3)   the issuing entity;    
(4)   any servicer;     (5)   any trustee;     (6)   any originator;     (7)  
any significant obligor;     (8)   any enhancement or support provider; and    
(9)   any other material transaction party.

70



--------------------------------------------------------------------------------



 



  (ii)   If so requested by the Purchaser or any Depositor, the Company shall
provide (or, as applicable, cause each Third-Party Originator to provide) Static
Pool Information with respect to the mortgage loans (of a similar type as the
Mortgage Loans, as reasonably identified by the Purchaser as provided below)
originated by (1) the Company, if the Company is an originator of Mortgage Loans
(including as an acquirer of Mortgage Loans from a Qualified Correspondent),
and/or (2) each Third-Party Originator. Such Static Pool Information shall be
prepared by the Company (or Third-Party Originator) on the basis of its
reasonable, good faith interpretation of the requirements of Item 1105(a)(1)-(3)
of Regulation AB. To the extent that there is reasonably available to the
Company (or Third-Party Originator) Static Pool Information with respect to more
than one mortgage loan type, the Purchaser or any Depositor shall be entitled to
specify whether some or all of such information shall be provided pursuant to
this paragraph. The content of such Static Pool Information may be in the form
customarily provided by the Company, and need not be customized for the
Purchaser or any Depositor. Such Static Pool Information for each vintage
origination year or prior securitized pool, as applicable, shall be presented in
increments no less frequently than quarterly over the life of the mortgage loans
included in the vintage origination year or prior securitized pool. The most
recent periodic increment must be as of a date no later than 135 days prior to
the date of the prospectus or other offering document in which the Static Pool
Information is to be included or incorporated by reference. The Static Pool
Information shall be provided in an electronic format that provides a permanent
record of the information provided, such as a portable document format
(pdf) file, or other such electronic format reasonably required by the Purchaser
or the Depositor, as applicable.         Promptly following notice or discovery
of a material error in Static Pool Information provided pursuant to the
immediately preceding paragraph (including an omission to include therein
information required to be provided pursuant to such paragraph), the Company
shall provide corrected Static Pool Information to the Purchaser or any
Depositor, as applicable, in the same format in which Static Pool Information
was previously provided to such party by the Company.         If so requested by
the Purchaser or any Depositor, the Company shall provide (or, as applicable,
cause each Third-Party Originator to provide), at the expense of the requesting
party (to the extent of any additional incremental expense associated with
delivery pursuant to this Agreement), such agreed-upon procedures letters of
certified public accountants reasonably acceptable to the Purchaser or
Depositor, as applicable, pertaining to Static Pool Information relating to
prior securitized pools for securitizations closed on or after January 1, 2006
or, in the case of Static Pool Information with respect to the Company’s or
Third-Party

71



--------------------------------------------------------------------------------



 



      Originator’s originations or purchases, to calendar months commencing
January 1, 2006, as the Purchaser or such Depositor shall reasonably request.
Such letters shall be addressed to and be for the benefit of such parties as the
Purchaser or such Depositor shall designate, which may include, by way of
example, any sponsor, any Depositor and any broker dealer acting as underwriter,
placement agent or initial purchaser with respect to a Securitization
Transaction. Any such statement or letter may take the form of a standard,
generally applicable document accompanied by a reliance letter authorizing
reliance by the addressees designated by the Purchaser or such Depositor.

  (iii)   If so requested by the Purchaser or any Depositor, the Company shall
provide such information regarding the Company, as servicer of the Mortgage
Loans, and each Subservicer (each of the Company and each Subservicer, for
purposes of this paragraph, a “Servicer”), as is requested for the purpose of
compliance with Items 1108 of Regulation AB. Such information shall include, at
a minimum:

  (A)   the Servicer’s form of organization;     (B)   a description of how long
the Servicer has been servicing residential mortgage loans; a general discussion
of the Servicer’s experience in servicing assets of any type as well as a more
detailed discussion of the Servicer’s experience in, and procedures for, the
servicing function it will perform under this Agreement and any Reconstitution
Agreements; information regarding the size, composition and growth of the
Servicer’s portfolio of residential mortgage loans of a type similar to the
Mortgage Loans and information on factors related to the Servicer that may be
material, in the good faith judgment of the Purchaser or any Depositor, to any
analysis of the servicing of the Mortgage Loans or the related asset-backed
securities, as applicable, including, without limitation:

  (1)   whether any prior securitizations of mortgage loans of a type similar to
the Mortgage Loans involving the Servicer have defaulted or experienced an early
amortization or other performance triggering event because of servicing during
the three-year period immediately preceding the related Securitization
Transaction;     (2)   the extent of outsourcing the Servicer utilizes;     (3)
  whether there has been previous disclosure of material noncompliance with the
applicable Servicing Criteria with respect to other securitizations of
residential mortgage

72



--------------------------------------------------------------------------------



 



      loans involving the Servicer as a servicer during the three-year period
immediately preceding the related Securitization Transaction;

  (4)   whether the Servicer has been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to
application of a servicing performance test or trigger; and     (5)   such other
information as the Purchaser or any Depositor may reasonably request for the
purpose of compliance with Item 1108(b)(2) of Regulation AB;

  (C)   a description of any material changes during the three-year period
immediately preceding the related Securitization Transaction to the Servicer’s
policies or procedures with respect to the servicing function it will perform
under this Agreement and any Reconstitution Agreements for mortgage loans of a
type similar to the Mortgage Loans;     (D)   information regarding the
Servicer’s financial condition, to the extent that there is a material risk that
an adverse financial event or circumstance involving the Servicer could have a
material adverse effect on the performance by the Company of its servicing
obligations under this Agreement or any Reconstitution Agreement;     (E)  
information regarding advances made by the Servicer on the Mortgage Loans and
the Servicer’s overall servicing portfolio of residential mortgage loans for the
three-year period immediately preceding the related Securitization Transaction,
which may be limited to a statement by an authorized officer of the Servicer to
the effect that the Servicer has made all advances required to be made on
residential mortgage loans serviced by it during such period, or, if such
statement would not be accurate, information regarding the percentage and type
of advances not made as required, and the reasons for such failure to advance;  
  (F)   a description of the Servicer’s processes and procedures designed to
address any special or unique factors involved in servicing loans of a similar
type as the Mortgage Loans;     (G)   a description of the Servicer’s processes
for handling delinquencies, losses, bankruptcies and recoveries, such as through
liquidation of mortgaged properties, sale of defaulted mortgage loans or
workouts;

73



--------------------------------------------------------------------------------



 



  (H)   information as to how the Servicer defines or determines delinquencies
and charge-offs, including the effect of any grace period, re-aging,
restructuring, partial payments considered current or other practices with
respect to delinquency and loss experience;

  (iv)   If so requested by the Purchaser or any Depositor for the purpose of
satisfying the reporting obligation under the Exchange Act with respect to any
class of asset-backed securities, the Company shall (or shall cause each
Subservicer and Third-Party Originator to) (1) notify the Purchaser and any
Depositor in writing of (A) any material litigation or governmental proceedings
involving the Company, any Subservicer or any Third-Party Originator and (B) any
affiliations or relationships that develop following the closing date of a
Securitization Transaction between the Company, any Subservicer or any
Third-Party Originator and any of the parties specified in Section 9.01(d)(i)(D)
(and any other parties identified in writing by the requesting party) with
respect to such Securitization Transaction, and (2) provide to the Purchaser and
any Depositor a description of such proceedings, affiliations or relationships.
    (v)   As a condition to the succession to the Company or any Subservicer as
servicer or Subservicer under this Agreement or any Reconstitution Agreement by
any Person (i) into which the Company or such Subservicer may be merged or
consolidated, or (ii) which may be appointed as a successor to the Company or
any Subservicer, the Company shall provide to the Purchaser and any Depositor,
at least fifteen (15) calendar days prior to the effective date of such
succession or appointment, (x) written notice to the Purchaser and any Depositor
of such succession or appointment and (y) in writing and in form and substance
reasonably satisfactory to the Purchaser and such Depositor, all information
reasonably requested by the Purchaser or any Depositor in order to comply with
its reporting obligation under Item 6.02 of Form 8-K with respect to any class
of asset-backed securities.     (vi)   (A) The Company shall be deemed to
represent to the Purchaser and to any Depositor, as of the date on which
information is first provided to the Purchaser or any Depositor under this
Section 9.01(d) that, except as disclosed in writing to the Purchaser or such
Depositor prior to such date: (1) the Company is not aware and has not received
notice that any default, early amortization or other performance triggering
event has occurred as to any other securitization due to any act or failure to
act of the Company; (2) the Company has not been terminated as servicer in a
residential mortgage loan securitization, either due to a servicing default or
to application of a servicing performance test or trigger; (3) no material
noncompliance with the applicable Servicing Criteria with respect to other
securitizations of residential mortgage loans involving the Company as

74



--------------------------------------------------------------------------------



 



      servicer has been disclosed or reported by the Company; (4) no material
changes to the Company’s policies or procedures with respect to the servicing
function it will perform under this Agreement and any Reconstitution Agreement
for mortgage loans of a type similar to the Mortgage Loans have occurred during
the three-year period immediately preceding the related Securitization
Transaction; (5) there are no aspects of the Company’s financial condition that
could have a material adverse effect on the performance by the Company of its
servicing obligations under this Agreement or any Reconstitution Agreement;
(6) there are no material legal or governmental proceedings pending (or known to
be contemplated) against the Company, any Subservicer or any Third-Party
Originator; and (7) there are no affiliations, relationships or transactions
relating to the Company, any Subservicer or any Third-Party Originator with
respect to any Securitization Transaction and any party thereto identified by
the related Depositor of a type described in Item 1119 of Regulation AB.        
(B) If so requested by the Purchaser or any Depositor on any date following the
date on which information is first provided to the Purchaser or any Depositor
under this Section 9.01(d), the Company shall, within five (5) Business Days
following such request, confirm in writing the accuracy of the representations
and warranties set forth in sub clause (A) above or, if any such representation
and warranty is not accurate as of the date of such request, provide reasonably
adequate disclosure of the pertinent facts, in writing, to the requesting party.
    (vii)   In addition to such information as the Company, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Purchaser or any Depositor, the Company shall provide such
information regarding the performance or servicing of the Mortgage Loans as is
reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB. Such information shall be provided
concurrently with the monthly reports otherwise required to be delivered by the
servicer under this Agreement, commencing with the first such report due not
less than ten (10) Business Days following such request.

(e)   The Company shall indemnify the Purchaser, each affiliate of the
Purchaser, and each of the following parties participating in a Securitization
Transaction: each sponsor and issuing entity; each Person responsible for the
preparation, execution or filing of any report required to be filed with the
Commission with respect to such Securitization Transaction, or for execution of
a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Securitization Transaction; each broker dealer acting
as underwriter, placement agent or initial purchaser, each Person who controls
any of such parties or the Depositor (within the meaning of Section 15 of the
Securities Act and Section 20

75



--------------------------------------------------------------------------------



 



of the Exchange Act); and the respective present and former directors, officers,
employees and agents of each of the foregoing and of the Depositor (each, an
“Indemnified Party”), and shall hold each of them harmless from and against any
losses, damages, penalties, fines, forfeitures, legal fees and expenses and
related costs, judgments, and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

  (i)   (A) any untrue statement of a material fact contained or alleged to be
contained in any information, report, certification, accountants’ letter or
other material provided in written or electronic form under Sections 4.29, 6.04,
6.06, 9.01(d) and (e) by or on behalf of the Company, or provided under
Sections 4.29, 6.04, 6.06, 9.01(d) and (e) by or on behalf of any Subservicer,
Subcontractor or Third-Party Originator (collectively, the “Company
Information”), or (B) the omission or alleged omission to state in the Company
Information a material fact required to be stated in the Company Information or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, by way of
clarification, that clause (B) of this paragraph shall be construed solely by
reference to the Company Information and not to any other information
communicated in connection with a sale or purchase of securities, without regard
to whether the Company Information or any portion thereof is presented together
with or separately from such other information;     (ii)   any breach by the
Company of its obligations under this Section 9.01(e), including particularly
any failure by the Company, any Subservicer, any Subcontractor or any
Third-Party Originator to deliver any information, report, certification,
accountants’ letter or other material when and as required under Sections 4.29,
6.04, 6.06 and 9.01(d), including any failure by the Company to identify any
Subcontractor “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB; or     (iii)   any breach by the Company of a
representation or warranty set forth in Section 9.01(d)(vi)(A) or in a writing
furnished pursuant to Section 9.01(d)(vi)(B) and made as of a date prior to the
closing date of the related Securitization Transaction, to the extent that such
breach is not cured by such closing date, or any breach by the Company of a
representation or warranty in a writing furnished pursuant to
Section 9.01(d)(vi)(B) to the extent made as of a date subsequent to such
closing date.

    If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Company agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

76



--------------------------------------------------------------------------------



 



      In the case of any failure of performance described in sub-clause (ii) of
this Section 9.01(e), the Company shall promptly reimburse the Purchaser, any
Depositor, as applicable, and each Person responsible for the preparation,
execution or filing of any report required to be filed with the Commission with
respect to such Securitization Transaction, or for execution of a certification
pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect
to such Securitization Transaction, for all costs reasonably incurred by each
such party in order to obtain the information, report, certification,
accountants’ letter or other material not delivered as required by the Company,
any Subservicer, any Subcontractor or any Third-Party Originator.         This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.     (f)   The Purchaser and a
credit-worthy parent of the Purchaser, reasonably acceptable to the Company
shall indemnify the Company, each affiliate of the Company, each Person who
controls any of such parties or the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) and the respective
present and former directors, officers, employees and agents of each of the
foregoing and of the Company, and shall hold each of them harmless from and
against any losses, damages, penalties, fines, forfeitures, legal fees and
expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

  (i)   any untrue statement of a material fact contained or alleged to be
contained in any offering materials related to a Securitization Transaction,
including without limitation the registration statement, prospectus, prospectus
supplement, any private placement memorandum, any free writing prospectuses, any
ABS informational and computational material, and any amendments or supplements
to the foregoing (collectively, the “Securitization Materials”) or     (ii)  
the omission or alleged omission to state in the Securitization Materials a
material fact required to be stated in the Securitization Materials or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,

      but only to the extent that such untrue statement or alleged untrue
statement or omission or alleged omission is other than a statement or omission
arising out of, resulting from, or based upon the Company Information.        
If the indemnification provided for herein is unavailable or insufficient to
hold harmless an Indemnified Party, then the Purchaser agrees that it shall
contribute to the amount paid or payable by such Indemnified Party as a result
of any claims, losses, damages or liabilities incurred by such Indemnified Party
in such

77



--------------------------------------------------------------------------------



 



      proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Purchaser on the other.

      This indemnification shall survive the termination of this Agreement or
the termination of any party to this Agreement.     (g)   The Company shall at
any time as required by any Rating Agency, and in accordance with Section 2.02,
provide such additional documents from the related Retained Mortgage File to the
Custodian.     (h)   In connection with an Agency Transfer, the Purchaser shall
provide the Company with a list of the Mortgage Loans, including the preliminary
scheduled principal balance of each Mortgage Loan, to be included in such Agency
Transfer. Upon receipt of such Mortgage Loan list, the Company shall provide the
Purchaser with the seller/servicer number to be used by the Company to deliver
such Mortgage Loans to the related Agency. The Purchaser shall be responsible
for providing accurate information, as specified above, to the related Agency.
If the Purchaser fails to provide accurate information, the Purchaser shall
reimburse the Company for any and all penalties assessed by such related Agency
and any reasonable expenses incurred as a result of such inaccurate information.

     The Purchaser and the Company acknowledge and agree that the purpose of
Sections 4.29, 6.04, 6.06 and 9.01(d) is to facilitate compliance by the
Purchaser and any Depositor with the provisions of Regulation AB and related
rules and regulations of the Commission. Although Regulation AB is applicable by
its terms only to offerings of asset-backed securities that are registered under
the Securities Act, the Company acknowledges that investors in privately offered
securities may require that the Purchaser or any Depositor provide comparable
disclosure in unregistered offerings. References in this Agreement to compliance
with Regulation AB include provisions of comparable disclosure in private
offerings.
     Neither the Purchaser nor any Depositor shall exercise its right to request
delivery of information or other performance under the provisions itemized in
the paragraph above other than in good faith, or for purposes other than
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder (or the provision in a private offering
of disclosure comparable to that required under the Securities Act). The Company
acknowledges that interpretations of the requirements of Regulation AB may
change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise, and agrees to comply with
requests made by the Purchaser or any Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB. In connection with any Securitization Transaction, the Company
shall cooperate fully with the Purchaser to deliver to the Purchaser (including
any of its assignees or designees) and any Depositor, any and all statements,
reports, certifications, records and any other information necessary in the good
faith determination of the Purchaser or any Depositor to permit the Purchaser or
such Depositor to comply with the provisions of Regulation AB, together with
such disclosures relating to the Company, any Subservicer, any Third-Party
Originator and the

78



--------------------------------------------------------------------------------



 



Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by
the Purchaser or any Depositor to be necessary in order to effect such
compliance.
     The Purchaser (including any of its assignees or designees) shall cooperate
with the Company by providing timely notice of requests for information under
these provisions and by reasonably limiting such requests to information
required, in the Purchaser’s reasonable judgment, to comply with Regulation AB.
     In the event the Purchaser has elected to have the Company hold record
title to the Mortgages, prior to the Reconstitution Date the Company shall
prepare an Assignment of Mortgage in blank or to the trustee from the Company
acceptable to the trustee for each Mortgage Loan that is part of the Whole Loan
Transfers, Agency Transfers or Securitization Transactions. The Purchaser shall
pay all preparation and recording costs associated therewith, if such
Assignments of Mortgage have been previously prepared and recorded in the name
of the Purchaser or its designee. The Company shall execute each Assignment of
Mortgage, track such Assignments of Mortgage to ensure they have been recorded
and deliver them as required by the trustee upon the Company’s receipt thereof.
Additionally, the Company shall prepare and execute, at the direction of the
Purchaser, any note endorsements in connection with any and all seller/servicer
agreements.
     All Mortgage Loans (i) not sold or transferred pursuant to Whole Loan
Transfers, Agency Transfers or Securitization Transactions or (ii) that are
subject to a Securitization Transaction for which the related trust is
terminated for any reason, shall remain subject to this Agreement and shall
continue to be serviced in accordance with the terms of this Agreement and with
respect thereto this Agreement shall remain in full force and effect.
ARTICLE X
DEFAULT
Section 10.01 Events of Default.
     Each of the following shall constitute an Event of Default on the part of
the Company:

  (i)   any failure by the Company to remit to the Purchaser any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of five (5) Business Days after the date upon which written notice
of such failure, requiring the same to be remedied, shall have been given to the
Company by the Purchaser; or     (ii)   failure by the Company duly to observe
or perform in any material respect any other of the covenants or agreements on
the part of the Company set forth in this Agreement or in the Custodial
Agreement which continues unremedied for a period of ninety (90) days after the
date on which written notice of such failure,

79



--------------------------------------------------------------------------------



 



      requiring the same to be remedied, shall have been given to the Company by
the Purchaser or by the Custodian; or

  (iii)   failure by the Company to maintain its license to do business in any
jurisdiction where the Mortgaged Property is located if such license is
required; or     (iv)   a decree or order of a court or agency or supervisory
authority having jurisdiction for the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, including bankruptcy,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Company and such decree or order shall have remained in force undischarged or
unstayed for a period of sixty (60) days; or     (v)   the Company shall consent
to the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings of or relating to the Company or of or relating to all or
substantially all of its property; or     (vi)   the Company shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency, bankruptcy or
reorganization statute, make an assignment for the benefit of its creditors,
voluntarily suspend payment of its obligations or cease its normal business
operations for three (3) Business Days; or     (vii)   the Company ceases to
meet the qualifications of a Fannie Mae/Freddie Mac servicer; or     (viii)  
the Company attempts to assign its right to servicing compensation hereunder or
to assign this Agreement or the servicing responsibilities hereunder or to
delegate its duties hereunder or any portion thereof in violation of
Section 8.04; or     (ix)   an Event of Default as defined in Section 6.07.

     In each and every such case, so long as an Event of Default shall not have
been remedied, in addition to whatever rights the Purchaser may have at law or
equity to damages, including injunctive relief and specific performance, the
Purchaser, by notice in writing to the Company, may terminate all the rights and
obligations of the Company under this Agreement and in and to the Mortgage Loans
and the proceeds thereof.
     Upon receipt by the Company of such written notice, all authority and power
of the Company under this Agreement, whether with respect to the Mortgage Loans
or otherwise, shall pass to and be vested in the successor appointed pursuant to
Section 12.01. Upon written request from any Purchaser, the Company shall
prepare, execute and deliver to the successor entity designated by the Purchaser
any and all documents and other instruments, place in such successor’s
possession all Retained Mortgage Files, and do or cause to be done all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination, including but

80



--------------------------------------------------------------------------------



 



not limited to the transfer and endorsement or assignment of the Mortgage Loans
and related documents, at the Company’s sole expense. The Company shall
cooperate with the Purchaser and such successor in effecting the termination of
the Company’s responsibilities and rights hereunder, including without
limitation, the transfer to such successor for administration by it of all cash
amounts which shall at the time be credited by the Company to the Custodial
Account, Subsidy Account or Escrow Account or thereafter received with respect
to the Mortgage Loans.
Section 10.02 Waiver of Defaults.
     By a written notice, the Purchaser may waive any default by the Company in
the performance of its obligations hereunder and its consequences. Upon any
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.
ARTICLE XI
TERMINATION
Section 11.01 Termination.
     This Agreement shall terminate upon: (i) the later of the final payment or
other liquidation (or any advance with respect thereto) of the last Mortgage
Loan or the disposition of any REO Property with respect to the last Mortgage
Loan and the remittance of all funds due hereunder; (ii) mutual consent of the
Company and the Purchaser in writing; or (iii) as provided in Section 10.01 of
this Agreement.
Section 11.02 Termination Without Cause.
     The Purchaser may terminate, at its sole option, any rights the Company may
have hereunder, without cause as provided in this Section 11.02. Any such notice
of termination shall be in writing and delivered to the Company by registered
mail as provided in Section 12.05.
     The Company shall be entitled to receive, as such liquidated damages, upon
the transfer of the servicing rights, an amount equal to: (i) 2.75% of the
aggregate outstanding principal amount of the Mortgage Loans as of the
termination date paid by the Purchaser to the Company with respect to all of the
Mortgage Loans for which a servicing fee rate of .25% is paid per annum,
(ii) 3.25% of the aggregate outstanding principal amount of the Mortgage Loans
as of the termination date paid by the Purchaser to the Company with respect to
all of the Mortgage Loans for which a servicing fee rate of .375% is paid per
annum, and (iii) 3.75% of the aggregate outstanding principal amount of the
Mortgage Loans as of the termination date paid by the Purchaser to the Company
with respect to all of the Mortgage Loans for which a servicing fee rate of .44%
or greater is paid per annum.

81



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS PROVISIONS
Section 12.01 Successor to Company.
     Prior to termination of the Company’s responsibilities and duties under
this Agreement pursuant to Sections 8.04, 10.01, 11.01 (ii) or pursuant to
Section 11.02 the Purchaser shall, (i) succeed to and assume all of the
Company’s responsibilities, rights, duties and obligations under this Agreement,
or (ii) appoint a successor having the characteristics set forth in Section 8.02
and which shall succeed to all rights and assume all of the responsibilities,
duties and liabilities of the Company under this Agreement prior to the
termination of Company’s responsibilities, duties and liabilities under this
Agreement. In connection with such appointment and assumption, the Purchaser may
make such arrangements for the compensation of such successor out of payments on
Mortgage Loans as it and such successor shall agree. In the event that the
Company’s duties, responsibilities and liabilities under this Agreement should
be terminated pursuant to the aforementioned sections, the Company shall
discharge such duties and responsibilities during the period from the date it
acquires knowledge of such termination until the effective date thereof with the
same degree of diligence and prudence which it is obligated to exercise under
this Agreement, and shall take no action whatsoever that might impair or
prejudice the rights or financial condition of its successor. The resignation or
removal of the Company pursuant to the aforementioned sections shall not become
effective until a successor shall be appointed pursuant to this Section 12.01
and shall in no event relieve the Company of the representations and warranties
made pursuant to Sections 3.01 and 3.02 and the remedies available to the
Purchaser under Sections 3.03 and 8.01, it being understood and agreed that the
provisions of such Sections 3.01, 3.02, 3.03 and 8.01 shall be applicable to the
Company notwithstanding any such sale, assignment, resignation or termination of
the Company, or the termination of this Agreement.
     Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Company and to the Purchaser an instrument accepting such
appointment, wherein the successor shall make the representations and warranties
set forth in Section 3.01, except for subsection (h) with respect to the sale of
the Mortgage Loans and subsections (i) and (k) thereof, whereupon such successor
shall become fully vested with all the rights, powers, duties, responsibilities,
obligations and liabilities of the Company, with like effect as if originally
named as a party to this Agreement. Any termination or resignation of the
Company or termination of this Agreement pursuant to Section 8.04, 10.01, 11.01
or 11.02 shall not affect any claims that any Purchaser may have against the
Company arising out of the Company’s actions or failure to act prior to any such
termination or resignation.
     The Company shall deliver promptly to the successor servicer the funds in
the Custodial Account, Subsidy Account and Escrow Account and all Retained
Mortgage Files and related documents and statements held by it hereunder and the
Company shall account for all funds and shall execute and deliver such
instruments and do such other things as may reasonably be required to more fully
and definitively vest in the successor all such rights, powers, duties,
responsibilities, obligations and liabilities of the Company.

82



--------------------------------------------------------------------------------



 



     Upon a successor’s acceptance of appointment as such, the Company shall
notify by mail the Purchaser of such appointment in accordance with the
procedures set forth in Section 12.05.
Section 12.02 Amendment.
     This Agreement may be amended from time to time by written agreement signed
by the Company and the Purchaser.
Section 12.03 Governing Law.
     This Agreement shall be construed in accordance with the laws of the State
of New York and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.
     Each of the Company and the Purchaser hereby knowingly, voluntarily and
intentionally waives any and all rights it may have to a trial by jury in
respect or any litigation based on, or arising out of, under, or in connection
with, this Agreement, or any other documents and instruments executed in
connection herewith, or any course of conduct, course of dealing, statements
(whether oral or written), or actions of the Company or the Purchaser. This
provision is a material inducement for the Purchaser to enter into this
Agreement.
Section 12.04 Duration of Agreement.
     This Agreement shall continue in existence and effect until terminated as
herein provided. This Agreement shall continue notwithstanding transfers of the
Mortgage Loans by the Purchaser.
Section 12.05 Notices.
     All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, addressed as follows:

  (i)   if to the Company with respect to servicing issues:

Wells Fargo Bank, N.A.
1 Home Campus

83



--------------------------------------------------------------------------------



 



Des Moines, IA 50328-0001
Attention: John B. Brown, MAC X2302-033
Fax: 515/324-3118

  (ii)   if to the Company with respect to all other issues:

Wells Fargo Bank, N.A.
7430 New Technology Way
Frederick, MD 21703
Attention: Structured Finance Manager, MAC X3906-012
Fax: 301/846-8152
     In each instance, with a copy to:
Wells Fargo Bank, N.A.
1 Home Campus
Des Moines, Iowa 50328-0001
Attention: General Counsel MAC X2401-06T
or such other address as may hereafter be furnished to the Purchaser in writing
by the Company;

  (ii)   if to Purchaser:

Redwood Trust, Inc.
One Belvedere Place, Suite 300
Mill Valley, California 94904
Attention: Dan Koch
or such other address as may hereafter be furnished to the Company in writing by
the Purchaser;
Section 12.06 Severability of Provisions.
     If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement.
Section 12.07 Relationship of Parties.
     Nothing herein contained shall be deemed or construed to create a
partnership or joint venture between the parties hereto and the services of the
Company shall be rendered as an independent contractor and not as agent for the
Purchaser.

84



--------------------------------------------------------------------------------



 



Section 12.08 Execution; Successors and Assigns.
     This Agreement may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same agreement. Subject to Section 8.04, this Agreement
shall inure to the benefit of and be binding upon the Company and the Purchaser
and their respective successors and assigns. The parties agree that this
Agreement and signature pages thereof may be transmitted between them by
facsimile and that faxed signatures may constitute original signatures and that
a faxed signature page containing the signature (faxed or original) is binding
on the parties.
Section 12.09 Recordation of Assignments of Mortgage.
     To the extent permitted by applicable law, each of the Assignments of
Mortgage is subject to recordation in all appropriate public offices for real
property records in all the counties or other comparable jurisdictions in which
any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected at the Company’s expense in the event recordation is either necessary
under applicable law or requested by the Purchaser at its sole option.
Section 12.10 Assignment by Purchaser.
     The Purchaser shall have the right, without the consent of the Company to
assign, in whole or in part, its interest under this Agreement with respect to
some or all of the Mortgage Loans, and designate any Person to exercise any
rights of the Purchaser hereunder, by executing an Assignment, Assumption and
Recognition Agreement substantially in the form attached as Exhibit H, and the
assignee or designee shall accede to the rights and obligations hereunder of the
Purchaser with respect to such Mortgage Loans. All references to the Purchaser
in this Agreement shall be deemed to include its assignee or designee.
Section 12.11 Solicitation of Mortgagor.
     Neither party shall, after the Closing Date, take any action to solicit the
refinancing of any Mortgage Loan. It is understood and agreed that neither (i)
promotions undertaken by either party or any affiliate of either party which are
directed to the general public at large, including, without limitation, mass
mailings based upon commercially acquired mailing lists, newspaper, radio,
television advertisements nor (ii) serving the refinancing needs of a Mortgagor
who, without solicitation, contacts either party in connection with the
refinance of such Mortgage or Mortgage Loan, shall constitute solicitation under
this Section.
Section 12.12 Further Agreements.
     The Purchaser and the Company each agree to execute and deliver to the
other such additional documents, instruments or agreements as may be necessary
or appropriate to effectuate the purposes of this Agreement.

85



--------------------------------------------------------------------------------



 



Section 12.13 General Interpretive Principles.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:
(i) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
(ii) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;
(iii) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
(iv) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
(v) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
(vi) the term “include” or “including” shall mean without limitation by reason
of enumeration.
[Intentionally Blank — Next Page Signature Page]

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Purchaser have caused their names
to be signed hereto by their respective officers thereunto duly authorized as of
the day and year first above written.

                      REDWOOD TRUST, INC.
Purchaser       WELLS FARGO BANK, N.A.
Company    
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Title:
          Title:        
 
 
 
         
 
   

87



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    )     ss:
COUNTY OF                     
    )      

     On the ___ day of                     , 20 ___ before me, a Notary Public
in and for said State, personally appeared ___, known to me to be
                     of Wells Fargo Bank, N.A., the national banking association
that executed the within instrument and also known to me to be the person who
executed it on behalf of said bank, and acknowledged to me that such bank
executed the within instrument.
     IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the
day and year in this certificate first above written.

                       
 
  Notary Public        
 
           
 
  My Commission expires  
 
   
 
     
 
   

88



--------------------------------------------------------------------------------



 



             
STATE OF
    )      
 
    )     ss:
COUNTY OF
    )      

     On the ___ day of                     , 20___ before me, a Notary Public in
and for said State, personally appeared                     , known to me to be
the                      of                     , the corporation that executed
the within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.
     IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the
day and year in this certificate first above written.

                       
 
  Notary Public        
 
           
 
  My Commission expires  
 
   
 
     
 
   

89



--------------------------------------------------------------------------------



 



EXHIBIT A
MORTGAGE LOAN SCHEDULE
(WFHM 2007-W17)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
MORTGAGE LOAN SCHEDULE
(WFHM 2007-W18)

 



--------------------------------------------------------------------------------



 



EXHIBIT B
CUSTODIAL AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CONTENTS OF EACH RETAINED MORTGAGE FILE, CUSTODIAL
MORTGAGE FILE AND SERVICING FILE
     With respect to each Mortgage Loan, the Retained Mortgage File, Servicing
File and Custodial Mortgage File shall include each of the following items,
which shall be available for inspection by the Purchaser prior to or after the
Closing Date and any prospective purchaser after the Closing Date, and which
shall be either retained by the Company in the Retained Mortgage File or
Servicing File, or delivered to the Custodian pursuant to Sections 2.01 and 2.03
of the Seller’s Warranties and Servicing Agreement to which this Exhibit is
attached (the “Agreement”):
With respect to each Custodial Mortgage File:

  1.   The original Mortgage Note bearing all intervening endorsements, endorsed
“Pay to the order of without recourse” and signed in the name of the Company by
an authorized officer (in the event that the Mortgage Loan was acquired by the
Company in a merger, the signature must be in the following form: “[Company],
successor by merger to [name of predecessor]”; and in the event that the
Mortgage Loan was acquired or originated by the Company while doing business
under another name, the signature must be in the following form: “[Company],
formerly known as [previous name]”).     2.   The originals or certified true
copies of any document sent for recordation of all assumption, modification,
consolidation or extension agreements, with evidence of recording thereon.    
3.   Except in the case of MERS Mortgage Loans, the original Assignment of
Mortgage for each Mortgage Loan, in form and substance acceptable for recording
(except for the insertion of the name of the assignee and recording
information). The Assignment of Mortgage must be duly recorded only if
recordation is either necessary under applicable law or commonly required by
private institutional mortgage investors in the area where the Mortgaged
Property is located or on direction of the Purchaser. If the Assignment of
Mortgage is to be recorded, the Mortgage shall be assigned to the Purchaser. If
the Assignment of Mortgage is not to be recorded, the Assignment of Mortgage
shall be delivered in blank. If the Mortgage Loan was acquired by the Company in
a merger, the Assignment of Mortgage must be made by “[Company], successor by
merger to [name of predecessor].” If the Mortgage Loan was acquired or
originated by the Company while doing business under another name, the
Assignment of Mortgage must be by “[Company], formerly know as [previous name].”
    4.   The original of any guarantee executed in connection with the Mortgage
Note.     5.   Original or copy of power of attorney, if applicable.

With respect to each Retained Mortgage File:

  6.   Except with respect to a MERS Mortgage Loan, the original Mortgage, with
evidence of recording thereon or a certified true and correct copy of the
Mortgage sent for recordation. If in connection with any Mortgage Loan, the
Company cannot deliver or cause to be delivered the original Mortgage with
evidence of recording thereon on or prior to the Closing Date because of a delay
caused by the public recording office where such Mortgage has been delivered for

 



--------------------------------------------------------------------------------



 



      recordation or because such Mortgage has been lost or because such public
recording office retains the original recorded Mortgage, the Company shall
deliver or cause to be delivered to the Custodian, a photocopy of such Mortgage,
together with (i) in the case of a delay caused by the public recording office,
an Officer’s Certificate of the Company stating that such Mortgage has been
dispatched to the appropriate public recording office for recordation and that
the original recorded Mortgage or a copy of such Mortgage certified by such
public recording office to be a true and complete copy of the original recorded
Mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Company; or (ii) in the case of a Mortgage where a public recording office
retains the original recorded Mortgage or in the case where a Mortgage is lost
after recordation in a public recording office, a copy of such Mortgage
certified by such public recording office or by the title insurance company that
issued the title policy to be a true and complete copy of the original recorded
Mortgage.

      For each MERS Mortgage Loan, the original Mortgage, noting the presence of
the MIN for that Mortgage Loan and either language indicating that the Mortgage
Loan was originated in the name of MERS, or if the Mortgage Loan was not
originated in the name of MERS, the original Mortgage and the assignment to
MERS, with evidence of recording thereon. Further, with respect to MERS Mortgage
Loans, (a) the Mortgage names MERS as the Mortgagee and (b) the requirements set
forth in the Electronic Tracking Agreement have been satisfied, with a conformed
recorded copy to follow as soon as the same is received by the Company.     7.  
Except with respect to a MERS Mortgage Loan, originals or certified true copies
of documents sent for recordation of all intervening assignments of the Mortgage
with evidence of recording thereon, or if any such intervening assignment has
not been returned from the applicable recording office or has been lost or if
such public recording office retains the original recorded assignments of
mortgage, the Company shall deliver or cause to be delivered to the Custodian, a
photocopy of such intervening assignment, together with (i) in the case of a
delay caused by the public recording office, an Officer’s Certificate of the
Company stating that such intervening assignment of mortgage has been dispatched
to the appropriate public recording office for recordation and that such
original recorded intervening assignment of mortgage or a copy of such
intervening assignment of mortgage certified by the appropriate public recording
office or by the title insurance company that issued the title policy to be a
true and complete copy of the original recorded intervening assignment of
mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Company; or (ii) in the case of an intervening assignment where a public
recording office retains the original recorded intervening assignment or in the
case where an intervening assignment is lost after recordation in a public
recording office, a copy of such intervening assignment certified by such public
recording office to be a true and complete copy of the original recorded
intervening assignment.     8.   The electronic form of PMI Policy as identified
by certificate number.     9.   The original mortgagee policy of title insurance
or other evidence of title such as a copy of the title commitment or copy of the
preliminary title commitment.     10.   Any security agreement, chattel mortgage
or equivalent executed in connection with the Mortgage.     11.   For each
Cooperative Loan, the original or a copy of the following:

 



--------------------------------------------------------------------------------



 



      The Pledge Agreement entered into by the Mortgagor with respect to such
Cooperative Loan;         UCC-3 assignment in blank (or equivalent instrument),
sufficient under the laws of the jurisdiction where the related Cooperative
Apartment is located to reflect of record the sale and assignment of the
Cooperative Loan to the Purchaser;         Assignment of Pledge Agreement in
blank showing a complete chain of assignment from the originator of the related
Cooperative Loan to the Company;         Form UCC-1 and any continuation
statements with evidence of filing thereon with respect to such Cooperative
Loan;         Cooperative Shares with a Stock Certificate in blank attached;
Proprietary Lease;         Assignment of Proprietary Lease, in blank, and all
intervening assignments thereof;         Recognition agreement of the interests
of the mortgagee with respect to the Cooperative Loan by the Cooperative, the
stock of which was pledged by the related Mortgagor to the originator of such
Cooperative Loan; and         Any assumption, consolidation or modification
agreements relating to any of the items specified above.     12.   For each
Pledged Asset Mortgage Loan, an Assigned Letter of Credit, in accordance with
Section 4.27.

With respect to each Mortgage Loan, the Servicing File shall include each of the
following items to the extent in the possession of the Company or in the
possession of the Company’s agent(s):

  13.   The original hazard insurance policy and, if required by law, flood
insurance policy, in accordance with Section 4.10 of the Agreement.     14.  
Residential loan application.     15.   Mortgage Loan closing statement.     16.
  Verification of employment and income, unless originated under the Company’s
Limited Documentation program, Fannie Mae Timesaver Plus.     17.   Verification
of acceptable evidence of source and amount of down payment, including any
related asset verification, if applicable.     18.   Credit report on the
Mortgagor.     19.   Residential appraisal report, including the related
completion certificate, if applicable.     20.   Photograph of the Mortgaged
Property.     21.   Survey of the Mortgage property, if required by the title
company or applicable law.

 



--------------------------------------------------------------------------------



 



  22.   Copy of each instrument necessary to complete identification of any
exception set forth in the exception schedule in the title policy, i.e. map or
plat, restrictions, easements, sewer agreements, home association declarations,
etc.     23.   All required disclosure statements.     24.   If available,
termite report, structural engineer’s report, water potability and septic
certification.     25.   Sales contract, if applicable.     26.   Evidence of
payment of taxes and insurance premiums, insurance claim files, correspondence,
current and historical computerized data files, and all other processing,
underwriting and closing papers and records which are customarily contained in a
mortgage loan file and which are required to document the Mortgage Loan or to
service the Mortgage Loan.     27.   Amortization schedule, if available.    
28.   Payment history for any Mortgage Loan that has been closed for more than
90 days.

     In the event an Officer’s Certificate of the Company is delivered to the
Custodian because of a delay caused by the public recording office in returning
any recorded document, the Company shall deliver to the Custodian, within
240 days of the Closing Date, an Officer’s Certificate which shall (i) identify
the recorded document, (ii) state that the recorded document has not been
delivered to the Custodian due solely to a delay caused by the public recording
office, (iii) state the amount of time generally required by the applicable
recording office to record and return a document submitted for recordation, and
(iv) specify the date the applicable recorded document will be delivered to the
Custodian. The Company shall be required to deliver to the Custodian the
applicable recorded document by the date specified in (iv) above. An extension
of the date specified in (iv) above may be requested from the Purchaser, which
consent shall not be unreasonably withheld.
     Notwithstanding Paragraphs 1 and 3 above, the Purchaser acknowledges that
the Company may deliver (i) a Mortgage Note for which the chain of endorsements
is not identical to that of the intervening Assignments with respect to such
Mortgage Note, which shall not affect the enforceability of such Mortgage Note,
and/or (ii) intervening Assignments which are not identical to the chain of
endorsements with respect to such Mortgage Note, which shall not affect the
validity of such intervening Assignments; provided, however, that such
acknowledgment shall in no way operate to negate the Purchaser’s remedies for
the Company’s breach of the representations and warranties under this Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
DATA FILE ELEMENTS

(1)   the Mortgage Loan number;   (2)   the street address of the Mortgaged
Property including the city, state, county and zip code;   (3)   a code
indicating whether the Mortgaged Property is a single family residence, a 2-4
family dwelling, a PUD, a cooperative, a townhouse, manufactured housing or a
unit in a condominium project;   (4)   the Mortgage Interest Rate as of the
Cut-off Date;   (5)   the current Monthly Payment;   (6)   the original loan
term (in number of months);   (7)   the stated maturity date;   (8)   the Stated
Principal Balance of the Mortgage Loan as of the close of business on the
Cut-off Date, after deduction of payments of principal due on or before the
Cut-off Date;   (9)   the Loan-to-Value Ratio;   (10)   a code indicating
whether the Mortgage Loan is an Interest Only Mortgage Loan;   (11)   a code
indicating whether the Mortgage Loan is a temporary buydown (Y or N);   (12)  
the Servicing Fee Rate;   (13)   a code indicating whether the Mortgage Loan is
covered by lender-paid mortgage insurance (Y or N);   (14)   a code indicating
whether the Mortgage Loan is a Time$aver® Mortgage Loan (Y or N);   (15)   the
Mortgagor’s first and last name;   (16)   a code indicating a Co-Borrower (Y or
N);   (17)   the Co-Borrower’s first and last name, if applicable;   (18)   a
code indicating whether the Mortgaged Property is owner-occupied, a second home
or an investment property;   (19)   the remaining months to maturity from the
Cut-off Date, based on the original amortization schedule;   (20)   the date on
which the first Monthly Payment was due on the Mortgage Loan;

 



--------------------------------------------------------------------------------



 



(21)   the last Due Date on which a Monthly Payment was actually applied to the
actual principal balance;   (22)   the original principal amount of the Mortgage
Loan;   (23)   a code indicating the purpose of the loan (i.e., purchase,
financing, rate/term refinancing, cash-out refinancing);   (24)   the Mortgage
Interest Rate at origination;   (25)   a code indicating the documentation style
(i.e., full (providing two years employment verification — 2 years W-2’s and
current pay stub or 2 years 1040’s for self employed borrowers), alternative or
reduced);   (26)   a code indicating if the Mortgage Loan is subject to a PMI
Policy;   (27)   the Appraised Value of the Mortgage Property;   (28)   the sale
price of the Mortgaged Property, if applicable;   (29)   the Mortgagor’s
underwriting FICO score;   (30)   term of Prepayment Penalty in years;   (31)  
a code indicating the product type;   (32)   a code indicating the credit grade
of the Mortgage Loan;   (33)   the unpaid balance of the Mortgage Loan as of the
close of business on the Cut-off Date, after deduction of all payments of
principal;   (34)   the Mortgage Note date of the Mortgage Loan;   (35)   the
mortgage insurance certificate number and percentage of coverage, if applicable;
  (36)   the Mortgagor’s date of birth;   (37)   if the Mortgage Loan is a MERS
Mortgage Loan, the MIN, if applicable;   (38)   employer name;   (39)   subsidy
program code;   (40)   servicer name;   (41)   the combined Loan-to-Value Ratio
at origination;   (42)   the total Loan-to-Value Ratio;

 



--------------------------------------------------------------------------------



 



(43)   whether the Mortgage Loan is convertible (Y or N);   (44)   a code
indicating whether the Mortgage Loan is a relocation loan (Y or N);   (45)   a
code indicating whether the Mortgage Loan is a leasehold loan (Y or N);   (46)  
a code indicating whether the Mortgage Loan is an Alt A loan (Y or N);   (47)  
a code indicating whether the Mortgage Loan is a no ratio loan (Y or N);   (48)
  a code indicating whether the Mortgage Loan is a Pledged Asset Mortgage Loan
(Y or N);   (49)   effective LTV percentage for Pledged Asset Mortgage Loan;  
(50)   citizenship type code;   (51)   a code indicating whether the Mortgage
Loan is a conforming or non-conforming loan, based on the original loan balance;
  (52)   the name of the client for which the Mortgage Loan was originated;  
(53)   a code indicating amortization type (1= Full or 2=IO);   (54)   a code
indicating interest-only terms in months for Interest Only Mortgage Loans;  
(55)   the remaining interest-only term for Interest-Only Mortgage Loans;   (56)
  a date when first full payment is due after interest-only period is over for
Interest Only Mortgage Loans;   (57)   the current monthly tax and insurance
payment;   (58)   a code indicating whether the Mortgage Loan was originated
through the correspondent, retail or wholesale channel;   (59)   front end
debt-to-income ratio;   (60)   back end debt-to-income ratio;   (61)   a code
indicating borrower or lender verification of assets (B or L);   (62)   combined
balance of the first lien and second lien mortgage loan balances, if applicable;
  (63)   a code indicating age of Mortgage Loan in months;   (64)   a code
indicating delinquency status for last twelve (12) months (rolling);   (65)  
updated FICO score;

 



--------------------------------------------------------------------------------



 



(66)   a code indicating if borrower is self-employed (Y or N);   (67)   a
policy number or certificate number of the physical document evidencing mortgage
insurance;   (68)   a borrower’s prior rent or mortgage payment history (not
associated with subject Mortgage Loan);   (69)   the appraisal form used to
document the Appraisal Value of the Mortgage Property;   (70)   documentation
type translated to Moody’s definition;   (71)   type of asset verification
utilized for decisioning the loan, translated to Moody’s definitions;   (72)  
documentation type translated to Standard and Poor’s definition;   (73)   type
of asset verification utilized for decisioning the loan, translated to Standard
and Poor’s definitions;   (74)   documentation type translated to Fitch’s
definition;

The Company shall provide the following
For the Home Mortgage Disclosure Act (HMDA):

(75)   the Mortgagor’s and co-Mortgagor’s (if applicable) ethnicity;   (76)  
the Mortgagor’s and co-Mortgagor’s (if applicable) race;   (77)   lien status;  
(78)   for cash-out refinance loans, the cash purpose;   (79)   the Mortgagor’s
and co-Mortgagor’s (if applicable) gender;   (80)   the Mortgagor’s and
co-Mortgagor’s (if applicable) social security numbers;   (81)   the number of
units for the property;   (82)   the year in which the property was built;  
(83)   the qualifying monthly income of the Mortgagor;   (84)   the number of
bedrooms contained in the Mortgaged Property;   (85)   a code indicating first
time buyer (Y or N);   (86)   the total rental income, if any;

The Seller shall provide the following

 



--------------------------------------------------------------------------------



 



for the Adjustable Rate Mortgage Loans (if applicable):

(87)   the maximum Mortgage Interest Rate under the terms of the Mortgage Note
for Adjustable Rate Mortgage Loans;   (88)   the Periodic Interest Rate Cap for
Adjustable Rate Mortgage Loans;   (89)   the Index for Adjustable Rate Mortgage
Loans;   (90)   the next Adjustment Date for Adjustable Rate Mortgage Loans;  
(91)   the Gross Margin for Adjustable Rate Mortgage Loans;   (92)   the
lifetime interest rate cap for Adjustable Rate Mortgage Loans;   (93)   the
initial rate cap for Adjustable Rate Mortgage Loans;   (94)   the first
adjustment cap for Adjustable Rate Mortgage Loans;   (95)   minimum interest
rate allowed per Mortgage Note for Adjustable Rate Mortgage Loans;   (96)  
look-back period for Adjustable Rate Mortgage Loans (to determine loan index);  
(97)   minimum rate first adjustment period percent for Adjustable Rate Mortgage
Loans;   (98)   maximum rate first adjustment period percent for Adjustable Rate
Mortgage Loans.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OPINION OF COUNSEL
@
@
@
@

Re:   Wells Fargo Bank, N.A.
Mortgage Loan Series @

Dear Sir/Madam:
I am @ of Wells Fargo Bank, N.A. and have acted as counsel to Wells Fargo Bank,
N.A. (the “Company”), with respect to certain matters in connection with the
sale by the Company of the mortgage loans designated as Mortgage Loan Series @
(the “Mortgage Loans”) pursuant to that certain Seller’s Warranties and
Servicing Agreement by and between the Company and @ (the “Purchaser”), dated as
of @, 20___, (the “Agreement”), which sale is in the form of whole Mortgage
Loans. Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.
I have examined the following documents:

1.   the Seller’s Warranties and Servicing Agreement;   2.   the Custodial
Agreement;   3.   the form of endorsement of the Mortgage Notes; and   4.   such
other documents, records and papers as I have deemed necessary and relevant as a
basis for this opinion.

To the extent I have deemed necessary and proper, I have relied upon the
representations and warranties of the Company contained in the Agreement. I have
assumed the authenticity of all documents submitted to me as originals, the
genuineness of all signatures, the legal capacity of natural persons and the
conformity to the originals of all documents.
Based upon the foregoing, it is my opinion that;

1.   The Company is a national banking association duly organized, validly
existing and in good standing under the laws of the United States.   2.   The
Company has the power to engage in the transactions contemplated by the
Agreement, the Custodial Agreement and all requisite power, authority and legal
right to execute and deliver the

 



--------------------------------------------------------------------------------



 



    Agreement, the Custodial Agreement and the Mortgage Loans, and to perform
and observe the terms and conditions of such instruments.

3.   Each person who, as an officer or attorney-in-fact of the Company, signed
(a) the Agreements and (b) any other document delivered prior hereto or on the
date hereof in connection with the sale and servicing of the Mortgage Loans in
accordance with the Agreements was, at the respective times of such signing and
delivery, and is, as of the date hereof, duly elected or appointed, qualified
and acting as such officer or attorney-in-fact, and the signatures of such
persons appearing on such documents are their genuine signatures.   4.   Each of
the Agreement, the Custodial Agreement, and the Mortgage Loans, has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement enforceable in accordance with its terms, subject to the
effect of insolvency, liquidation, conservatorship and other similar laws
administered by the Federal Deposit Insurance Corporation affecting the
enforcement of contract obligations of insured banks and subject to the
application of the rules of equity, including those respecting the availability
of specific performance, none of which will materially interfere with the
realization of the benefits provided thereunder or with the Purchaser’s
ownership of the Mortgage Loans.   5.   The Company has been duly authorized to
allow any of its officers to execute any and all documents by original or
facsimile signature in order to complete the transactions contemplated by the
Agreement and the Custodial Agreement and in order to execute the endorsements
to the Mortgage Notes and the assignments of the Mortgages, and the original or
facsimile signature of the officer at the Company executing the Agreement, the
Custodial Agreement, the endorsements to the Mortgage Notes and the assignments
of the Mortgages represents the legal and valid signature of said officer of the
Company.   6.   Either (i) no consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Company of or compliance by the Company with the Agreement,
the Custodial Agreement or the sale and delivery of the Mortgage Loans or the
consummation of the transactions contemplated by the Agreement and the Custodial
Agreement; or (ii) any required consent, approval, authorization or order has
been obtained by the Company.   7.   Neither the consummation of the
transactions contemplated by, nor the fulfillment of the terms of the Agreement
and the Custodial Agreement, will conflict with or results in or will result in
a breach of or constitutes or will constitute a default under the charter or
by-laws of the Company, the terms of any indenture or other agreement or
instrument to which the Company is a party or by which it is bound or to which
it is subject, or violates any statute or order, rule, regulations, writ,
injunction or decree of any court, governmental authority or regulatory body to
which the Company is subject or by which it is bound.   8.   There is no action,
suit, proceeding or investigation pending or, to the best of my knowledge,
threatened against the Company which, in my opinion, either in any one instance
or in the aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of the Company or in any
material impairment of the right or ability of the Company to carry on its
business substantially as now conducted or in any material liability on the part
of the Company or which would draw into question the validity of the Agreement,
and the Custodial Agreement, or of any action taken or to be taken in connection
with the transactions contemplated thereby, or which would be likely to impair
materially the ability of the Company to perform under the terms of the
Agreement and the Custodial Agreement.

 



--------------------------------------------------------------------------------



 



9.   For purposes of the foregoing, I have not regarded any legal or
governmental actions, investigations or proceedings to be “threatened” unless
the potential litigant or governmental authority has manifested to the legal
department of the Company or an employee of the Company responsible for the
receipt of process a present intention to initiate such proceedings; nor have I
regarded any legal or governmental actions, investigations or proceedings as
including those that are conducted by state or federal authorities in connection
with their routine regulatory activities. The sale of each Mortgage Note and
Mortgage as and in the manner contemplated by the Agreements is sufficient fully
to transfer all right, title and interest of the Company thereto as noteholder
and mortgagee, apart from the rights to service the Mortgage Loans pursuant to
the Agreement.   10.   The form of endorsement that is to be used with respect
to the Mortgage Loans is legally valid and sufficient to duly endorse the
Mortgage Notes to the Purchaser. Upon the completion of the endorsement of the
Mortgage Notes and the completion of the assignments of the Mortgages, and the
recording thereof, the endorsement of the Mortgage Notes, the delivery to the
Custodian of the completed assignments of the Mortgages, and the delivery of the
original endorsed Mortgage Notes to the Custodian would be sufficient to permit
the entity to which such Mortgage Note is initially endorsed at the Purchaser’s
direction, and to whom such assignment of Mortgages is initially assigned at the
Purchaser’s direction, to avail itself of all protection available under
applicable law against the claims of any present or future creditors of the
Company, and would be sufficient to prevent any other sale, transfer,
assignment, pledge or hypothecation of the Mortgages and the Mortgage Notes by
the Company from being enforceable.

This opinion is given to you for your sole benefit, and no other person or
entity is entitled to rely hereon except that the purchaser or purchasers to
which you initially and directly resell the Mortgage Loans may rely on this
opinion as if it were addressed to them as of its date.
Sincerely,
@
@
@/@

 



--------------------------------------------------------------------------------



 



EXHIBIT F
SERVICING CRITERIA TO BE ADDRESSED
IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Company][Name of
Subservicer] shall address, as a minimum, the criteria identified below as
“Applicable Servicing Criteria”

                      Applicable   Inapplicable Reg AB       Servicing  
Servicing Reference   Servicing Criteria   Criteria   Criteria
 
  General Servicing Considerations          
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X      
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X      
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.       X  
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   X      
 
  Cash Collection and Administration          
1122(d)(2)(i)
  Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X      
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X      
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   X    
 
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.   X      
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.   X      
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X    
 
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.   X      
 
  Investor Remittances and Reporting          
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable   X    

 



--------------------------------------------------------------------------------



 



                      Applicable   Inapplicable Reg AB       Servicing  
Servicing Reference   Servicing Criteria   Criteria   Criteria
 
  Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.          
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.   X      
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.   X      
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.


Pool Asset Administration
  X      
1122(d)(4)(i)
  Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.   X      
1122(d)(4)(ii)
  Mortgage loan and related documents are safeguarded as required by the
transaction agreements   X      
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X      
1122(d)(4)(iv)
  Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.   X      
1122(d)(4)(v)
  The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.   X      
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.   X      
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X      
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).   X      
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.   X  
   
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.   X      
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on   X  
 

 



--------------------------------------------------------------------------------



 



                      Applicable   Inapplicable Reg AB       Servicing  
Servicing Reference   Servicing Criteria   Criteria   Criteria
 
  the appropriate bills or notices for such payments, provided that such support
has been received by the servicer at least 30 calendar days prior to these
dates, or such other number of days specified in the transaction agreements.    
     
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X      
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X      
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X      
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.       X

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SARBANES CERTIFICATION

          Re:   The [ ] agreement dated as of [ ], 200[ ] (the “Agreement”),
among [IDENTIFY PARTIES]

I,                                         , the                               
           of [Name of Servicer] (the “Servicer”), certify to [the Purchaser],
[the Depositor], and the [Master Servicer] [Securities Administrator] [Trustee],
and their officers, with the knowledge and intent that they will rely upon this
certification, that:
(1) I have reviewed the servicer compliance statement of the Servicer provided
in accordance with Item 1123 of Regulation AB (the “Compliance Statement”), the
report on assessment of the Servicer’s compliance with the servicing criteria
set forth in Item 1122(d) of Regulation AB (the “Servicing Criteria”), provided
in accordance with Rules 13a-18 and 15d-18 under Securities Exchange Act of
1934, as amended (the “Exchange Act”) and Item 1122 of Regulation AB (the
“Servicing Assessment”), the registered public accounting firm’s attestation
report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange
Act and Section 1122(b) of Regulation AB (the “Attestation Report”), and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans by the Servicer during 200[ ] that were
delivered by the Servicer to the [Depositor] [Master Servicer] [Securities
Administrator] [Trustee] pursuant to the Agreement (collectively, the “Servicer
Servicing Information”);
(2) Based on my knowledge, the Servicer Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;
(3) Based on my knowledge, all of the Servicer Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
[Depositor] [Master Servicer] [Securities Administrator] [Trustee];
(4) I am responsible for reviewing the activities performed by the Servicer
under the Agreement, and based on my knowledge and the compliance review
conducted in preparing the Compliance Statement and except as disclosed in the
Compliance Statement, the Servicing Assessment or the Attestation Report, the
Servicer has fulfilled its obligations under the Agreement in all material
respects; and
(5) The Compliance Statement required to be delivered by the Servicer pursuant
to the Agreement, and the Servicing Assessment and Attestation Report required
to be provided by the Servicer and by any Subservicer or Subcontractor pursuant
to the Agreement have been provided to the [Depositor] [Master Servicer]. Any
material instances of noncompliance described in such reports have been
disclosed to the [Depositor] [Master Servicer]. Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.

             
 
  Date:        
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT H
ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
                    , 20__
     ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated
                    , 20___ between                     , a                     
corporation having an office at                      (“Assignor”) and
                    , having an office at                      (“Assignee”):
     For and in consideration of the sum of one dollar ($1.00) and other
valuable consideration the receipt and sufficiency of which are hereby
acknowledge, and of the mutual covenants herein contained, the parties hereto
hereby agree as follows:
     1. The Assignor hereby grants, transfers and assigns to Assignee all of the
right, title and interest of Assignor, as Purchaser, in, to and under that
certain Seller’s Warranties and Servicing Agreement, (the “Seller’s Warranties
and Servicing Agreement”), dated as of                     , by and between
                     (the “Purchaser”), and                      (the
“Company”), and the Mortgage Loans delivered thereunder by the Company to the
Assignor, and that certain Custodial Agreement, (the “Custodial Agreement”),
dated as of                     , by and among the Company, the Purchaser and
                     (the “Custodian”).
     2. The Assignor warrants and represents to, and covenants with, the
Assignee that:
          a. The Assignor is the lawful owner of the Mortgage Loans with the
full right to transfer the Mortgage Loans free from any and all claims and
encumbrances whatsoever;
          b. The Assignor has not received notice of, and has no knowledge of,
any offsets, counterclaims or other defenses available to the Company with
respect to the Seller’s Warranties and Servicing Agreement or the Mortgage
Loans;
          c. The Assignor has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Seller’s Warranties and
Servicing Agreement, the Custodial Agreement or the Mortgage Loans, including
without limitation the transfer of the servicing obligations under the Seller’s
Warranties and Servicing Agreement. The Assignor has no knowledge of, and has
not received notice of, any waivers under or amendments or other modifications
of, or assignments of rights or obligations under, the Seller’s Warranties and
Servicing Agreement or the Mortgage Loans; and
          d. Neither the Assignor nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accept a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner, or made any general solicitation by means of general
advertising or in any other manner, or taken any other action which would
constitute a distribution of the Mortgage Loans under the Securities Act of 1933
(the “33 Act”) or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto.

 



--------------------------------------------------------------------------------



 



     3. That Assignee warrants and represent to, and covenants with, the
Assignor and the Company pursuant to Section 12.10 of the Seller’s Warranties
and Servicing Agreement that:
          a. The Assignee agrees to be bound, as Purchaser, by all of the terms,
covenants and conditions of the Seller’s Warranties and Servicing Agreement, the
Mortgage Loans and the Custodial Agreement, and from and after the date hereof,
the Assignee assumes for the benefit of each of the Company and the Assignor all
of the Assignor’s obligations as purchaser thereunder;
          b. The Assignee understands that the Mortgage Loans have not been
registered under the 33 Act or the securities laws of any state;
          c. The purchase price being paid by the Assignee for the Mortgage
Loans are in excess of $250,000.00 and will be paid by cash remittance of the
full purchase price within 60 days of the sale;
          d. The Assignee is acquiring the Mortgage Loans for investment for its
own account only and not for any other person. In this connection, neither the
Assignee nor any person authorized to act therefor has offered to sell the
Mortgage Loans by means of any general advertising or general solicitation
within the meaning of Rule 502(c) of US Securities and Exchange Commission
Regulation D, promulgated under the 1933 Act;
          e. The Assignee considers itself a substantial sophisticated
institutional investor having such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of
investment in the Mortgage Loans;
          f. The Assignee has been furnished with all information regarding the
Mortgage Loans that it has requested from the Assignor or the Company;
          g. Neither the Assignee nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Mortgage Loans, any
interest in the Mortgage Loans or any other similar security to, or solicited
any offer to buy or accepted a transfer, pledge or other disposition of the
Mortgage Loans, any interest in the Mortgage Loans or any other similar security
from, or otherwise approached or negotiated with respect to the Mortgage Loans,
any interest in the Mortgage Loans or any other similar security with, any
person in any manner which would constitute a distribution of the Mortgage Loans
under the 33 Act or which would render the disposition of the Mortgage Loans a
violation of Section 5 of the 33 Act or require registration pursuant thereto,
nor will it act, nor has it authorized or will it authorize any person to act,
in such manner with respect to the Mortgage Loans; and
          h. Either (1) the Assignee is not an employee benefit plan (“Plan”)
within the meaning of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or a plan (also “Plan”) within the meaning of
section 4975(e)(1) of the Internal Revenue Code of 1986 (“Code”), and the
Assignee is not directly or indirectly purchasing the Mortgage Loans on behalf
of, investment manager of, as named fiduciary of, as Trustee of, or with assets
of, a Plan; or (2) the Assignee’s purchase of the Mortgage Loans will not result
in a prohibited transaction under section 406 of ERISA or section 4975 of the
Code.
          i. The Assignee’s address for purposes of all notices and
correspondence related to the Mortgage Loans and the Seller’s Warranties and
Servicing Agreements is:

 



--------------------------------------------------------------------------------



 



                       
 
                     
 
                     
 
           
 
  Attention:        
 
           

     The Assignee’s wire transfer instructions for purposes of all remittances
and payments related to the Mortgage Loans and the Seller’s Warranties and
Servicing Agreement is:

                       
 
                     
 
                     
 
           
 
  Attention:        
 
           

     4. From and after the date hereof, the Company shall note the transfer of
the Mortgage Loans to the Assignee in its books and records, the Company shall
recognize the Assignee as the owner of the Mortgage Loans and the Company shall
service the Mortgage Loans for the benefit of the Assignee pursuant to the
Seller’s Warranties and Servicing Agreement, the terms of which are incorporated
herein by reference. It is the intention of the Assignor, the Company and the
Assignee that the Seller’s Warranties and Servicing Agreement shall be binding
upon and inure to the benefit of the Company and the Assignee and their
respective successors and assigns.
[Signatures Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
to be executed by their duly authorized officers as of the date first above
written.

                     
 
                                  Assignor       Assignee    
 
                   
By:
          By:        
 
 
 
         
 
   
Name:
          Name:        
 
 
 
         
 
   
Its:
          Its:        
 
 
 
         
 
    Tax Payer Identification No.:       Tax Payer Identification No.:    
 
                                 

 